Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 1 of 151 PageID #: 12178



                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE

                                     )
   IN RE FISKER AUTOMOTIVE HOLDINGS, )                   Civ. No. 13-2100-CFC-SRF
   INC. SHAREHOLDER LITIGATION       )
                                     )                   PUBLIC VERSION
                                     )                   FILED NOVEMBER 16, 2018
                                     )
                                     )

   DEFENDANT KEITH DAUBENSPECK’S ANSWER AND AFFIRMATIVE DEFENSES
        TO PLAINTIFFS’ CONSOLIDATED THIRD AMENDED COMPLAINT

                  Defendant Keith Daubenspeck hereby answers the allegations in Plaintiffs’

   Consolidated Third Amended Complaint (the “TAC”). Because the Court’s Memorandum

   Opinion and Order entered on September 9, 2015 (“Order”) dismissed certain portions of the

   Complaint as against Daubenspeck, no answer is required for those portions. Daubenspeck

   refers to and incorporates his Answer and Affirmative Defenses to Plaintiffs’ First Amended

   Complaint (D.I. 86) and his Answer and Affirmative Defenses to Plaintiffs’ Second Amended

   Complaint, as if fully set forth herein.

                  Daubenspeck filed a Motion to Dismiss Counts III and IV of Plaintiffs’ Third

   Consolidated Amended Complaint (“TAC”) on November 9, 2018, to the extent that those

   claims are based upon allegations relating to the Series A-1 and Series B-1 financing rounds.

   This Answer is filed pursuant to Federal Rule of Civil Procedure 15(a)(3). The filing of this

   Answer should not be construed to waive any of the arguments set forth or the relief sought in

   Daubenspeck’s Motion to Dismiss. If the Court grants any part of that motion, Daubenspeck

   requests that the Court grant them permission to file an Amended Answer to the TAC.

                  Daubenspeck responds to the numbered paragraphs of the TAC as follows:

                 1.      In this action, Plaintiffs assert claims for violations of the Securities Act of
   1933 (the “Securities Act”), the Securities Exchange Act of 1934 (the “Exchange Act”) and
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 2 of 151 PageID #: 12179



   under common law, in connection with purchases of (i) Fisker Automotive preferred stock by
   Plaintiffs PEAK6 Opportunities Fund L.L.C., 8888 Investments GmbH, MCP Fisker L.L.C.,
   I2BF Global Investments, Ltd., and ASC Fisker L.L.C. (“Fisker Automotive Plaintiffs”); and (ii)
   Fisker Automotive preferred stock through Middlebury Group LLC, Middlebury Ventures II/III,
   LLC, and/or Ridgemakers SPV II/III, LLC (together or separately, “Middlebury”) by Plaintiffs
   Atlas Fund and Atlas Management, CK Investments LLC, David W. Raisbeck, Hunse
   Investments, L.P., Southwell Partners, Sandor Master Capital Fund, John S. Lemak, Pinnacle
   Family Office Investments, L.P., Dane Andreeff, SAML Partners, Kenneth & Kimberly
   Roebbelen Revocable Trust of 2001, and Brian Smith (“Middlebury Plaintiffs”). All securities
   are collectively referred to hereinafter as “Fisker Automotive Securities.”

                  ANSWER: Paragraph 1 sets forth conclusions of law to which no response is

   required. Paragraph 1 contains allegations that do not require a response by Daubenspeck in

   light of the Court’s Order. To the extent an answer is required, Daubenspeck admits only that

   Plaintiffs seek to assert claims of common law fraud and violations of the Exchange Act and that

   the second sentence of paragraph 1 purports to define “Fisker Automotive Securities.”

   Daubenspeck is without knowledge or information sufficient to admit or deny the allegation that

   Plaintiffs purchased Fisker Automotive preferred stock, and denies the remaining allegations in

   paragraph 1.

                   2.      This Amended Complaint sets forth non-fraud claims under Section
   12(a)(2) of the Securities Act (against certain Defendants identified below) and non-fraud claims
   under Section 15 of the Securities Act (against the “Section 15 Defendants” (defined below)).
   Plaintiffs’ Securities Act claims are not based on any knowing or reckless misconduct – i.e., they
   do not allege fraud, do not sound in fraud and expressly disavow any fraud-related allegations.
   Rather, they are premised on the fact that there were material omissions in the disclosures related
   to the offerings of Fisker Automotive Securities.

                  ANSWER: Paragraph 2 contains allegations that do not require a response by

   Daubenspeck in light of the Court’s Order. Daubenspeck admits that Plaintiffs purport to seek

   remedies under common law and the Exchange Act, but denies the remaining allegations in

   paragraph 2, including that suggestion that Plaintiffs are entitled to any such relief.

                  3.      This Amended Complaint also separately sets forth: (i) common law
   claims for fraud, and aiding and abetting fraud; and (ii) certain claims under Section 10(b) of the
   Exchange Act (against all Defendants) and under Section 20(a) of the Exchange Act (against the
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 3 of 151 PageID #: 12180



   “Section 20 Defendants” (defined below)) who were knowing or deliberately reckless
   participants in defrauding investors in connection with their material omissions.

                  ANSWER: Paragraph 3 contains allegations that do not require a response by

   Daubenspeck in light of the Court’s Order. Daubenspeck admits that Plaintiffs purport to seek

   remedies under common law and the Exchange Act, but denies the remaining allegations in

   paragraph 3, including that suggestion that Plaintiffs are entitled to any such relief.

                                    JURISDICTION AND VENUE

                  4.      Plaintiffs assert claims that arise under and pursuant to (a) Sections 12 and
   15 of the Securities Act (15 U.S.C. §§ 77l, 771(a)(2) and 77o); (b) Sections 10(b) and 20(a) of
   the Exchange Act, (15 U.S.C. §§ 78j(b) and 78t(a)), and Rule 10b-5 promulgated thereunder (17
   C.F.R. § 240.10b-5); and (c) the common law.

                  ANSWER: Paragraph 4 contains allegations that do not require a response by

   Daubenspeck in light of the Court’s Order. Paragraph 4 also sets forth conclusions of law to

   which no response is required. To the extent an answer is required, Daubenspeck admits that

   Plaintiffs purport to assert claims under common law and the Exchange Act, but denies the

   remaining allegations in paragraph 4, including that suggestion that Plaintiffs are entitled to any

   such relief.

                  5.      This Court has jurisdiction over the subject matter of this action pursuant
   to Section 22 of the Securities Act (15 U.S.C. § 77v) and Section 27 of the Exchange Act (15
   U.S.C. § 78aa) and 28 U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiffs’
   common law claim pursuant to 28 U.S.C. § 1367.

                  ANSWER: Paragraph 5 contains allegations that do not require a response by

   Daubenspeck in light of the Court’s Order. Paragraph 5 also sets forth conclusions of law to

   which no response is required.

                   6.    Venue is proper in this District pursuant to Section 22 of the Securities
   Act and Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1391(b) and (c). In
   addition, a Fisker manufacturing plant, located at 801 Boxwood Road, Wilmington, Delaware,
   was purchased in October 2009 with approximately $21.5 million in Delaware state subsidies.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 4 of 151 PageID #: 12181



                  ANSWER: Paragraph 6 contains allegations that do not require a response by

   Daubenspeck in light of the Court’s Order. Paragraph 6 also sets forth conclusions of law to

   which no response is required. To the extent an answer is required, Daubenspeck is without

   knowledge or information sufficient to admit or deny the allegations in paragraph 6, except that a

   Fisker Automotive manufacturing plant was located in Wilmington, Delaware.

                 7.     In connection with the acts, conduct and other wrongs alleged in this
   complaint, Defendants, directly or indirectly, used the means and instrumentalities of interstate
   commerce, including but not limited to, the United States mails, interstate telephone
   communications, and the Internet.

                  ANSWER: To the extent that paragraph 7 contains allegations regarding control,

   those allegations are legal conclusions to which no response is required. To the extent an answer

   is required, Daubenspeck is without knowledge or information sufficient to admit or deny the

   allegations in paragraph 7, except Daubenspeck denies that he used the mail system, telephone,

   or the Internet to communicate anything about Fisker Automotive that was materially false or

   materially incomplete.

                            PARTIES AND RELEVANT NON-PARTIES

                  8.     Plaintiff PEAK6 Opportunities Fund L.L.C. (“PEAK6”) is an Illinois-
   based entity. PEAK6 invested in Fisker Automotive Securities as follows: (i) $3 million on or
   about April 27, 2011; (ii) $1.2 million on December 23, 2011; and (iii) $360,000 on or about
   September 15, 2012, for a total investment of approximately $4.6 million.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 8.

                  9.      Plaintiff 8888 Investments GmbH (“8888 Investments”) is a Swiss-based
   entity. 8888 Investments invested in Fisker Automotive Securities as follows: (i) $2,999,993
   between April 27-29, 2011; (ii) $819,973 on December 23, 2011; (iii) $199,973 between March
   15-30, 2012; and (iv) $592,895 between August 20, 2012 and September 18, 2012, for a total
   investment of approximately $4,612,834.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 9.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 5 of 151 PageID #: 12182



                  10.    Plaintiff MCP Fisker (“MCP”) is an Illinois-based entity. MCP invested in
   Fisker Automotive Securities as follows: (i) $1,000,001.96 between January and May 2010 (ii)
   $1,250,001.82 between November 2010 and March 2011 (iii) $1,150,000 on April 27, 2011; (iv)
   $1,360,000 on December 28, 2011; (v) $100,000 on January 30, 2012; (vi) $70,000 on March 30,
   2012; and (vii) $387,000 on September 21, 2012, for a total investment of approximately
   $5,317,003.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 10.

                   11.     Plaintiff I2BF Global Investments, Ltd. (“I2BF”) is a company organized
   under the laws of the Cayman Islands with limited liability. 12BF invested in Fisker Automotive
   securities as follows: (i) $7,900,000 on December 14, 2010; (ii) $3,160,000 on December 23,
   2011; (iii) $6,065,000 on March 31, 2012; and (iv) $2,767,500 between September 5-24, 2012,
   for a total investment of approximately $19,892,500.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 11.

                  12.    Plaintiff ASC Fisker L.L.C. (“ASC”) is a Florida-based entity. ASC
   invested in Fisker Automotive Securities as follows: (i) $2,683,000.49 between January and
   March 2010 (ii) $1,313,952.06 between November 2010 and March 2011 (iii) $654,817.97
   between April 19-27, 2011; (iv) $1,818,486 between August 12, 2011 and October 31, 2011; (v)
   $233,901 on December 17, 2011; (vi) $8,172 on January 18, 2012; (vii) $841,548.13 between
   March 27-30, 2012; and (viii) $969,080.31 between September 4-21, 2012, for a total investment
   of approximately $8,522,957.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 12.

                  13.     Plaintiff CK Investments LLC (“CK Investments”) is a Maryland-based
   entity. CK Investments invested in Fisker Automotive Securities as follows: (i) $1.5 million on
   April 13-20, 2011; (ii) $559,701 on December 21, 2011; (iii) approximately $400,000 on or
   about March 27, 2012; (iv) 108,008.93 on or about September 9, 2012; and (v) $188,000 on or
   about October 10, 2012, for a total investment of approximately $2,755,710.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 13.

                   14.    Plaintiff Atlas Management is the general partner and investment advisor
   to Plaintiff Atlas Fund (collectively, “Atlas”); both of which are based in Texas. Atlas invested
   in Fisker Automotive Securities as follows: (i) $1,005,000 on April 20, 2011; (ii) $374,986 on
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 6 of 151 PageID #: 12183



   December 27, 2011; (iii) $275,991.87 on March 29, 2012; and (iv) $352,351.79 on September
   25, 2012, for a total investment of approximately $2,008,330.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 14.

                  15.      Plaintiff David W. Raisbeck (“Raisbeck”) is a resident of Florida. Mr.
   Raisbeck invested in Fisker Automotive Securities as follows: (i) $2,720,442.04 on or about
   April 14, 2011; (ii) $1,119,361.17 on December 27, 2011; and (iii) $335.923.32 between
   September 12-18, 2012, for a total investment of approximately $4,175,726.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 15.

                  16.    Plaintiff Hunse Investments, L.P. (“Hunse Investments”) is a Texas-based
   entity. Hunse Investments invested in Fisker Automotive Securities as follows: (i) $250,000 on
   or about April 19, 2011; (ii) $93,280 on December 27, 2011; (iii) $56,720.41 on or about March
   28, 2012; and (iv) $45,015.72 September 18, 2012, for a total investment of $445,015.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 16.

                   17.    Plaintiff Southwell Partners, L.P. (“Southwell”) is a Texas-based entity.
   Southwell invested in Fisker Automotive Securities as follows: (i) $750,000 between April 13-
   19, 2011; (ii) $279,840 on or about January 18, 2012; (iii) $150,000 on or about March 30, 2012;
   and (iv) $128,996.21 or about September 20, 2012, for a total investment of approximately
   $1,308,836.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 17.

                  18.    Plaintiff Sandor Master Capital Fund (“Sandor”) is a Texas-based entity.
   Sandor invested in Fisker Automotive Securities as follows: (i) $702,160 between April 7-21,
   2011; (ii) $261,990 on December 27, 2011; (iii) $200,111.80 on or about March 27, 2012; and
   (iv) $138,678.29 between September 4-18, 2012, for a total investment of approximately
   $1,302,943.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 18.

                 19.    Plaintiff John S. Lemak (“Lemak”) is a resident of Texas. Lemak invested
   in Fisker Automotive Securities through his personal individual retirement account (“IRA” and
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 7 of 151 PageID #: 12184



   personally as follows: (i) $201,000/$100,500 between April 11-21, 2011; (ii) $74,997/$37,399
   between December 27-28, 2011; (iii) $49,651.80/$28,857.50 on March 27, 2012; and (iv)
   $2,772.39/$5,237.09 and $32,170.71/$29,804.96 between September 4-19, 2012, for a total
   investment of approximately $562,390.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 19.

                   20.    Plaintiff Pinnacle Family Office Investments, L.P. (“Pinnacle”) is a Texas-
   based entity. Pinnacle invested in Fisker Automotive Securities as follows: (i) $4,000,001.84 on
   or about April 15, 2011; (ii) $1,448,239 on December 27, 2011; (iii) $1,551,760.25 on or about
   March 29, 2012; and (iv) $927,662.47 on or about September 17, 2012, for a total investment of
   approximately $8 million.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 20.

                  21.    Plaintiff Dane Andreeff (“Andreeff”) is a resident of Florida. Andreeff
   invested in Fisker Automotive Securities as follows: (i) $500,000 on April 20, 2011; (ii) $86,560
   on December 28, 2011; and (iii) $50,000 on March 27, 2012, for a total investment of
   approximately $636,560.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 21.

                   22.   Plaintiff SAML Partners (“SAML Partners”) is a California-based entity.
   SAML Partners invested in Fisker Automotive Securities as follows: (i) $250,000 on April 11,
   2011; (ii) $93,280 on December 23, 2011; and (iii) $27,993.80 between September 4 and
   September 19, 2012, for a total investment of approximately $371,993.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 22.

                   23.     Plaintiff Kenneth & Kimberly Roebbelen Revocable Trust of 2001
   (“KKRR Trust”) is a California-based entity. The KKRR Trust invested in Fisker Automotive
   Securities as follows: (i) $500,000 on April 7, 2011; (ii) $186,560 on December 20, 2011; and
   (iii) $100,000 on March 28, 2012, for a total investment of $786,560.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 23.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 8 of 151 PageID #: 12185



                24.     Plaintiff Brian Smith (“Smith”) is a resident of Utah. Smith invested in
   Fisker Automotive Securities as follows: (i) $250,000 on April 11, 2011; (ii) $93,800 on
   December 21, 2011; and (iii) $24,074.67 on March 28, 2011, for a total investment of $367,874.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

   admit or deny the allegations in paragraph 24.

                   25.     Non-Party Fisker Automotive is a Delaware corporation which had its
   principal place of business located at 5515 E. La Palma Ave, Anaheim, CA 92807, and also
   engaged in business activities in this District. Fisker was engaged in the design and development
   of plug in hybrid cars, which it named the Karma and the Nina, with the intention to build and
   sell the vehicles commercially. On November 22, 2013, Fisker Automotive filed for bankruptcy
   protection in the United States Bankruptcy Court for the District of Delaware, Case No. 13-
   13087-KG. Accordingly, Fisker Automotive is not named as a defendant herein.

                  ANSWER: Daubenspeck admits the allegations in the first sentence of paragraph

   25. With respect to the second sentence of paragraph 25, Daubenspeck admits that Fisker

   Automotive was engaged in the business of developing hybrid electric cars, but is without

   knowledge or information sufficient to admit or deny the remaining allegations in the second

   sentence of paragraph 25. With respect to the third sentence of paragraph 25, Daubenspeck

   admits that Fisker Automotive filed for bankruptcy, but is without knowledge or information

   sufficient to admit or deny the remaining allegations in paragraph 25. With respect to the last

   sentence of paragraph 25, Daubenspeck admits that Fisker Automotive is not named as a

   defendant in this action. Daubenspeck is without knowledge or information sufficient to admit

   or deny the remaining allegations of paragraph 25.

                 26.    Defendant Henrik Fisker (“Fisker”) was a co-founder and director of
   Fisker Automotive. He was also Fisker Automotive’s Chief Executive Officer from its inception
   through February 2012.

                  ANSWER: Daubenspeck admits the allegations in paragraph 26.

                 27.      Defendant Bernhard Koehler (“Koehler”) was a co-founder of Fisker
   Automotive’s predecessor entity, Fisker Coachbuild, LLC, and was Fisker Automotive’s Chief
   Operating Officer at all relevant times.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 9 of 151 PageID #: 12186



                  ANSWER: Daubenspeck admits that defendant Bernhard Koehler was Fisker

   Automotive’s Chief Operating Officer. Daubenspeck is without knowledge or information

   sufficient to admit or deny the remaining allegations contained in Paragraph 27.

                   28.    Defendant Joe DaMour (“DaMour”) was Fisker Automotive’s Chief
   Financial Officer from approximately January 2010 through July 2012, after which he acted as a
   “special adviser” to the Company. DaMour is named as a defendant in connection with
   materially false and/or misleading statements made to Plaintiffs as alleged herein during the time
   of his employment with Fisker Automotive.

                  ANSWER: Daubenspeck admits that defendant Joe DaMour was Fisker

   Automotive’s Chief Financial Officer. Daubenspeck is without knowledge or information

   sufficient to admit or deny the remaining allegations contained in Paragraph 28.

                  29.      Defendant Kleiner Perkins Caufield & Byers, LLC (“KPCB LLC”) is a the
   venture capital firm with its headquarters in Menlo Park, CA, and was a controlling shareholder
   of Fisker Automotive at all relevant times. The profile of Kleiner Perkins partner Trae Vassallo
   on CrunchBase, a database about technology companies, people and investors, states that since
   joining Kleiner Perkins in 2002, Vassallo has “work[ed] closely with the management teams of
   [among others] Fisker Automotive.” Kleiner Perkins was a control person of Fisker Automotive
   not just because of its ownership of a controlling block of Fisker Automotive stock, but also
   because, through Keith Daubenspeck, discussed below, KPCB LLC controlled the actions of
   Advanced Equities, Inc. (“Advanced Equities” or “AEI”), also discussed below, in connection
   with Fisker Automotive. AEI had the highest percentage voting power of Fisker Automotive
   preferred stock of any investor – owning over 25% of Fisker Automotive’s preferred stock
   between January 2010 and September 2012 as of December 2011.

                  ANSWER: To the extent that paragraph 29 contains allegations regarding

   control, those allegations are legal conclusions to which no response is required. To the extent

   an answer to such allegations is required, Daubenspeck denies them. Daubenspeck denies the

   remaining allegations in paragraph 29, except Daubenspeck admits that Defendant Kleiner

   Perkins Caufield & Byers, LLC is a venture capital firm with its headquarters in Menlo Park,

   California.

                 30.     Kleiner Perkins is the umbrella entity through which the various LLCs
   described below were managed and operated, including conduct such as paying rent, salaries,
   and other expenses associated with the overall operations of these various LLCs.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 10 of 151 PageID #:
                                   12187


                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations contained in Paragraph 30.

                31.    Defendant Kleiner Perkins Caufield & Byers XII, LLC (“KPCB XII”) is a
 fund that accepted capital from, inter alia, institutional investors and university endowments and
 others who are limited partners in that fund. Between December 2008 and October 2012, KPCB
 XII invested approximately $61.5 million in Fisker Automotive through stock purchases and
 bridge loans.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations contained in Paragraph 31.

                32.     Defendant Kleiner Perkins Caufield & Byers XIII, LLC (“KPCB XIII”) is
 a fund that accepted capital from, inter alia, institutional investors and university endowments
 and others who are limited partners in that fund. Between December 2008 and October 2012,
 KPCB XII invested approximately $44.5 million in Fisker Automotive through stock purchases
 and bridge loans.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations contained in Paragraph 32.

               33.     Defendant Kleiner Perkins Caufield & Byers Associates XII, LLC
 (“KPCB Associates XII”) is an entity that, inter alia, managed the investments of KPCB XII.
 Kleiner Perkins partners Defendant Ray Lane, John Doerr, Theodore Schlein, Brook Byers, and
 Joseph Lacob (collectively referred to as the “KPCB Managing Members”) made the actual
 investment decisions.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations contained in Paragraph 33.

               34.  Defendant Kleiner Perkins Caufield & Byers Associates XIII, LLC
 (“KPCB Associates XIII”) is an entity that, inter alia, managed the investments of KPCB XIII
 with the same KPCB Managing Members making the actual investment decisions.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations contained in Paragraph 34.

                35.    Defendants KPCB, LLC, KPCB XII, KPCB Associates XII, KPCB XIII,
 and KPCB Associates XIII are collectively referred to as “Kleiner Perkins.” In addition to the
 KPCB Managing Members, Kleiner Perkins created a group of partners sometimes called the
 Fisker Working Group (“KPCB FWG”), comprised of primarily Defendant Lane, Kleiner
 Perkins’ Chief Operating Officer Erick Keller (“Keller”), and Kleiner Perkins partners Trae
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 11 of 151 PageID #:
                                   12188


 Vassallo (“Vassallo”), and Ryan Popple (“Popple”) who, inter alia, maintained constant contact
 with Fisker Automotive, directed capital funding issues, participating in meetings of Fisker
 Automotive’s Board of Directors, and advised, directed, and/or controlled the Company’s
 operations as described herein. Throughout the relevant time period, Kleiner Perkins would bring
 in additional Kleiner Perkins partners, such as John Denniston, to assist in certain matters such as
 the negotiations concerning Fisker Automotive’s $528 million loan agreement with the U.S.
 Department of Energy (“DOE”) under its Advanced Technology Vehicles Manufacturing Loan
 Program (the “ATVM Loan”).

                ANSWER: Daubenspeck admits that the first sentence of paragraph 35 purports

 to define Defendants KPCB, LLC, KPCB XII, KPCB Associates XII, KPCB XIII, and KPCB

 Associates XIII collectively as “Kleiner Perkins.” Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations contained in Paragraph 35.

                 36.    In addition to his role as a KPCB Managing Member of KPCB Associates
 XII and XIII, Defendant Ray Lane was a Managing Partner of Kleiner Perkins and also was
 designated by Kleiner Perkins to be their representative director on Fisker Automotive’s Board
 of Directors. Defendant Lane was Fisker Automotive’s Chairman of the Board of Directors at all
 relevant times. Lane spoke on behalf of Fisker Automotive on numerous occasions and in
 numerous press reports and was actively involved in negotiating the ATVM Loan with DOE
 along with Denniston as described above, and Doerr who was appointed to the President’s
 Economic Recovery Advisory Board in February 2009. Lane was a control person of Fisker
 Automotive not just because of his board position, but also because he controlled Kleiner Perkins
 and, through Kleiner Perkins, also controlled Fisker Automotive through Advanced Equities, as
 described below. As Chairman of Fisker Automotive’s board of directors, Lane drafted and/or
 approved the offering materials and documents made available to Plaintiffs in connection with
 the offerings of Fisker Automotive Securities, including, but not limited to, the relevant:
 Confidential Private Placement Memoranda (“CPPM”); Disclosure and Notice Statements
 (“DNS”); Preferred Stock Purchase Agreements (the “Purchase Agreement”); and Schedules of
 Exceptions to the Preferred Stock Purchase Agreements (“SOE”).

                ANSWER: To the extent that paragraph 36 contains allegations regarding

 control, those allegations are legal conclusions to which no response is required. Daubenspeck is

 without knowledge or information sufficient to admit or deny the remaining allegations

 contained in Paragraph 36, except Daubenspeck admits that defendant Ray Lane was Fisker

 Automotive’s Chairman of the Board of Directors.

                 37.     In addition, Kleiner Perkins’ control over the Company is demonstrated by
 its control over all material aspects of Fisker Automotive’s operations including: mandating cash
 preservation requirements on the Company’s payroll and supplier bills; mandating design and
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 12 of 151 PageID #:
                                   12189


 engineering changes to the Karma when Kleiner Perkins determined that Karma’s costs were too
 high for the Karma to be profitable; and negotiating agreements with the Company’s suppliers.
 As a controlling shareholder, Kleiner Perkins also drafted, participated in the drafting of, and/or
 approved the Purchase Agreements, CPPMs, DNSs, and SOEs were updated and issued in
 connection with each offering.

                ANSWER: To the extent that paragraph 37 contains allegations regarding

 control, those allegations are legal conclusions to which no response is required. To the extent

 an answer is required, Daubenspeck is without knowledge or information sufficient to admit or

 deny the allegations contained in Paragraph 37.

                 38.     Defendant Richard Li Tzar Kai (“Li”), a controlling shareholder of Fisker
 Automotive, invested in Fisker Automotive through an investment vehicle he 100% owned
 named Ace Strength Ltd (“Ace”). Li was also a member of Fisker Automotive’s Board of
 Directors at all relevant times until his resignation as a director of Fisker Automotive effective
 July 15, 2011, and thereafter continued to attend and/or participate, both in person and by proxy,
 in various Fisker Automotive Board of Director meetings at all other relevant times. As a
 controlling shareholder, Li also drafted, participated in the drafting of, and/or approved the
 Purchase Agreements, CPPMs, DNSs, and SOEs that were updated and issued in connection
 with each offering.

                ANSWER: To the extent that paragraph 37 contains allegations regarding

 control, those allegations are legal conclusions to which no response is required. To the extent

 an answer is required, Daubenspeck is without knowledge or information sufficient to admit or

 deny the allegations contained in Paragraph 38, except Daubenspeck admits that Richard Li Tzar

 Kai was a member of Fisker Automotive’s Board of Directors.

                 39.    Defendant Keith Daubenspeck (“Daubenspeck”) was a member of Fisker
 Automotive’s Board of Directors and Co-founder of AEI, Fisker Automotive’s private placement
 agent for each of the offerings of Fisker Automotive preferred stock -- from which it earned in
 excess of $60 million in fees. In addition to acting as the placement agent for Fisker
 Automotive’s offerings, Daubenspeck directed AEI’s formation of its own investment entities
 called special purpose vehicles (the “AEI SPVs”) formed for the express purpose of attracting
 large numbers of smaller investors who purchased “membership units” in the SPVs to provide
 capital to Fisker Automotive. These SPVs gave Daubenspeck and AEI a controlling stake in
 Fisker Automotive because AEI, through Daubenspeck as the managing member of the AEI
 SPVs, was entitled to vote the shares held by the AEI SPVs upon which the membership units
 were based. AEI was Fisker Automotive’s primary source for raising capital from outside
 investors, raising approximately $800 million for Fisker Automotive from outside investors like
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 13 of 151 PageID #:
                                   12190


 Plaintiffs – including approximately $250 million from the approximately 1,300 investors who
 purchased membership units in the AEI SPVs.

                ANSWER: Daubenspeck denies the allegations in paragraph 39, except

 Daubenspeck admits only that he was a member of Fisker Automotive’s Board of Directors from

 January 2010 to early May 2011; that he was one of the founders of AEI; that AEI was registered

 as a broker-dealer and an investment adviser with the SEC; that Fisker Automotive retained the

 services of AEI in connection with the sale of securities issued by Fisker Automotive; and that

 AEI formed SPVs for the purposes of facilitating investments in Fisker Automotive.

 Daubenspeck is without knowledge or information sufficient to admit or deny the allegations in

 the last sentence of paragraph 39, except Daubenspeck admits that AEI was Fisker Automotive’s

 primary placement agent for its preferred stock offerings.

                 40.     AEI shuttered its operations in November 2012, after the SEC charged it
 and its co-founders, Defendant Daubenspeck and Dwight Badger, with misleading investors in
 connection with two private placement offerings in 2009 and 2010 for Bloom Energy, another
 green energy company controlled by Kleiner Perkins. The SEC censured Advanced Equities in
 September 2012 as part of a Cease and Desist Order (“AEI CDO”) and fined it $1 million; fined
 Badger $100,000 and barred him from the securities industry; and fined Daubenspeck $50,000
 and suspended him from the securities industry for one year based on Daubenspeck’s direct and
 knowing participation in Badger’s unlawful actions. Advanced Equities ceased operations
 shortly thereafter and is now defunct. Accordingly, Advanced Equities is not named as a
 defendant herein. According to the AEI CDO, Daubenspeck “had final approval for all
 management decisions within Advanced Equities. . . . [and] directly supervised Advanced
 Equities’ investment bankers.”

                ANSWER: Daubenspeck admits the AEI closed its operations in or around

 November 2012. Daubenspeck admits that AEI settled an administrative action filed by the

 SEC, In the Matter of Advanced Equities, Inc., et al., Admin. Proceeding No. 3-15031 (Sept. 18,

 2012) (“Administrative Action”). The terms of that settlement are described in the Order

 Instituting Proceedings (“OIP”) that was filed in the Administrative Action. Daubenspeck refers

 to the OIP for the true and correct terms of the OIP and denies any inaccurate characterization or

 interpretation of the settlement terms when the OIP is read in context and in its entirety.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 14 of 151 PageID #:
                                   12191


 Daubenspeck admits that as part of the settlement of the Administrative Action, he agreed to a

 suspension of twelve months and to a $50,000 fine. Daubenspeck denies the remaining

 allegations in paragraph 40.

                 41.     At all relevant times, Daubenspeck: (i) was a director of Fisker
 Automotive or an observer at its Board meetings; and (ii) directed AEI’s controlling voting stake
 in Fisker Automotive’s preferred stock. According to a February 16, 2012 e-mail produced by
 DOE in this action, he stated to DOE that his role at Fisker was “completely passive. . . . [and
 that] AEI follows Kleiner’s lead with regard to investing in Fisker.” (Emphasis added.). As a
 result of these positions, Daubenspeck was privy to material inside information about Fisker
 Automotive, including material adverse information that was not disclosed to Fisker
 Automotive’s outside investors.

                 ANSWER: To the extent that paragraph 41 refers to a February 16, 2012 email

 from Daubenspeck to representatives of the DOE, Daubenspeck refers to that email for its true

 and correct contents and denies any inaccurate characterization or interpretation of that email

 when read in context and in its entirety. Daubenspeck admits that he was a member of Fisker

 Automotive’s Board of Directors from January 2010 to early May 2011, and was a Board

 observer for a period of time thereafter. Daubenspeck denies the remaining allegations in

 paragraph 41.

                 42.    [1] As a Fisker Automotive Board member and AEI principal controlling
 AEI’s voting stake in Fisker Automotive, Daubenspeck drafted and/or approved the Purchase
 Agreements, CPPMs, DNSs, and SOEs which were updated and issued in connection with each
 offering. [2] The Purchase Agreements, CPPMs, DNSs, and SOEs were updated and issued in
 connection with each offering. [3] As described below, these documents contained materially
 false and misleading information and omitted material information. [4] Among other things, AEI
 used its proprietary web-based portal, the Venture Gateway, to make all offering materials for
 Fisker Automotive Securities available to outside investors like Plaintiffs. [5] According to AEI,
 the Venture Gateway “provide[d] an innovative way to connect institutional and other high-net-
 worth investors with late-stage private equity opportunities, by providing a level of transparency
 not previously found in the venture capital industry.” [6] In sum, Daubenspeck was an insider
 and control person of Fisker Automotive due to his role as a director of Fisker Automotive and
 through his control of the Fisker Automotive preferred stock held by the AEI SPVs.

                 ANSWER: The first sentence of paragraph 42 sets forth conclusions of law to

 which no response is required. To the extent an answer to those allegations is required, the
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 15 of 151 PageID #:
                                   12192


 allegations are denied. Daubenspeck admits the second sentence of paragraph 42. The third

 sentence of paragraph 42 sets forth conclusions of law to which no response is required. To the

 extent an answer to those allegations is required, the allegations are denied. Daubenspeck admits

 the fourth sentence of paragraph 42. The fifth sentence of paragraph 42 quotes from an

 unidentified document to which Daubenspeck refers for its true and correct contents and denies

 any inaccurate characterization or interpretation of that document when read in context and in its

 entirety. The sixth sentence of paragraph 42 sets forth a conclusion of law to which no response

 is required. To the extent an answer to those allegations is required, the allegations are denied.

 Daubenspeck denies any remaining allegations in paragraph 42.

                43.    Defendant Peter McDonnell was the senior managing director in the
 investment banking group at Advanced Equities and was responsible for, inter alia, marketing
 Fisker Automotive’s Securities. As detailed below, Defendant McDonnell spoke on numerous
 conference calls with Fisker Automotive investors. By Order of the Court dated September 9,
 2015 (D.I. 70; the “Order”), the Court dismissed McDonnell as a defendant. McDonnell is
 named herein solely to preserve Plaintiffs’ rights in connection with any appeal of the Order.

                ANSWER: Paragraph 43 contains allegations that do not require a response by

 Daubenspeck in light of the Court’s Order. To the extent an answer is required, Daubenspeck

 admits that Peter McDonnell held the title of Senior Managing Director of Investment Banking at

 Advanced Equities. Daubenspeck also admits that by Order of the Court dated September 9,

 2015, the Court dismissed McDonnell as a defendant. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 43.

                 44.     Non-party Orrick, Herrington & Sutcliffe LLP (“Orrick”) is an
 international law firm with its headquarters in San Francisco, California. An Orrick partner,
 Mitchell Zuklie (“Zuklie”), was at relevant times Secretary and/or Assistant Secretary of the
 Company’s Board of Directors. Orrick represented Defendant Kleiner Perkins in connection with
 Kleiner Perkins’ first investment in Fisker Automotive in January 2008 under an open ended
 general engagement agreement. In or around early 2009, Orrick became Fisker Automotive’s
 outside counsel.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 16 of 151 PageID #:
                                   12193


                ANSWER: Daubenspeck admits that Orrick is an international law firm with its

 headquarters in San Francisco, California. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 44.

                45.   Non-party Middlebury and its affiliates are Delaware limited liability
 companies, which entered into sub-placement agreements with AEI and were also used by AEI
 and/or Fisker Automotive to raise capital.

                ANSWER: Daubenspeck admits that Fisker Automotive retained the services of

 Middlebury Group Securities LLC and Middlebury Ventures II LLC (together, hereinafter

 “Middlebury”) in connection with the sale of securities issued by Fisker Automotive.

 Daubenspeck is without knowledge or information sufficient to admit or deny the remaining

 allegations in paragraph 45.

             46.     Unless otherwise defined, Defendants means all defendants except KPCB
 XII, KPCB Associates XII, KPCB XIII, KPCB Associates XIII and McDonnell.

                ANSWER: Daubenspeck admits that paragraph 46 purports to define Defendants

 as all defendants except KPCB XII, KPCB Associates XII, KPCB XIII, KPCB Associates XIII

 and McDonnell. Daubenspeck denies the remaining allegations in paragraph 46.

                                  FACTUAL ALLEGATIONS

 Summary of Plaintiffs’ Claims

                  47.    The claims at issue in this case concern six Fisker Automotive Securities
 offerings: (i) the Series A-1 round of convertible preferred stock, opened on or around August
 19, 2009 and with a final close on or around May 5, 2010 (the Series A-1 Round”); (ii) the Series
 B-1 round of convertible preferred stock, opened on or around November 1, 2010 and closed on
 or around March 16, 2011 (the “Series B-1 Round”); (iii) the Series C-1 Round of convertible
 preferred stock, opened on or around April 1, 2011 and closed on or around May 4, 2011 (the
 “Series C-1 Round”); (iv) the Series D-1 Round of convertible preferred stock, opened on or
 around September 15, 2011 and closed on December 2, 2011 (the “Series D-1 Round”), and the
 subsequent mandatory capital call announced in mid-December 2011 and closed on January 20,
 2012 (the “December Capital Call”); (v) the Series D-1 Extension Round of convertible
 preferred stock, opened on or around March 5, 2012 and closed on or about March 31, 2012 (the
 “Series D-1 Extension”); and (vi) the Series E-1 Round of unsecured subordinated convertible
 promissory notes and preferred stock, opened on or around August 24, 2012 and closed on or
 around September 26, 2012 (the “Series E-1 Round”).
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 17 of 151 PageID #:
                                   12194


                 ANSWER: Paragraph 47 purports to be a summary of the claims that Plaintiffs

 seeks to bring in this action, to which no response is required. To the extent an answer is

 required, Daubenspeck admits that Plaintiffs seek to bring claims arising out of the referenced

 financings, but denies that Plaintiffs are entitled to any such relief.

              48.     Defendants made, approved, caused to be made, and/or assisted in making,
 numerous materially false and/or misleading statements of present, material fact and risks in the
 CPPMs, DNSs, and SOEs issued in connection with these offerings about: (i) the status of the
 ATVM Loan and Fisker Automotive’s compliance with the terms of the ATVM Loan; and (ii)
 Fisker Automotive’s operating results, financial results, financial condition, and controls.

                 ANSWER: Paragraph 48 sets forth conclusions of law to which no response is

 required. To the extent an answer to the allegations in paragraph 48 is required, Daubenspeck

 denies those allegations.

                 49.    Defendants and the Company also stated, approved, and/or caused to be
 stated in the purchase agreement for the Fisker Automotive preferred stock in each offering (the
 “Purchase Agreements”) that: “None of the Transaction Agreements nor any other documents
 delivered in connection with the transactions contemplated by the Transaction Agreements
 contain any untrue statement of a material fact or omit to state a material fact necessary to make
 the statements herein and therein not misleading.”

                 ANSWER: To the extent that paragraph 49 refers to certain provisions of the

 Purchase Agreements, Daubenspeck refers to the Purchase Agreements for their true and correct

 contents and denies any inaccurate characterization or interpretation of the Purchase Agreements

 when read in context and in their entirety. Daubenspeck denies the remaining allegations in

 paragraph 49.

              50.    The Purchase Agreements also expressly stated that “The Knowledge of
 the Company shall mean the Knowledge of” Defendants Henrik Fisker, Bernhard Koehler, and
 Joseph DaMour, except for the Series A-1 Round Purchase Agreement and the Series E-1 Round
 Purchase Agreement, which did not include Defendant DaMour in the definition of Knowledge.

                 ANSWER: To the extent that the allegations in paragraph 50 refer to a particular

 provision of the Purchase Agreements, Daubenspeck refers to the Purchase Agreements for their

 true and correct contents and denies any inaccurate characterization or interpretation of the
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 18 of 151 PageID #:
                                   12195


 Purchase Agreements when read in context and in its entirety. Daubenspeck is without

 knowledge or information sufficient to admit or deny the remaining allegations in paragraph 50.

                   51.     Defendants required that investors certify that they were relying on the
 final offering documents (including any exhibits to those offering documents), which were
 accessible through and maintained on AEI’s Venture Gateway. As stated in the CPPMs and
 DNSs issued in connection with the offerings, if revised versions of the offering documents were
 circulated prior to the closing of any offering, potential investors were permitted to “rescind any
 previously executed signature pages evidencing offers to purchase [Fisker Automotive
 Securities] . . . prior to the stated time and date of the applicable Closing.”

                ANSWER: To the extent that Paragraph 51 refers to particular provisions of the

 CPPMs and DNSs, Daubenspeck refers to the CPPMs and DNSs for their true and correct

 contents and denies any inaccurate characterization or interpretation of the CPPMs and DNSs

 when read in context and in their entirety. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 51, except Daubenspeck

 admits that the final offering documents for each stock offering were accessible through its

 Venture Gateway.

                 52.    Defendants made statements and disclosures regarding Fisker
 Automotive’s compliance with, and the status of, the ATVM Loan in Fisker Automotive’s
 CPPMs, DNSs, and SOEs, and on investor conference calls (all of which were maintained on
 AEI’s Venture Gateway), that were materially false and misleading because Defendants failed to
 disclose the following material facts:

                       a. Defendants misled DOE with respect to the Business Plan they
                          submitted to DOE in August 2009 in connection with Fisker
                          Automotive’s application for a conditional commitment letter from
                          DOE (the “CCL”) for the ATVM Loan. The Business Plan falsely and
                          without basis projected the Company as selling 6,000 Karmas in 2010.
                          The August 20, 2009 Series A-1 Round CPPM reflected the same
                          figure. In fact, on or about July 27, 2009, the manufacturing facility
                          contracted by Fisker Automotive to build the Karma, Valmet
                          Automotive, Inc. (“Valmet”), expressly told Defendant Koehler that
                          the 6,000 Karma volume projection in the Business Plan “was not
                          feasible” because of the delays caused by, inter alia, the Company’s
                          lack of payment to Valmet (an issue with other suppliers as well) and
                          the fact that the design of the Karma had not been finalized.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 19 of 151 PageID #:
                                   12196


                         b. On December 19, 2009, Thomas Fritz, Fisker Automotive’s Director
                            of Engineering, and John Kwapis, Director of Purchasing, delivered a
                            report to the Company demonstrating that the Supplier Engineering
                            Design & Development (“ED&D”) costs for the Karma and the Nina
                            in the Business Plan given to the DOE in connection with the ATVM
                            Loan application were materially understated by well over $100
                            million, and as a result, the Company had violated the ATVM Loan
                            terms by not disclosing this material error to the DOE.

                         c. After the DOE issued the CCL in September 2009, the Karma project
                            remained halted and delayed due to the Company’s failure to pay
                            suppliers and designers. Defendants misled DOE, and investors, as to
                            the readiness of the Karma project, concealing from them that it was
                            impossible for the Company to achieve any of the Karma project
                            milestones in, inter alia, the April 15, 2010 Business Plan incorporated
                            required under the terms of the ATVM Loan. Defendants further
                            violated the terms of the ATVM Loan by failing to disclose the fact
                            that the Company failed to meet any of the required pre-production
                            Karma project milestones as well as the milestone under the ATVM
                            Loan requiring commencement of commercial production of the Fisker
                            Karma by February 28, 2011 (the “Karma Production Milestone”);

                         d. Fisker Automotive executives falsely told the DOE in a March 2011
                            presentation that Fisker Automotive had met that Karma Production
                            Milestone; and

                         e. When the DOE discovered in June 2011 that the Karma Production
                            Milestone had in fact not been met, DOE immediately took “decisive
                            action” and “halted further funding of” the ATVM Loan.

                            (The above five items, a.-e., are referred to collectively as the “ATVM
                            Loan Omissions”).

                ANSWER: Paragraph 52 sets forth conclusions of law to which no response is

 required. To the extent an answer is required, Daubenspeck denies the allegations in paragraph

 52

                 53.    Defendants also made statements and disclosures regarding Fisker
 Automotive’s operating results, financial results, financial condition, and controls in, inter alia,
 Fisker Automotive’s CPPMs, DNSs, and SOEs and on investor conference calls (maintained on
 AEI’s Venture Gateway) that were materially false and misleading because Defendants failed to
 disclose the following material facts:

                    a.      As of October 31, 2011, DOE had discovered that Fisker Automotive’s
                            lack of accounting controls and inability to track its contractual
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 20 of 151 PageID #:
                                   12197


                           obligations with suppliers had caused Fisker Automotive to order tens
                           of millions of dollars in excess and unusable inventory as of October
                           2011 – including, for example, $30 million of batteries and other parts
                           already received. This control failure led to an undisclosed $120
                           million in past due accounts payable as of November 2011, causing a
                           liquidity crisis and bringing Fisker Automotive to the brink of
                           insolvency;

                    b.     Fisker Automotive’s controls were so structurally deficient that Fisker
                           Automotive had ordered (or was contractually obligated to purchase)
                           several hundred million dollars in unusable inventory while at the
                           same time the Company was unable to ascertain or fully account for its
                           payment obligations – which Fisker Automotive nonetheless had to
                           pay lest Fisker Automotive’s outside manufacturer (“Valmet”) and
                           suppliers stop production of the Karma;

                    c.     The Company maintained an undisclosed “suspense account”,
                           discovered by the DOE in November 2011, through which the
                           Company materially understated its accounts payable on its financial
                           statements by approximately $40 million; and

                    d.     In or around early January 2012, DOE refused to resume funding
                           Fisker Automotive – not because of “politics” as Fisker Automotive
                           executives stated on conference calls with investors – but rather
                           because of Fisker Automotive’s inability to remedy these structural
                           control deficiencies

                           (The above four items, a.-d., are referred to collectively as the “Cash
                           Burn Omissions”).

                ANSWER: Paragraph 53 sets forth conclusions of law to which no response is

 required. To the extent an answer is required, Daubenspeck denies the allegations in paragraph

 53.

                 54.      Until the close of any offering, Fisker Automotive and Defendants issued,
 or caused to be issued, updated offering documents including, but not limited to, revised SOEs
 reflecting any new material information or material changes to prior disclosures. In particular,
 the Company and Defendants used the SOEs as a vehicle to clarify or expand upon material
 statements or omissions made by Fisker Automotive’s directors or officers to investors and/or
 the public. For example, the SOEs contain disclosures clarifying or expanding upon the
 numerous public statements by Defendant Lane concerning the prospects for the Company’s
 initial public offering, the Company’s future valuation, and sales projections for the Karma. As
 such, Defendants undertook the responsibility and duty, inter alia, to correct the aforementioned
 materially false and misleading statements made on the investor conference calls related to the
 ATVM Loan Omissions and Cash Burn Omissions, as well as the statements contained in the
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 21 of 151 PageID #:
                                   12198


 offering documents made materially false and misleading by the ATVM Loan Omissions and
 Cash Burn Omissions.

                  ANSWER: The allegations in paragraph 54 set forth legal conclusions to which

 no response is required. To the extent that paragraph 54 refers to or describes the purported

 purpose of the offering documents, Daubenspeck refers to the offering documents for their true

 and correct contents and denies any inaccurate characterization or interpretation of the offering

 documents when read in context and in their entirety. Daubenspeck denies the allegations in

 paragraph 54, except Daubenspeck admits that until the close of any offering, Fisker Automotive

 issued updated offering documents reflecting any new material information or material changes

 to prior disclosures.

 I. Fisker Automotive’s Beginnings

                55.    Fisker Coachbuild LLC, (“Fisker Coachbuild”) the predecessor to Fisker
 Automotive, was founded in early 2003 by Defendants Henrik Fisker and Bernhard Koehler with
 a focus on creating new exterior car designs while utilizing existing luxury car engineering.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 55.

                56.    On August 7, 2007, Quantum Fuel Systems Technologies Worldwide, Inc.
 (“Quantum Fuel Systems”) (NASDAQ: QTWW) and Fisker Coachbuild, launched Fisker
 Automotive as a new venture to produce premium plug-in hybrid automobiles with Henrik
 Fisker as the CEO and Koehler as the Chief Operating Officer (“COO”). Fisker Coachbuild
 remained a separate entity that would also provide design services for Fisker Automotive to
 develop the Company’s vehicles, including the Karma.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 56.

                  57.    Quantum Fuel Systems stated in Form 10-Q for the quarter ended October
 31, 2007 that:

                  Initial deliveries of a four-door sports sedan are anticipated to commence in
                  December 2009. Upon formation, [Quantum Fuel Systems] owned 62% of the
                  issued and outstanding capital stock of Fisker Automotive. On November 21,
                  2007, Fisker Automotive sold $5.5 million of convertible preferred stock in a
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 22 of 151 PageID #:
                                   12199


                Series A financing, which reduced [Quantum Fuel Systems’] ownership
                percentage to 47.5%. The preferred shareholders have voting rights that are
                similar to the common shareholders. [Quantum Fuel Systems] has the right to
                appoint two of Fisker Automotive’s five members of the Board of Directors.
                Fisker Automotive will need to raise a substantial amount of additional capital in
                order to complete future phases of development, testing and tooling for the new
                vehicle platform, which will further reduce the Company’s ownership percentage
                in Fisker Automotive.

                ANSWER: To the extent the allegations in Paragraph 57 refer to statements in the

 Form 10-Q of Quantum Fuel Systems for the quarter ended October 31, 2007, Daubenspeck

 refers to that document for its true and correct contents and denies any inaccurate

 characterization or interpretation of that document when read in context and in its entirety.

 Daubenspeck is without knowledge or information sufficient to admit or deny the remaining

 allegations in paragraph 57.

                 58.    In November 2007, in conjunction with its investment in Fisker
 Automotive, Quantum Fuel Systems also began providing preliminary concept development
 services to Fisker Automotive for a production intent hybrid-electric vehicle under a $1.0 million
 arrangement. Quantum Fuel Systems stated in the Form 10-Q referenced above that “[w]e
 anticipate expanding our services beyond this initial arrangement to develop the powertrain and
 software control systems for the new vehicle platform over the next twelve months.”

                ANSWER: To the extent the allegations in Paragraph 58 refer to statements in

 the Form 10-Q of Quantum Fuel Systems for the quarter ended October 31, 2007, Daubenspeck

 refers to that document for its true and correct contents and denies any inaccurate

 characterization or interpretation of that document when read in context and in its entirety.

 Daubenspeck is without knowledge or information sufficient to admit or deny the remaining

 allegations in paragraph 58.

                59.     In January 2008, Fisker Automotive completed a $20 million Series B
 round of financing, including investments from Palo Alto Investors, Gentry Venture Partners,
 and Defendant Kleiner Perkins. Assisting Kleiner Perkins with its investment were Harold Yu
 (“Yu”) and Zuklie, who were partners at Orrick. Kleiner Perkins had an open ended general
 engagement agreement with Orrick for investment matters like Fisker Automotive. During that
 financing round, Kleiner Perkins made its first investment of more than $10 million in Fisker
 Automotive. Shortly thereafter, Lane was appointed to Fisker Automotive’s Board of Directors.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 23 of 151 PageID #:
                                   12200


                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 59.

                 60.    That same month, Fisker Automotive unveiled the Fisker Karma at the
 North American International Auto Show in Detroit, Michigan to rave reviews. In addition, as
 stated in the January 2008 edition of Car and Driver Magazine, “[t]he good news is the Karma is
 more than a design concept—the car on display in Detroit is a signed-off design—essentially a
 pre-production car that will change very little before it goes on sale.”

                ANSWER: To the extent the allegations in Paragraph 60 refer to statements in

 the January 2008 edition of Car and Driver Magazine, Daubenspeck refers to that article for its

 true and correct contents and denies any inaccurate characterization or interpretation of that

 article when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 60.

                61.     As Car and Driver wrote in its December 2008 edition:

                When Fisker first showed us the sexy, low-slung Karma plug-in hybrid concept at
                the 2008 Detroit auto show, we immediately put it into the ‘we’ll believe it when
                we see it’ file. After all, as talented as Henrik Fisker is at design (he penned the
                Aston Martin V-8 Vantage and BMW Z8, among others), we weren’t sure of his
                ability to get something as technically challenging as a plug-in hybrid luxury
                sports sedan to market. We were especially skeptical in light of claims of 50 miles
                on battery-only range, a 250-hp engine capable of extending the range and
                perking up performance, and an $80,000 asking price.

                But Fisker has been busy at work turning his way-cool concept into an absolutely
                fabulous reality, and he returns to the Detroit show in early 2009 with the
                production version of the sporty Karma. (Emphasis added.)

                ANSWER: To the extent the allegations in Paragraph 61 refer to statements in

 the December 2008 edition of Car and Driver Magazine, Daubenspeck refers to that article for its

 true and correct contents and denies any inaccurate characterization or interpretation of that

 article when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 61.

               62.     The article also quoted Henrik Fisker, stating further that: “‘In the year
 since we debuted the Karma, the reception we’ve received has been tremendous,’ says Fisker.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 24 of 151 PageID #:
                                   12201


 ‘I’m proud to announce at this time that we are already sold out on the car until mid-2010.’
 Customers have already preordered 1300 of the cars, and Fisker Automotive itself hopes to sell
 as many as 15,000 annually.” (Emphasis added.)

                ANSWER: To the extent the allegations in Paragraph 62 refer to statements in

 the December 2008 edition of Car and Driver Magazine, Daubenspeck refers to that document

 for its true and correct contents and denies any inaccurate characterization or interpretation of

 that document when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 62.

              63.     On January 14, 2008, the Wall Street Journal published a report on Fisker
 Automotive based on interviews of Defendants Lane and Henrik Fisker, stating in part:

                The precise size of the investment in Fisker wasn’t disclosed, but Mr. Lane said it
                was more than $10 million and ‘one of our bigger investments.’ Mr. Lane, the
                former No. 2 executive at software company Oracle Corp., will join Fisker's
                board. Thanks to Kleiner’s investment, ‘we have all the capital we need to move
                forward according to the plan,’ said Henrik Fisker, a Danish-born former BMW
                AG and Aston Martin designer and now chief executive of the company he helped
                set up last year. Palo Alto Investors, a venture-capital concern, invested in Fisker
                in an earlier round of fund raising. ‘We’re still going to raise money later in the
                year, but we don't see that as a big issue,’ Mr. Fisker said.

                                                       ***

                Mr. Fisker believes his company is a couple of years ahead of bigger rivals
                because the design of the car has been finalized. ‘The car we're showing in Detroit
                is not your usual show car; it’s actually a preview of the production car you can
                buy,’ Mr. Fisker said.

                The Karma, Mr. Fisker said, will use lithium-ion batteries, the most-promising
                next-generation energy-storage technology for automotive use so far. Some of
                those batteries, however, have been found to overheat. In 2006 and 2007, reports
                surfaced that lithium-ion batteries for laptops and cellphones were catching fire,
                leading to several recalls. Mr. Fisker wouldn’t say what kind of lithium-ion
                battery the Karma will use, but he said safety concerns have all been ‘resolved.’

                ANSWER: To the extent the allegations in Paragraph 63 refer to statements in a

 January 14, 2008 Wall Street Journal article, Daubenspeck refers to that article for its true and

 correct contents and denies any inaccurate characterization or interpretation of that article when
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 25 of 151 PageID #:
                                   12202


 read in context and in its entirety. Daubenspeck is without knowledge or information sufficient

 to admit or deny the remaining allegations in paragraph 63.

                 64.     On or about February 14, 2008, Fisker Automotive awarded Quantum
 Fuel a $13.5 million contract to develop further the powertrain and software control systems for
 the Fisker Karma, for which Fisker Automotive expected to begin initial production and
 deliveries in the fourth quarter of 2009.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 64.

 II.    Additional Private Equity is Raised, Defendants Launch the Series A-1 Round, and
        the U.S. Department of Energy Becomes a Critical Backer of Fisker Automotive

                65.    On or about December 31, 2008, Fisker Automotive applied for the

 ATVM Loan.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 65, except that he admits that at some point before he

 became a Director of Fisker Automotive, the Company applied for a loan from the DOE.

                  66.    Shortly thereafter, on or about March 2, 2009, Fisker Automotive raised
 approximately $68.5 million in Series C financing, including an investment from Defendant
 Kleiner Perkins. Defendant Ray Lane, Kleiner Perkins’ Managing Partner, was appointed to
 Fisker Automotive’s Board of Directors in conjunction with Kleiner Perkins’ investment in this
 financing round. Around this time, at Kleiner Perkins’ behest, the Company retained Orrick to
 act as its outside counsel.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 66, except Daubenspeck admits that at some point

 before he became a Director of Fisker Automotive, Ray Lane was appointed to Fisker

 Automotive’s Board of Directors.

                67.    Despite this injection of capital, Fisker Automotive’s expenses were
 ballooning well beyond the budget in its business plan. As a result, according to a qui tam
 complaint filed against Fisker Automotive by its former Chief Financial Officer and VP of
 Finance, Eric Weidner (“Weidner”), “Kleiner Perkins began to provide cash to Fisker
 [Automotive] on a weekly basis in order to keep Fisker [Automotive’s] operations going. . . . [as]
 Fisker had $30 million in accounts payable and no way to make payments [and] was deeply
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 26 of 151 PageID #:
                                   12203


 insolvent.”1 A Fisker Automotive bankruptcy would have resulted in Kleiner Perkins suffering
 the total loss of its investment totaling tens of millions of dollars, as well as causing huge
 embarrassment since it and Lane were such high-profile financial backers.

                ANSWER: To the extent the allegations in Paragraph 67 refer to a qui tam

 complaint filed against Fisker Automotive, Daubenspeck refers to that complaint for its true and

 correct contents and denies any inaccurate characterization or interpretation of that complaint

 when read in context and in its entirety. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 67, including those allegations

 in the footnote.

                 68.    During this time period, Kleiner Perkins determined that the Company’s
 capital needs were far higher than it had planned, and that Kleiner Perkins needed to reduce the
 growth of its already huge financial exposure. On February 20, 2009, Lane forwarded an email to
 Fisker, Weidner and Vasallo regarding another green car company Kleiner Perkins was backing,
 V-Vehicle Co. (“VVC”) – which was also in search of a DOE loan – stating that DOE wanted
 companies like VVC and Fisker Automotive to have a sufficiently high amount of committed
 equity to show “financial viability” before DOE would consider an ATVM loan application
 “complete.” As an example, DOE wanted VVC to have approximately a $90 million
 commitment. Lane stated to Defendant Henrik Fisker that he would “investigate whether the
 [Kleiner Perkins] partnership is willing to put something in writing based on ‘getting ATVM
 funding’” on Fisker Automotive’s behalf. The next day, Fisker asked Lane if Kleiner Perkins
 would provide DOE a “Letter of Intent from KPCB” whereby Kleiner Perkins itself would
 guarantee an $83 million “capital injection” – even if the capital could not be raised from non-
 Kleiner Perkins sources. Fisker also stated that “with the DOE loan in place this will attract a lot of
 other investors.”

                ANSWER: To the extent the allegations in paragraph 68 refer to email

 communications between Lane, Fisker, Weidner, and Vassalo, Daubenspeck refers to those

 email communications for their true and correct contents and denies any inaccurate

 characterization or interpretation of those email communications when read in context and in

        1
         The qui tam complaint was unsealed on September 17, 2013, shortly before Fisker
 Automotive sought bankruptcy protection, and was voluntarily dismissed without prejudice after the
 Company filed for bankruptcy. Weidner was terminated on January 18, 2010 by Henrik Fisker and
 Koehler after Weidner detailed their improper activities in a letter to Ray Lane, as Chairman of
 Fisker Automotive’s Board of Directors. Weidner’s qui tam complaint states that “Kleiner Perkins
 conducted a 2-day sham ‘investigation’ into the issues [he] raised.”
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 27 of 151 PageID #:
                                   12204


 their entirety. Daubenspeck is without knowledge or information sufficient to admit or deny the

 remaining allegations in paragraph 68.

                69.




                ANSWER: To the extent the allegations in paragraph 69 refer to email

 communications between Lane, Fisker, Weidner, and Vassalo, Daubenspeck refers to those

 email communications for their true and correct contents and denies any inaccurate

 characterization or interpretation of those email communications when read in context and in

 their entirety. Daubenspeck is without knowledge or information sufficient to admit or deny the

 remaining allegations in paragraph 69.

                 70.    Denniston followed up immediately, sending an email dated February 25,
 2009 to the KPCB Managing Members and other Kleiner Perkins partners on the subject of
 “Fisker, DOE ATVM Loan Program-Phase II diligence.” He stated that he “spoke with David
 Frantz, the head of the DOE loan guarantee program. . . . [and was] separately reaching out to
 Lachlan Seward, who runs the ATVM program.” Dennison noted that Frantz had told him, inter
 alia, that Fisker Automotive’s loan application would “go to the top of the stack” if it came with
 a “firm equity commitment.”

                ANSWER: To the extent the allegations in paragraph 70 refer to email

 communications between Lane, Fisker, Weidner, and Vassalo, Daubenspeck refers to those

 email communications for their true and correct contents and denies any inaccurate

 characterization or interpretation of those email communications when read in context and in
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 28 of 151 PageID #:
                                   12205


 their entirety. Daubenspeck is without knowledge or information sufficient to admit or deny the

 remaining allegations in paragraph 70.

                 71.    In addition, according to a $10 million arbitration claim against, inter alia,
 Defendant Lane by Fisker Automotive’s distributor in Italy, GP Supercars (whose owner
 Gianfranco Pizzuto had invested $2 million in the Company in 2007), made public in February
 2015, in the summer of 2009, “Lane was considering an investment of approximately $100
 million into Fisker Automotive. . . . However, before making an investment, Lane and KPCB
 required that Pizzuto waive his anti-dilution rights.” The arbitration claim further states that
 Pizzuto:

                traveled to meet with Lane at his massive retreat in Medford, Oregon. At the
                meetings, first Fisker and Koehler and then Lane requested that Pizzuto waive his
                anti-dilution rights, and that he do so for the benefit of Fisker Automotive. First,
                Fisker and Koehler, and then Lane, represented to Pizzuto that with the
                investment of approximately $100 million or more of capital, Fisker Automotive
                would have sufficient capital to manufacture and produce 10,000 or more of the
                Karmas, as well as plan for additional automobile lines.

                Fisker and Koehler represented that Fisker Automotive had already reached
                agreements with manufacturers that were in place, so that they would produce
                10,000 Karmas in 2011. Lane concurred that Fisker Automotive was ready to
                begin large scale production and simply needed his investment to start. As a
                result, they each represented that Pizzuto would be closer to having a dealership
                stocked with Karmas to sell in 2011, if he waived his anti-dilution for Lane and
                KCPB to invest, which he agreed to do.

                (Emphasis added.)

                ANSWER: To the extent the allegations in paragraph 71 refer to an arbitration

 claim filed by GP Supercars, Daubenspeck refers to that arbitration claim for its true and correct

 contents and denies any inaccurate characterization or interpretation of that arbitration claim

 when read in context and in its entirety. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 71.

                 72.    Fisker Automotive’s cash preservation plan, which involved delaying
 supplier payments, did not sit well with the Company’s suppliers, several of whom, as a
 consequence, had stopped work on the Karma project and were threatening legal action. In
 March 2009, the Company and Kleiner Perkins thought they had found a savior in an obscure
 investment firm, Eco Drive Capital Partners LLC (“Eco Drive”). Eco Drive purportedly
 controlled an investment account from “REPSOL, Spain’s largest oil company” and was willing
 to invest in Fisker Automotive and give it the capital it needed to pay its suppliers. On April 2,
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 29 of 151 PageID #:
                                   12206


 2009, Eco Drive executed a stock purchase agreement with the Company and KPCB Holdings,
 Inc. to purchase $75 million in Fisker Automotive Series D Preferred Stock with the first tranche
 of funds due no later than May 5, 2009, so that the Company could pay the tens of millions of
 dollars in past due bills it owed its major suppliers – including Valmet and the principal
 engineering design firm for the Karma hired by the Company, EDAG, Inc. (“EDAG”).

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 72.

                  73.    Eco Drive kept coming up with excuses for not being able to transfer
 funds pursuant to the purchase agreement, and Fisker Automotive’s suppliers were threatening to
 sue the Company. At Lane’s and the Company’s request, on May 25, 2009, Eco Drive sent a
 detailed letter to the Company, addressed to the Company’s suppliers, with the subject line
 “Series D Financing Update For Fisker Automotive Suppliers.” The letter apologized for the
 delay in transferring the funds and promised, inter alia, that the first funding tranche of $15
 million would be transferred that week and that $25 million would be transferred “on or before
 June 2, 2009.”

                ANSWER: To the extent the allegations in paragraph 73 refer to a May 25, 2009

 letter from Eco Drive to Fisker Automotive, Daubenspeck refers to that letter for its true and

 correct contents and denies any inaccurate characterization or interpretation of that letter when

 read in context and in its entirety. Daubenspeck is without knowledge or information sufficient

 to admit or deny the remaining allegations in paragraph 73.

                  74.     By June 3, 2009, Eco Drive had not actually transferred any funds in
 connection with its purchase agreement, and, as reflected in an email string dated that day
 between Eco Drive and Defendants Lane, Fisker, Koehler and others, the Company was in a
 “really critical situation” with its suppliers. For example, on June 4, 2009, EDAG emailed
 Defendants Fisker and Koehler and others about “how to handle the latest break of Fisker’s
 commitment of paying the [approximately $5 million in] open invoices”. EDAG refused to do
 any more work until it received payment, thereby preventing Fisker Automotive from finalizing
 the design of the Karma (the “Production Release”, as referred to in EDAG’s June 4 email), a
 necessary prerequisite for suppliers to begin preparing production parts, and for Valmet to begin
 assembly of pre-production Karmas for development and testing.

                ANSWER: To the extent the allegations in paragraph 74 refer to email

 communications between EDAG and Defendants Fisker and Koehler, Daubenspeck refers to

 those email communications for their true and correct contents and denies any inaccurate

 characterization or interpretation of those email communications when read in context and in
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 30 of 151 PageID #:
                                   12207


 their entirety. Daubenspeck is without knowledge or information sufficient to admit or deny the

 remaining allegations in paragraph 74.

                  75.     Fisker Automotive’s dire financial situation left Kleiner Perkins two
 choices: (i) either lose the $31 million it had already invested in Fisker Automotive through
 KPCB XII; or (ii) invest more capital from KPCB XII than it had planned.




                ANSWER: To the extent the allegations in paragraph 75 refer to letter

 communications from KPCB Managing Members to KPCB XII’s and KPCB XIII’s limited

 partners, Daubenspeck refers to those letter communications for their true and correct contents

 and denies any inaccurate characterization or interpretation of those letter communications when
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 31 of 151 PageID #:
                                   12208


 read in context and in their entirety. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 75.

                   76.    In the meantime, the DOE still had not approved Fisker Automotive’s
 application for the ATVM Loan. To address the DOE’s concerns regarding Fisker Automotive’s
 financial viability, on or about July 17, 2009, Fisker Automotive’s Chief Financial Officer,
 James Thorburn, (cc’ing Zuklie and others) forwarded to DOE two commitment letters regarding
 the Company’s financial backing. One was from ECO Drive, stating, inter alia, that EcoDrive
 was a party to a stock purchase agreement “by and among Fisker, KPCB Holdings, Inc. as
 nominee and Eco-Drive dated April 2, 2009 . . . pursuant to which Eco-Drive has committed to
 purchase . . . $85,000,000 of Fisker’s Series D Preferred Stock.” EcoDrive also acknowledged in
 the letter that it knew “that DOE will be relying on the representations set forth in [the] letter to
 enter into a conditional commitment to provide financing to Fisker under the ATVM Program”–
 though Eco Drive still had not provided any funding despite its repeated excuses and promises.

                ANSWER: To the extent the allegations in paragraph 76 refer to letter

 communications from KPCB Managing Members to KPCB XII’s and KPCB XIII’s limited

 partners, Daubenspeck refers to those letter communications for their true and correct contents

 and denies any inaccurate characterization or interpretation of those letter communications when

 read in context and in their entirety. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 76.

                  77.    Kleiner Perkins provided the other commitment letter. Also dated July 16,
 2009, and signed by Defendant Lane as Senior Vice President of KPCB Holdings, Inc., this letter
 discussed Eco Drive and the same stock purchase agreement as in the Eco Drive letter and stated,
 inter alia, that Kleiner Perkins was committed to investing an additional $10 million in Fisker
 Automotive. Though Eco Drive and Kleiner Perkins both acknowledged in their respective
 commitment letters that they knew that DOE would be relying on the representations in these
 letters, none of the Company, Zucklie, Eco Drive, or Kleiner Perkins disclosed to the DOE that
 Eco Drive had repeatedly failed to meet its obligations to purchase Fisker Automotive stock. In
 fact, as Defendants Lane, Fisker, and Koehler then suspected -- and soon confirmed -- the entire
 Eco Drive commitment was nothing more than a con game. Lane noted the con game could be
 figured out by running a Google search on the name of the person Eco Drive stated “managed
 the cash positions of REPSOL” – “Prospere Baleng.” Specifically, that name shows up, inter
 alia, in the website www.scam.com as a well-known con artist.

                ANSWER: To the extent the allegations in paragraph 77 refer to a July 16, 2009

 letter from Kleiner Perkins, Daubenspeck refers to that letter for its true and correct contents and

 denies any inaccurate characterization or interpretation of that letter when read in context and in
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 32 of 151 PageID #:
                                   12209


 its entirety. Daubenspeck is without knowledge or information sufficient to admit or deny the

 remaining allegations in paragraph 77.

                 78.    On or about July 27, 2009, Valmet expressly told Defendant Koehler that
 the 6,000 Karma volume figure in Fisker Automotive’s Business Plan submitted to DOE in
 connection with negotiations for the ATVM Loan (a figure also reflected in the Company’s
 investor presentation used at the time) “was not feasible” because of the delays caused by, inter
 alia, the Company’s lack of payment to Valmet and the fact that the design of the Karma had not
 been finalized.

                 ANSWER: To the extent the allegations in paragraph 78 refer to certain written

 communications between Valmet and Defendant Koehler, Daubenspeck refers to those

 communications for their true and correct contents and denies any inaccurate characterization or

 interpretation of those communications when read in context and in their entirety. Daubenspeck

 is without knowledge or information sufficient to admit or deny the remaining allegations in

 paragraph 78.

                79.     On July 27, 2009, Lane sent an email to Fisker Automotive’s other inside
 investors, as well as Palo Alto Investors, stating that Fisker Automotive “may be closing its
 doors, and our investments . . . written to zero” unless the Company came up with $24 million
 within four days to meet “the last DOE qualification criteria.”

                 ANSWER: To the extent the allegations in paragraph 79 refer to certain written

 communications between Lane and Fisker Automotive investors, Daubenspeck refers to those

 communications for their true and correct contents and denies any inaccurate characterization or

 interpretation of those communications when read in context and in their entirety. Daubenspeck

 is without knowledge or information sufficient to admit or deny the remaining allegations in

 paragraph 79.

                 80.    During this time period, Kleiner Perkins continued to totally control Fisker
 Automotive, as the Company was dependent on bridge loans from Kleiner Perkins to meet
 payroll. For example, a July 31, 2009 email from Kleiner Perkins’ partner, Eric Keller, to Zuklie
 and others, subject “Fisker payroll”, states “[a]s we just discussed, KP agrees to release $375K
 from the escrow account to Fisker provided this amount will be treated as senior secured debt by
 Fisker until such time the DOE approves the ATVM facility.”
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 33 of 151 PageID #:
                                   12210


                ANSWER: To the extent that paragraph 80 contains allegations regarding

 control, those allegations are legal conclusions to which no response is required. To the extent

 the allegations in paragraph 80 refer to a July 31, 2009 email from Eric Keller to Zuklie and

 others, Daubenspeck refers to that email for its true and correct contents and denies any

 inaccurate characterization or interpretation of that email when read in context and in its entirety.

 Daubenspeck is without knowledge or information sufficient to admit or deny the remaining

 allegations in paragraph 80.

                81.    By August 13, 2009, Fisker Automotive was on the brink of bankruptcy.
 That day, Defendant Fisker sent an email to the Company’s non-Kleiner Perkins inside investors
 (cc’ing Yu and Zuklie), pleading for more money and proposing a financing structure supported
 by another investment by Kleiner Perkins until the DOE agreed to issue the CCL. Yu then
 forwarded that email to Kleiner Perkins partner Eric Keller. In the email, Fisker stated in part:

                Dear Investor,

                We are at a critical inflection point in the life of Fisker Automotive, Inc. (the
                “Company”). Put simply, we must raise funds immediately, or wind down
                operations.

                We owe suppliers approximately $42 million, and, to date, we have been unable
                to raise outside financing. The cash we have on hand is much less than our current
                liabilities.

                ANSWER: To the extent the allegations in paragraph 81 refer to an August 13,

 2009 email from Defendant Fisker, Daubenspeck refers to that email for its true and correct

 contents and denies any inaccurate characterization or interpretation of that email when read in

 context and in its entirety. Daubenspeck is without knowledge or information sufficient to admit

 or deny the remaining allegations in paragraph 81.

                  82.     Without disclosing any of the facts described in the two paragraphs
 immediately above, on August 19, 2009, AEI, as Fisker Automotive’s placement agent, issued a
 CPPM to investors for the Series A-1 Round, offering $100 million of Series A-1 Convertible
 Preferred Stock with an overallotment right to increase the offering to $150 million. The section
 of the CPPM entitled Summary of the Offering stated, inter alia, that the “initial closing shall be
 conditioned upon receipt of a conditional commitment letter from the United States Department
 of Energy. . . . to provide not less than $165 million of ATVM loans to the Company for
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 34 of 151 PageID #:
                                   12211


 production of the Fisker Karma.” In addition, the CPPM stated that, inter alia, upon initial
 closing of the Series A-1 Round, Daubenspeck would be added to Fisker Automotive’s Board of
 Directors, and further that “AEI shall at all times be entitled to Board observation rights,
 including the right to attend all executive and committee sessions. . . .”

                ANSWER: To the extent the allegations in paragraph 82 refer to a CPPM for the

 Series A-1 Round, Daubenspeck refers to that document for its true and correct contents and

 denies any inaccurate characterization or interpretation of that document when read in context

 and in its entirety. Daubenspeck is without knowledge or information sufficient to admit or deny

 the remaining allegations in paragraph 82, except Daubenspeck denies that AEI ever “issued”

 any CPPM or any other offering documents to investors and denies that Daubenspeck had any

 responsibility or authority over the offering documents or the contents thereof.

                 83.    In addition, the CPPM stated, inter alia, that “Henrik Fisker and Ray Lane
 will travel on a ‘roadshow’ for one week, including Chicago . . . for meetings (at dates to be
 determined by AEI, the Company, and Mr. Lane) to present the Company and its business to
 AEI Group investors”, defined as the investors identified by AEI and investors in AEI’s SPVs.
 AEI also required the Company to:

                prepare, with review and comment by AEI, a private placement memorandum in
                AEI’s customary format, for circulation to AEI Group investors. Before the PPM
                is disseminated, the Company shall provide AEI the due diligence materials to be
                reasonably requested by AEI for uploading into AEI’s secure data room for
                review by the prospective AEI Group investors or their counsel who in either case
                shall be subject to appropriate confidentiality restrictions.

                ANSWER: To the extent the allegations in paragraph 83 refer to a CPPM for the

 Series A-1 Round, Daubenspeck refers to that document for its true and correct contents and

 denies any inaccurate characterization or interpretation of that document when read in context

 and in its entirety. Daubenspeck is without knowledge or information sufficient to admit or deny

 the remaining allegations in paragraph 83.

                 84.    The CPPM also stated at the end that “[a]ll communications or inquiries
 relating to these materials or to a possible transaction involving the Company should be directed”
 to AEI’s Lead Investment Banker, Peter McDonnell at AEI’s headquarters in Chicago, Illinois.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 35 of 151 PageID #:
                                   12212


                 ANSWER: To the extent the allegations in paragraph 84 refer to a CPPM for the

 Series A-1 Round, Daubenspeck refers to that document for its true and correct contents and

 denies any inaccurate characterization or interpretation of that document when read in context

 and in its entirety. Daubenspeck is without knowledge or information sufficient to admit or deny

 the remaining allegations in paragraph 84.

                85.    At midnight on August 23, 2009, Defendant Koehler, Fisker Automotive’s
 Chief Operating Officer, wrote a panicked email to the DOE stating that Fisker Automotive
 would be forced into bankruptcy if the DOE did not approve Fisker Automotive’s term loan
 application. Defendant Koehler stated further that “[t]he latest information to delay the
 conditional commitment for the Karma program until we receive the approval for the Kx
 program is pushing our supplier base and investment group beyond the limit. . . . We are
 oversubscribed in this equity round with DOE support – and nowhere without it.” (Emphasis
 added.)

                 ANSWER: To the extent the allegations in paragraph 85 refer to email

 communications between Defendant Koehler and the DOE, Daubenspeck refers to those

 communications for their true and correct contents and denies any inaccurate characterization or

 interpretation of those communications when read in context and in their entirety. Daubenspeck

 is without knowledge or information sufficient to admit or deny the remaining allegations in

 paragraph 85.

                86.     Less than a month later, on September 18, 2009, the DOE issued a $528.7
 million Conditional Commitment Letter (the “CCL”), which allocated $169.3 million for Fisker
 Automotive to complete its first vehicle, the Fisker Karma, and $359 million to complete a low
 cost plug-in hybrid tentatively called the Fisker Nina. The ATVM Loan document, which was
 not made public, specifically stated that an “Event of Default” would include Fisker’s “fail[ure]
 to achieve any Milestone by the relevant Milestone Completion Date.” The CCL also: (i)
 required Fisker Automotive to submit monthly reports describing any changes in the Budget line
 items for each project, including cost overruns; and (ii) required the DOE’s prior written
 consent” for “any material modifications of the Business Plan or the Budget.

                 ANSWER: To the extent the allegations in paragraph 86 refer to statements in the

 September 18, 2009 letter referenced therein, Daubenspeck refers to that document for its true

 and correct contents and denies any inaccurate characterization or interpretation of that document
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 36 of 151 PageID #:
                                   12213


 when read in context and in its entirety. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 86, except Daubenspeck

 admits that at some point before he became a Director of Fisker Automotive, the Company

 obtained a loan from the DOE.

                 87.     In addition, in the CCL, DOE conditioned the execution of the ATVM
 Loan upon an additional equity raise. Thus, Kleiner Perkins and two other inside investors, Palo
 Alto Partners and Ace Strength, Ltd, invested another $45 million in Fisker Automotive through
 the purchase of Series D-X Preferred Stock. However, according to Weidner’s qui tam
 complaint, “Kleiner Perkins[had] continued to provide weekly cash and additional bridge loans
 to Fisker at a very high cost to the company prior to the completion of the” Series D-X Round.

                ANSWER: To the extent the allegations in paragraph 87 refer to the CCL and

 Weidner’s qui tam complaint, Daubenspeck refers to those documents for their true and correct

 contents and denies any inaccurate characterization or interpretation of those documents when

 read in context and in their entirety. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 87.

                 88.     On or around October 1, 2009, Fisker Automotive and AEI opened the
 Series A-1 Round to outside investors in connection with the CPPM issued on August 19, 2009,
 in anticipation of a final loan agreement with the DOE.

                ANSWER: Daubenspeck denies the allegations in paragraph 88, except that he

 admits that Fisker Automotive opened the Series A-1 Round to outside investors with assistance

 from AEI.

                 89.     In October 2009, Fisker Automotive bought from General Motors a closed
 manufacturing plant located at 801 Boxwood Road, Wilmington, DE, with $21.5 million in
 Delaware state subsidies. The Wilmington Delaware News Journal reported on October 28, 2009
 that Governor Jack Markell was instrumental in bringing Fisker Automotive to Delaware by,
 inter alia, “contact[ing] a close friend, Aileen Lee, who work[ed] at Kleiner Perkins Caufield &
 Byers, a California venture capital firm investing in Fisker.”

                ANSWER: To the extent the allegations in paragraph 89 refer to statements in

 the October 28, 2009 News Journal article referenced therein, Daubenspeck refers to that article

 for its true and correct contents and denies any inaccurate characterization or interpretation of
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 37 of 151 PageID #:
                                   12214


 that article when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations contained in the first sentence

 of paragraph 89, except that a Fisker Automotive manufacturing plant was located in

 Wilmington, Delaware.

                90.    According to the GP Supercars arbitration claim discussed above:

                In October 2009, Fisker Automotive and the U.S. Department of Energy (“DOE”)
                were in serious discussions over the grant of a $529 million government loan.
                Pizzuto and the other initial investors traveled to Wilmington, Delaware, for an
                on-site announcement that the second generation of Fisker cars (not the first line
                of Karmas) would be built at a former General Motors plant starting in
                2012/2013. This announcement was attended by Vice President Joe Biden and
                Delaware Governor Markell and other politicians, as well as Lane and other
                directors.

                In discussions they had at this event, Lane represented to Pizzuto that Fisker
                Automotive was close to completing the Karma model and testing, and that he
                expected large-scale production to begin by the end of the year. He also
                represented that this $529 million loan and the government’s backing gave Fisker
                Automotive a huge boost, and that they hoped to accelerate the launch of
                additional car lines.

                (Emphasis added.)

                ANSWER: To the extent the allegations in paragraph 90 refer to the GP

 Supercars arbitration claim, Daubenspeck refers to that document for its true and correct contents

 and denies any inaccurate characterization or interpretation of that document when read in

 context and in its entirety. Daubenspeck is without knowledge or information sufficient to admit

 or deny the remaining allegations in paragraph 90.

                91.     According to Weidner, in late 2009, as the Company’s negotiations with
 the DOE over the final terms of the ATVM Loan continued, he learned that the Karma program
 cost projections made in the ATVM Loan application given to the DOE were not accurate.
 According to Weidner, this information was contained in a “report, dated December 19, 2009
 and marked ‘CONFIDENTIAL,’ . . . prepared by Thomas Fritz, Director of Engineering, and
 John Kwapis, Director of Purchasing, with input from several other Fisker Engineering Staff”
 (the “Fritz Report”). The report concluded that the Supplier Engineering Design & Development
 (“ED&D”) and tooling costs given to DOE for the Karma “derivative products” (i.e., a
 convertible called K2 and a sports wagon called K3) had been “under-budgeted by
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 38 of 151 PageID #:
                                   12215


 approximately $105,000,000” – i.e., the $43,000,000 budget figure given to the DOE was
 materially incorrect; it should have been $148,100,000. Weidner also stated in his complaint that
 because the ED&D costs for the Nina were based on the same flawed assumptions as the K2 and
 K3, the budgeted cost amounts for the Nina given to the DOE were materially understated “in
 the precisely the same way” as well.

                 ANSWER: To the extent the allegations in paragraph 91 refer to the Weidner

 quit tam complaint and the December 19, 2009 report referenced therein, Daubenspeck refers to

 those documents for their true and correct contents and denies any inaccurate characterization or

 interpretation of those documents when read in context and in their entirety. Daubenspeck is

 without knowledge or information sufficient to admit or deny the remaining allegations in

 paragraph 91.

               92.     Under the terms of the CCL, Fisker Automotive was required to disclose
 to the DOE the fact and the amount of the materially understated costs with Karma and Nina
 programs. Fisker Automotive never did so.

                 ANSWER: The allegations of paragraph 92 set forth conclusions of law to which

 no response is required. To the extent an answer is required, the allegations in paragraph 91

 refer to the terms of the CCL, and Daubenspeck refers to the CCL for its true and correct

 contents and denies any inaccurate characterization or interpretation of the CCL when read in

 context and in its entirety. Daubenspeck is without knowledge or information sufficient to admit

 or deny the remaining allegations in paragraph 92.

                 93.    However, despite the injection of $45 million in capital in the Series D-X
 Round discussed above, the situation at Fisker Automotive remained dire. The Company was
 unable to pay the overdue bills it owed to its suppliers (including Valmet), who in turn refused to
 resume work on the Karma project, thereby continuing the delay in the Karma’s development.
 As discussed in a presentation at a meeting of Fisker Automotive’s Board of Directors held on or
 about November 20, 2009, which was attended by all Defendants, among other things: (i) Fisker
 Automotive had over $45 million in accounts payable, of which $30 million was overdue by over
 120 days; (ii) work on the Karma program had stopped; and (iii) suppliers were told that they
 would get no further payments until the close of the Series A-1 Round. Also discussed was the
 fact that Fisker Automotive’s Business Plan given to the DOE prior to the DOE’s issuance of the
 CCL – which, as discussed above, falsely stated that the Company would commence commercial
 production of the Karma in mid-2010 and sell 6,000 Karmas that year – would now have to be
 “updated” to reflect the fact that Karma commercial production would be delayed until 2011.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 39 of 151 PageID #:
                                   12216


                 ANSWER: To the extent the allegations in paragraph 93 refer to a November 20,

 2009 presentation at a meeting of Fisker Automotive’s Board of Directors, Daubenspeck refers

 to that presentation for its true and correct contents and denies any inaccurate characterization or

 interpretation of that presentation when read in context and in its entirety. Daubenspeck is

 without knowledge or information sufficient to admit or deny the remaining allegations in

 paragraph 93.

                94.     On December 15, 2009, Defendant Koehler sent an update to a
 representative of the Fisker Coachbuild investors, who also held an equity interest in Fisker
 Automotive, and cc’ing Defendant Fisker, noting that Karma “production start” would now
 purportedly occur in December 2010, describing the Series A-1 Round financing, and offering
 the Fisker Coachbuild investors an opportunity to invest in that offering.

                 ANSWER: To the extent the allegations in paragraph 94 refer to a December 15,

 2009 update sent from Defendant Koehler to a representative of Fisker Coachbuild,

 Daubenspeck refers to that document for it true and correct contents and denies any inaccurate

 characterization or interpretation of that document when read in context and in its entirety.

 Daubenspeck is without knowledge or information sufficient to admit or deny the remaining

 allegations in paragraph 94.

                  95.     The Fisker Coachbuild representative responded to Koehler and Fisker by
 blasting them for providing misleading information, stating that Fisker Automotive’s financial
 woes had created “a 12 month (or longer delay) in the production of the Karma [including the]
 planned design work” by Fisker Coachbuild and, as a consequence, Fisker Coachbuild was
 forced to liquidate “all [of its] marketable physical assets.” The representative concluded by
 stating, inter alia, “[i]n summary, I am very concerned that the facts relating to the major issues
 that have occurred in the last 12 months have been kept from [Fisker Coachbuild] investors and
 [that Koehler’s update] . . . seeks to gloss over serious matters, rather than expose the full truth . .
 . . I am not comfortable with anything but full disclosure”. Koehler, in turn forwarded this
 response to Zuklie.

                 ANSWER: To the extent the allegations in paragraph 95 refer to

 communications between Defendant Koehler and a representative of Fisker Coachbuild,

 Daubenspeck refers to those communications for their true and correct contents and denies any
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 40 of 151 PageID #:
                                   12217


 inaccurate characterization or interpretation of those communications when read in context and

 in their entirety. Daubenspeck is without knowledge or information sufficient to admit or deny

 the remaining allegations in paragraph 95.

                  96.    In December 2010, Defendants also realized that if the Company did not
 pay all of its key suppliers the tens of millions of dollars it owed in overdue bills, the suppliers
 would not resume work on the Karma project in time for the Company to achieve the Karma
 production release and tooling release necessary to meet the new February 2011 Karma start of
 production date that Defendants had communicated to DOE.




                ANSWER: To the extent the allegations in paragraph 96 refer to various email

 communications, Daubenspeck refers to those communications for their true and correct contents

 and denies any inaccurate characterization or interpretation of those communications when read

 in context and in their entirety. Daubenspeck is without knowledge or information sufficient to

 admit or deny the remaining allegations in paragraph 96, except Daubenspeck denies the first

 sentence of paragraph 96.

                97.




                ANSWER: To the extent the allegations in paragraph 97 refer to the email

 communications referenced in paragraph 96, Daubenspeck refers to those communications for

 their true and correct contents and denies any inaccurate characterization or interpretation of
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 41 of 151 PageID #:
                                   12218


 those communications when read in context and in their entirety. Daubenspeck is without

 knowledge or information sufficient to admit or deny the remaining allegations in paragraph 97.

 III.   AEI Begins Closing the Series A-1 Round, and DOE Executes the ATVM Loan
        Unaware that Fisker Automotive Materially Understated the Costs of the Karma
        and Nina Programs

                98.     On or about January 12, 2010, all Defendants attended a Board of
 Directors meeting at which the Board approved two alternative plans regarding the use of
 proceeds from the Series A-1 Round expected to close on January 15, 2010, with $115.3 million
 in proceeds. Intended to address the Company’s continuing cash crisis, the two plans were: (i)
 the “Minimal Investment Plan”, which principally paid past due bills and left “[o]nly $3.0
 million for [Karma] development”; or



                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 98.

                99.     Just prior to the first closing of the Series A-1 Round to be conducted on
 January 15, 2010, the Company and Advanced Equities issued a Series A-1 Preferred Stock
 Purchase Agreement that Defendants had each drafted and/or approved. In addition, the
 Company and/or AEI issued the CPPM and SOE that, along with the CPPM as updated by
 Advanced Equities in December 2009, inter alia, discussed the ATVM Loan at length, including
 its importance to the Company’s ability to operate and the risks associated with the Company’s
 failure to comply with the ATVM Loan terms.

                ANSWER: To the extent the allegations in paragraph 99 refer to various Series

 A-1 offering documents, Daubenspeck refers to those documents for their true and correct

 contents and denies any inaccurate characterization or interpretation of those documents when

 read in context and in their entirety. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 99, except Daubenspeck:

 admits that Fisker Automotive conducted a Series A-1 Round preferred stock offering.

 Daubenspeck denies that AEI ever “issued” any Series A-1 Preferred Stock Purchase Agreement,

 CPPM, SOE, or any other offering documents to investors; and Daubenspeck denies that he had
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 42 of 151 PageID #:
                                   12219


 any responsibility or authority over the offering documents, including the drafting, approval, and

 contents thereof.

                100. Nowhere in the CPPM or SOE (or anywhere else) did Defendants disclose
 that they had misled the DOE in connection with the CCL by submitting a Business Plan to the
 DOE in August 2009 that falsely reflected Fisker Automotive commencing production of the
 Karma in mid-2010 with sales of 6,000 Karmas in that year, as discussed above. Nor did
 Defendants disclose the Karma and Nina cost overruns in the budget and Business Plan given to
 the DOE, as determined by the Fritz Report, or that the Company’s failure to disclose these
 material cost overruns had violated the terms of the CCL. The Purchase Agreement also falsely
 and/or misleadingly stated at ¶2.11:

                Disclosure. The Company has provided each Purchaser with all the information
                reasonably available to the Company that such Purchaser has requested for the
                purposes of determining whether to purchase the Shares. None of the Transaction
                Agreements nor any other documents delivered in connection with the
                transactions contemplated by the Transaction Agreements contain any untrue
                statement of a material fact or omit to state a material fact necessary to make the
                statements herein and therein not misleading. To the Knowledge of the Company,
                there is no fact that has not been disclosed herein or otherwise by the Company to
                the Purchasers that would reasonably be likely to have a Material Adverse Effect
                on the Company.

                (Emphasis added.)

                ANSWER: To the extent the allegations in paragraph 100 refer to various Series

 A-1 offering documents, Daubenspeck refers to those documents for their true and correct

 contents and denies any inaccurate characterization or interpretation of those documents when

 read in context and in their entirety. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 100.

               101. On January 20, 2010, the Wall Street Journal published an article entitled
 “Car Maker Taps Funding Karma” based primarily on interviews with Defendants Henrik Fisker
 and Lane. The article stated in full:

                Fisker Automotive Inc. said it raised $115.3 million in a round of equity financing
                that could reach $150 million in coming weeks.

                ‘The business plan has always called for $150 million in equity,’ said Ray Lane, a
                managing partner at venture-capital firm Kleiner Perkins Caufield & Byers, which
                has been a major investor in electric car maker Fisker since the company's
                founding in 2007.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 43 of 151 PageID #:
                                   12220



             In an interview, Mr. Lane said Fisker will grab the investing momentum
             surrounding the company to complete the $150 million funding round in ‘the next
             month or two.’

             The start-up company, based in Irvine, Calif., decided to announce it had raised
             $115.3 million to close on a $529 million low-cost loan with the U.S. Department
             of Energy, which required Fisker to raise $113 million in equity, said Mr. Lane.

             Besides Kleiner Perkins, other investors in the round so far are lithium-ion battery
             technology developer A123Systems Inc. and Ace Investments, a Hong Kong
             investment firm associated with Richard Li, chairman and executive director of
             Hong Kong-based telecommunications company PCCW Ltd.

             The combined DOE and private-equity funding bring the luxury plug-in hybrid
             electric Karma program to a fully funded status, which Mr. Lane said is
             ‘phenomenal’ for a start-up vehicle technology developer and manufacturer.

             Fisker’s long-term business plan also calls for an annual $50 million equity
             funding, with the company reaching profitability in 2011, the first full year of
             production of the Karma, said Mr. Lane.

             The business plan covers not only the Karma but also its sports version, the
             Karma Sunset, as well as a lower-price family car under development.

             With this fund-raising target met, Fisker expects to close on the DOE loan in
             coming months, following an extensive period of negotiations, said Henrik Fisker,
             the company’s chief executive and founder, in an interview.

             ‘We’ve worked with the DOE for the last nine months,’ said Mr. Fisker. ‘It’s been
             a very long due-diligence process. They’ve hired outside consultants . . . for
             technical due diligence, financial stress tests . . . definitely there's no other
             investor that has made as much due diligence as the DOE.’

             Fisker was selected in September to receive nearly $529 million in low-cost loans
             under the DOE’s Advanced Technology Vehicles Manufacturing Loan Program,
             or ATVM.

             The funding will help Fisker finalize the development of the Karma and support
             the engineering and manufacturing of the family car, a plug-in hybrid slated for
             2012 with a retail price of less than $48,000, before consumer-tax incentives.

             The ATVM loans can cover as much as 80% of a project cost in a traditional 80%
             debt-20% equity financing structure. To secure the loan, the borrower is required
             to show the DOE it has its equity share in place. The funding tops off a series of
             announcements for Fisker.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 44 of 151 PageID #:
                                   12221



                Last week, A123 Systems disclosed it had made a $23 million investment in the
                company and that it would be the supplier of battery management systems for the
                Karma.

                For A123, becoming a strategic investor in an electric vehicle developer allows it
                to get in on the engineering of the vehicle ‘from scratch,’ which will help on cost-
                cutting strategies, said David Vieau, president and chief executive of A123
                Systems.

                A123 Systems will invest $13 million in cash from its balance sheet, and the
                remainder will be in stock. Including the latest round, Fisker has raised around
                $190 million since its founding. Other key investors in the company include
                investment firm Palo Alto Investments LLC, the Qatar Investment Authority and
                Quantum Fuel Systems Technologies Worldwide Inc., a maker of power trains.

                ANSWER: To the extent the allegations in paragraph 101 refer to statements in

 the January 20, 2010 Wall Street Journal article entitled “Car Maker Taps Funding Karma,”

 Daubenspeck refers to that article for its true and correct contents and denies any inaccurate

 characterization or interpretation of that article when read in context and in its entirety.

 Daubenspeck is without knowledge or information sufficient to admit or deny the remaining

 allegations in paragraph 101.

                  102. On or about January 29, 2010, all Defendants and Zuklie participated in a
 Board of Directors meeting. A presentation prepared for that Board meeting stated that the
 Incremental Funding Plan, approved by the Board on January 12, 2010, “has not happened.” As
 a consequence, “[t]he lack of incremental funds places the Karma development on hold.” The
 failure to restart development of the Karma made it impossible for the Company to achieve a
 “production release” of the Karma in April 2010 (as set forth in the presentation) necessary to
 support the Company’s new plan to the DOE to start production of the Karma in February 2011.

                ANSWER: To the extent the allegations in paragraph 102 refer to a presentation

 prepared in connection with a January 29, 2010 Board meeting, Daubenspeck refers to that

 presentation for its true and correct contents and denies any inaccurate characterization or

 interpretation of that presentation when read in context and in its entirety. Daubenspeck is

 without knowledge or information sufficient to admit or deny the remaining allegations in
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 45 of 151 PageID #:
                                   12222


 paragraph 101, except that Daubenspeck admits that he attended a Fisker Automotive Board

 meeting on or about January 28, 2010.

                103. On February 4, 2010, Zuklie and Defendants Fisker, Koehler, and DaMour
 met with DOE officials in Orrick’s Washington D.C. office to review the DOE loan status,
 finalize the DOE loan agreement, and attempt to resolve, inter alia, the outstanding issues
 regarding the milestones/terms by which the Company purportedly would produce a
 commercially saleable Karma by February 2011. An email from Defendant Fisker, which
 included Lane, Zuklie and Koehler as recipients, summarizing the meeting with DOE, stated that
 they had told DOE that suppliers were now being paid to keep the Karma “launch on track” but
 that they needed the DOE to close on the loan by March 15, 2010.

                ANSWER: To the extent the allegations in paragraph 103 refer to an email from

 Defendant Fisker to Defendant Lane, Zuklie, and Defendant Koehler, Daubenspeck refers to that

 email for its true and correct contents and denies any inaccurate characterization or interpretation

 of that email when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 103.

                 104. A Board of Directors presentation dated February 6, 2010 discussed that
 meeting with DOE, stating, inter alia, that the presentation by Defendants Fisker and Koehler
 was “well received by the DOE.” The presentation reflected the Company’s “Updated Business
 Plan” and “Operating Assumptions”, including completing the engineering release of the Karma
 by April 19, 2010 and start of production in February 2011. However, contrary to what DOE was
 told at the February 4, 2010 meeting, the presentation again stated that the Incremental Funding
 Plan, approved by the Board on January 12, 2010, “has not happened” and, as a consequence,
 that “[t]he lack of incremental funds places the Karma development on hold.”

                ANSWER: To the extent the allegations in paragraph 104 refer to a Board of

 Directors presentation dated February 6, 2010, Daubenspeck refers to that presentation for its

 true and correct contents and denies any inaccurate characterization or interpretation of that

 presentation when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 104.

                 105. In addition, an email to Defendant Koehler dated February 19, 2010,
 reflected that Magna, Inc., a key supplier on the Karma project, had not been paid and had not
 restarted its work on the Karma project.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 46 of 151 PageID #:
                                   12223


                  ANSWER: To the extent the allegations in paragraph 105 refer to an email to

 Defendant Koehler dated February 19, 2010, Daubenspeck refers to that email for its true and

 correct contents and denies any inaccurate characterization or interpretation of that email when

 read in context and in its entirety. Daubenspeck is without knowledge or information sufficient

 to admit or deny the remaining allegations in paragraph 105.

                 106. Afterwards, through April 2010, the Company continued to negotiate the
 terms of the DOE loan with DOE. For example, on March 29, 2010, Yu sent an email to
 DaMour, cc’ing Zuklie, attaching a presentation to be used at a meeting of Fisker’s Board of
 Directors that same day that, inter alia, described the terms of the DOE loan and the remaining
 issues necessary to close on that loan. Among other things, the presentation expressly stated that
 the “DOE requires monthly reporting of . . . any material change from [Fisker Automotive’s]
 submitted business plan.” And, the presentation noted that the assembly agreement with Valmet
 needed to finalized.

                  ANSWER: To the extent the allegations in paragraph 106 refer to a March 29,

 2010 email and a March 29, 2010 Board of Directors presentation, Daubenspeck refers to those

 documents for their true and correct contents and denies any inaccurate characterization or

 interpretation of those documents when read in context and in their entirety. Daubenspeck is

 without knowledge or information sufficient to admit or deny the remaining allegations in

 paragraph 106.

               107. With respect to Valmet, Defendants Fisker, Koehler, DaMour and Zuklie
 and the DOE worked closely on the terms of an amendment to the Company’s assembly
 agreement with Valmet by which, inter alia, Valmet would be contractually bound to begin
 producing a commercially saleable Karma in February 2011.

                  ANSWER: The allegations of paragraph 107 set forth conclusions of law to

 which no response is required. Daubenspeck is without knowledge or information sufficient to

 admit or deny the remaining allegations in paragraph 107.

                108. On April 12, 2010, with the DOE’s concurrence, Fisker Automotive
 executed an amendment to the Valmet Assembly Agreement governing the production of the
 Karma. The “Attachments” to the Assembly Agreement included the following “Project
 timetable” defining the timing of pre-production milestones to ensure the “Start of production
 (SOP)” of the Karma by February 21, 2011. The first of many milestones required the
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 47 of 151 PageID #:
                                   12224


 Production and Tooling Release by April 19, 2010, except that the tooling release would be at
 “latest by 21st of May 2010 for all parts.” “Start of production (SOP)” was defined in this chart
 as beginning production of a Karma that was “Ok to sell” on this date – defined as the Karma
 having received EPA Certification and passing Federal Motor Vehicle Safety Standards
 (FMVSS) in 45 states (referring to states that followed federal standards instead of their own).




                  ANSWER: The allegations of paragraph 108 set forth conclusions of law to

 which no response is required. To the extent the allegations in paragraph 108 refer to the Valmet

 Assembly Agreement or any amendments or attachments thereto, Daubenspeck refers to those

 documents for their true and correct contents and denies any inaccurate characterization or

 interpretation of those documents when read in context and in their entirety. Daubenspeck is

 without knowledge or information sufficient to admit or deny the remaining allegations in

 paragraph 108.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 48 of 151 PageID #:
                                   12225



                 109. Paragraph 2.2 of the Valmet Assembly Agreement governed Valmet’s
 rights should Fisker “fail[] to meet the milestones as specified in Schedule 6 [the Project
 timetable].” In that event, the Company would be “liable to VALMET for direct, indirect and
 consequential damages suffered by VALMET as a result of any such failure. In addition,
 VALMET shall have the right to extend the respective date noted above for the Start of
 Production at a minimum for a period of time equal in length to the period of time during which
 FISKER failed to meet the milestones.”

                  ANSWER: The allegations of paragraph 109 set forth conclusions of law to

 which no response is required. To the extent the allegations in paragraph 109 refer to the Valmet

 Assembly Agreement or any amendments or attachments thereto, Daubenspeck refers to those

 documents for their true and correct contents and denies any inaccurate characterization or

 interpretation of those documents when read in context and in their entirety. Daubenspeck is

 without knowledge or information sufficient to admit or deny the remaining allegations in

 paragraph 109.

                110. On April 15, 2010, the Company sent the DOE Fisker Automotive’s
 Business Plan (the “April 2010 Business Plan”) which DOE and the Company had previously
 agreed upon. That Business Plan included, inter alia, the following chart entitled “Karma
 Milestones”, which milestones were premised on the Karma Project timetable in the Valmet
 Assembly Agreement:
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 49 of 151 PageID #:
                                   12226




                ANSWER: To the extent the allegations in paragraph 110 refer to a April 2010

 Business Plan, Daubenspeck refers to that document for its true and correct contents and denies

 any inaccurate characterization or interpretation of that document when read in context and in its

 entirety. Daubenspeck is without knowledge or information sufficient to admit or deny the

 remaining allegations in paragraph 110.

              111. The Business Plan also identified “Karma Operating Assumptions” to
 meet the Karma Milestones, including:

                •   Engineering complete by 5/2010 – 3000 parts released
                •   Tooling release by 5/21/2010
                •   Valmet main production line ready -- 10/25/2010
                •   Start of Production -- February 2011

                ANSWER: To the extent the allegations in paragraph 111 refer to a April 2010

 Business Plan, Daubenspeck refers to that document for its true and correct contents and denies

 any inaccurate characterization or interpretation of that document when read in context and in its
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 50 of 151 PageID #:
                                   12227


 entirety. Daubenspeck is without knowledge or information sufficient to admit or deny the

 remaining allegations in paragraph 111.

                112. On or about April 22, 2010, Fisker Automotive and the DOE executed the
 non-public final term loan and credit facility for the ATVM Loan. Defendant DaMour signed the
 ATVM Loan agreement on behalf of Fisker Automotive as approved by Fisker Automotive’s
 Board of Directors, including Defendants Lane, Daubenspeck, Richard Li Tzar Kai, Henrik
 Fisker, and Koehler.

                ANSWER: To the extent the allegations in paragraph 112 refer to a loan

 agreement between Fisker Automotive and the DOE, Daubenspeck refers to that agreement for

 its true and correct contents and denies any inaccurate characterization or interpretation of that

 agreement when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 112, except

 Daubenspeck admits that Fisker Automotive and the DOE entered into a Loan Arrangement and

 Reimbursement Agreement on or around April 22, 2010 and that Defendant DaMour signed that

 agreement on behalf of Fisker Automotive.

                113. Among other things, the ATVM Loan incorporated the Valmet Assembly
 Agreement as a “Project Document” and had multiple provisions requiring the Company, inter
 alia, to promptly tell the DOE if the Company missed any of the Karma milestones identified in
 the Karma Project timetable. In addition, the ATVM Loan incorporated the April 2010 Business
 Plan and similarly required the Company to tell the DOE if there were, inter alia, any changes or
 expected changes in the Company’s ability to meet the milestone requirements identified therein.

                ANSWER: The allegations of paragraph 113 set forth conclusions of law to

 which no response is required. To the extent the allegations in paragraph 113 refers to a loan

 agreement between Fisker Automotive and the DOE and the Valmet Assembly Agreement,

 Daubenspeck refers to those agreements for their true and correct contents and denies any

 inaccurate characterization or interpretation of those agreements when read in context and in

 their entirety. Daubenspeck is without knowledge or information sufficient to admit or deny the

 remaining allegations in paragraph 113.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 51 of 151 PageID #:
                                   12228


                114. On or about May 5, 2010, Fisker Automotive closed on the Series A-1
 Round, raising $145 million. Of that $145 million, $27 million came from AEI through the
 investments of 347 private investors in AEI’s Fisker SPVs, including Plaintiffs ASC and MCP.

                ANSWER: Daubenspeck is without knowledge or information sufficient to admit

 or deny the remaining allegations of paragraph 114, except Daubenspeck denies that $27 million

 of the Series A-1 Round “came from AEI.”

                 115. The Series A-1 Round offering documents, including the CPPM and SOE,
 discussed the ATVM Loan at length, including its importance to the Company’s ability to
 operate and the risks associated with the Company’s failure to comply with the ATVM Loan
 terms. At no time prior to the May 5, 2010 close did Defendants disclose in any CPPM or SOE
 for the Series A-1 Round provided to Plaintiffs that: (i) that they had misled the DOE in
 connection with the CCL by submitting a Business Plan to the DOE in August 2009 that falsely
 reflected Fisker Automotive commencing production of the Karma in mid-2010 with sales of
 6,000 Karmas in that year, as discussed above; (ii) it was impossible for the Company to meet
 the Production and Tooling Release milestone dates required under the Valmet Assembly
 Agreement and April 2010 Business Plan, because the Company’s suppliers had stopped
 working on the Karma project months earlier, and, contrary to Defendants’ statements to the
 DOE, in, e.g., the February 4, 2010 meeting at Orrick’s office, not all of them had restarted work
 on the Karma project; (iii) the April 2010 Business Plan given to the DOE, upon which the
 ATVM Loan was executed, was based on materially false and understated costs for the Karma
 and Nina programs; (iv) Defendants’ failure to disclose this information to the DOE violated the
 CCL issued in September 2009 and ATVM Loan terms; and (v) the financial information
 presented in the Series A-1 Round CPPM materially understated the cost information for the
 Karma and Nina programs.

                ANSWER: The allegations of paragraph 115 set forth conclusions of law to

 which no response is required. To the extent the allegations in paragraph 115 refer to Series A-1

 offering documents, Daubenspeck refers to those documents for their true and correct contents

 and denies any inaccurate characterization or interpretation of those documents when read in

 context and in their entirety. Daubenspeck is without knowledge or information sufficient to

 admit or deny the remaining allegations in paragraph 115.

                  116. Fisker Automotive began to receive funds under the ATVM Loan in or
 around May 2010. Under the ATVM Loan, Fisker Automotive would submit Advance Requests
 that, inter alia, required a certification by Fisker Automotive’s Chief Financial Officer, that:

                (i) All Milestones contemplated to be achieved as of the Requested Advance Date
                have been substantially completed and (ii) the Final Completion of Each Project is
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 52 of 151 PageID #:
                                   12229


                reasonably expected to occur on or before the relevant Milestone Completion
                Date specified in the most recent Business Plan.

                ***

                No Default or Event of Default has occurred or is continuing on the date hereof
                [through the funding of the Advance Request].

                ***

                Since December 31, 2008, no event has occurred or could reasonably be
                expected to occur . . . with respect to either Project . . . that individually or in the
                aggregate, has had or could reasonably be expected to have a Material Adverse
                Effect.

                (Emphasis added.)

                ANSWER: The allegations of paragraph 116 set forth conclusions of law to

 which no response is required. To the extent the allegations in paragraph 116 refer to ATVM

 loan documents, Daubenspeck refers to those documents for their true and correct contents and

 denies any inaccurate characterization or interpretation of those documents when read in context

 and in their entirety. Daubenspeck is without knowledge or information sufficient to admit or

 deny the remaining allegations in paragraph 116.

                 117. According to Weidner’s qui tam complaint, beginning “[i]n May of 2010,
 immediately after Fisker initially drew down on the DOE loan, Fisker began to operate with
 three sets of company forecasts. . . . The first set for . . . internal purposes . . . was an accurate
 reflection of Fisker’s financial forecasts. . . . The second was for investors, and reflected a very
 optimistic forecast. . . . The final set was for DOE, and was intended to be used only if DOE
 requested Fisker’s financial forecasts, but was not accurate.” Weidner alleged that “this process
 went on for approximately one and a half years.”

                ANSWER: To the extent the allegations in paragraph 117 refer to the Weidner

 qui tam complaint, Daubenspeck refers to that document for its true and correct contents and

 denies any inaccurate characterization or interpretation of that document when read in context

 and in its entirety. Daubenspeck is without knowledge or information sufficient to admit or deny

 the remaining allegations in paragraph 117.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 53 of 151 PageID #:
                                   12230


               118. On or about June 17, 2010, Vassallo arranged for the KPCB FWG, the
 KPCB Managing Members, and other Kleiner Perkins partners to go on a “field trip” to Fisker
 Automotive’s headquarters. Joining the KPCB FWG was Ryan Popple, who previously was the
 Senior Finance Director at Fisker Automotive’s arch competitor, Tesla Motors.

                ANSWER: Paragraph 118 appears to quote from an unidentified document, and

 Daubenspeck refers to that document for its true and correct contents and denies any inaccurate

 characterization or interpretation of that document when read in context and in its entirety.

 Daubenspeck is without knowledge or information sufficient to admit or deny the remaining

 allegations in paragraph 118.

                119.




                ANSWER: To the extent the allegations in paragraph 119 refer to an email from

 Vassallo and various attachments thereto, Daubenspeck refers to that email and its attachments

 for their true and correct contents and denies any inaccurate characterization or interpretation of

 that email and its attachments when read in context and in their entirety. Daubenspeck is without

 knowledge or information sufficient to admit or deny the remaining allegations in paragraph 119.


                120.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 54 of 151 PageID #:
                                   12231


                ANSWER: To the extent the allegations in paragraph 119 refer to an email from

 Vassallo and various attachments, Daubenspeck refers to that email and its attachments for their

 true and correct contents and denies any inaccurate characterization or interpretation of that

 email and its attachments when read in context and in their entirety. Daubenspeck is without

 knowledge or information sufficient to admit or deny the remaining allegations in paragraph 120.

                121.




                ANSWER: To the extent the allegations in paragraph 121 refer to a

 memorandum dated June 21, 2010, Daubenspeck refers to that memorandum for its true and

 correct contents and denies any inaccurate characterization or interpretation of that memorandum

 when read in context and in its entirety. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 121.

                122. However, Fisker Automotive’s failure to pay its suppliers and self-
 imposed design and engineering changes – which brought the Karma project to halt before the
 ATVM Loan was executed -- continued, triggering a domino effect of delays with suppliers who
 were supposed to manufacture these parts, as well as the difficulties Fisker Automotive was
 experiencing in even securing suppliers who could provide in reliably producible quantities the
 hundreds of unique components necessary for Valmet to manufacture the Karma.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 55 of 151 PageID #:
                                   12232


                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 122.

                123. These material delays were highlighted in the testimony and
 accompanying exhibits of Robert Dupuis, Director of Program Management at Fisker
 Automotive, whose deposition was taken in this action on March 21, 2017. His testimony and
 contemporaneous Company reports demonstrated, inter alia, that Fisker Automotive repeatedly
 missed multiple Karma pre-production milestones under the Project timetable, the April 2010
 Business Plan, and the updated Business Plan sent to the DOE on November 15, 2010 (discussed
 below) -- which Defendants knew made it impossible for the Company to meet the defined
 February 2011 Karma start of production date. According to Mr. Dupuis, these delays were “well
 known” throughout the Company, were reflected in multiple weekly and other periodic reports
 and meetings that Defendants Fisker, Koehler, and DaMour received and/or participated in.

                ANSWER: To the extent the allegations in paragraph 123 refer to the transcript

 of Robert Dubpuis’ deposition and the deposition exhibits marked in connection therewith,

 Daubenspeck refers to the transcript and those exhibits for their true and correct contents and

 denies any inaccurate characterization or interpretation of the transcript and those exhibits when

 read in context and in their entirety. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 123.

                124. Indeed, Zuklie, who was reviewing the August 2010 investor “Roadshow
 presentation” prepared by, inter alia, the Company and JP Morgan (the banker selected to raise
 the $45 million in Fall of 2010), in an email to Defendant DaMour and others, questioned the
 accuracy of the statement, “All parts sourced and released” in a chart in that presentation entitled
 “Karma: On Path to February 2011 Launch,” noting that “All” was potentially “too strong.”

                ANSWER: To the extent the allegations in paragraph 124 refer to an email from

 Zuklie to Defendant Damour and an August 2010 investor “Roadshow presentation,”

 Daubenspeck refers to those documents for their true and correct contents and denies any

 inaccurate characterization or interpretation of those documents when read in context and in their

 entirety. Daubenspeck is without knowledge or information sufficient to admit or deny the

 remaining allegations in paragraph 124.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 56 of 151 PageID #:
                                   12233


                125. At this point in time, Defendant Kleiner Perkins owned 15.87% of the
 preferred stock of Fisker Automotive, and AEI, controlled by Defendant Daubenspeck, owned
 29.08%.

                ANSWER: The allegations of paragraph 25 set forth conclusions of law to which

 no response is required. To the extent that an answer is required, Daubenspeck denies that he

 controlled AEI and denies that AEI owned 29.08% of the stock of Fisker Automotive.

 Daubenspeck is without knowledge of information sufficient to admit or deny the remaining

 allegations in paragraph 125.

                126. Nonetheless, between May 2010 and September 2010, Fisker Automotive
 submitted five Advance Requests and received approximately $125 million from DOE without
 informing DOE of these delays as required under the ATVM Loan terms. Defendant DaMour
 signed these Advance Requests on behalf of Fisker Automotive certifying, inter alia, that the
 Company was achieving and expected to achieve all relevant Karma project milestones.

                ANSWER: Daubenspeck is without knowledge of information sufficient to

 admit or deny the allegations in paragraph 126.

                 127. [1] The delays in the Karma’s production caused in part by the continuing
 design changes and/or resourcing of suppliers also caused the Company’s costs to exceed by far,
 and/or to be expected to exceed by far, the budgeted amounts. [2] Thus, in the fall of 2010,
 Defendants determined that the Company should expand the earlier offering of securities to raise
 capital. [3] A presentation for a Board of Directors meeting held on or about October 25, 2010,
 and attended by Defendants, reflects that Defendants were planning for at least a three month
 delay in the pre-production Karma milestones, stating, inter alia: “Shift [Karma] Development
 and Tooling by One Quarter.” [4] Defendants were required to disclose to DOE this potential
 change in plan under the terms of the ATVM Loan. [5] They did not.

                ANSWER: Daubenspeck is without knowledge of information sufficient to

 admit or deny the allegations in the first sentence of paragraph 127. With respect to the second

 sentence of paragraph 127, Daubenspeck denies that he had any part in determining whether or

 not the Company “should expand the earlier offering of securities to raise capital,” and is without

 knowledge or information sufficient to admit or deny the remaining allegations in that sentence.

 The third sentence of paragraph 127 refers to a Board of Directors presentation, and

 Daubenspeck refers to that presentation for its true and correct contents and denies any
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 57 of 151 PageID #:
                                   12234


 inaccurate characterization or interpretation of that presentation when read in context and in its

 entirety. The fourth sentence of paragraph 127 sets forth conclusions of law to which no

 response is require. Daubenspeck is without knowledge or information sufficient to admit or

 deny the remaining allegations in paragraph 127.

 IV.    Defendants Falsely Tell DOE that Fisker Automotive Met the Karma Production
        Milestone and Misrepresent and Omit Material Facts in the Offering Documents
        and on Conference Calls, and Defendants Launch the Series B-1 and C-1 Rounds

                 128. [1] In November 2010, Fisker Automotive announced the Series B-1
 Round with AEI as the placement agent. [2] AEI began soliciting investors shortly thereafter and
 housed the Series B-1 Round offering documents, including the Purchase Agreement, the CPPM,
 and SOE for that offering, on AEI’s Venture Gateway. [3] Fisker Automotive’s Board of
 Directors, management and significant shareholders – including Defendants Lane, Daubenspeck,
 Richard Li Tzar Kai, Henrik Fisker and Koehler, Defendant DaMour in his role as CFO, and
 controlling shareholders Defendant Kleiner Perkins (controlled by Defendant Lane) and non-
 party AEI (controlled by Defendant Daubenspeck) – participated in the drafting and/or approval
 of the statements in the Series B-1 Round Purchase Agreement, CPPM, and SOE given to
 investors. [4] These documents discussed at length, inter alia, the ATVM Loan, including its
 importance to the Company’s ability to operate and the risks associated with the Company’s
 failure to comply with the ATVM Loan terms.

                ANSWER: Daubenspeck admits the first and second sentences in paragraph 128.

 With respect to the third sentence, Daubenspeck denies that he participated in the drafting and/or

 approval of the statements in the Series B-1 Round Purchase Agreement, CPPM, and SOE given

 to investors. Daubenspeck is without knowledge or information sufficient to admit or deny the

 allegations in the third sentence of paragraph 128, except that he denies that he controlled AEI

 and denies that he participated in the drafting or approval of the Series B-1 Round Purchase

 Agreement, CPPM, and SOE. The fourth sentence of paragraph 128 purports to summarize

 certain of the contents of the Series B-1 Round Purchase Agreement, CPPM, and SOE given to

 investors, and Daubenspeck refers to those documents for their true and correct contents and

 denies any inaccurate characterization or interpretation of those documents when read in context
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 58 of 151 PageID #:
                                   12235


 and in their entirety. Daubenspeck is without knowledge or information sufficient to admit or

 deny the remaining allegations in paragraph 128.

                 129. The Investor Presentation issued in connection with that offering
 contained the following chart entitled “Karma: On Path to February 2011 Launch”. This chart
 falsely reflected that all Karma pre-production milestones were met and/or anticipated to be met
 – including FMVSS and EPA certification, defined earlier as a prerequisite for the Karma
 February 2011 start of production of an “Ok to sell” vehicle, and also memorialized in the
 Valmet Assembly Agreement and April 15, 2010 Business Plan:




                ANSWER: The allegations in paragraph 129 set forth conclusions of law to

 which no response is required. To the extent the allegations in paragraph 129 refer to an

 Investor Presentation purportedly issued in connection with the Series B-1 offering,

 Daubenspeck refers to that presentation for its true and correct contents and denies any

 inaccurate characterization or interpretation of that presentation when read in context and in its
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 59 of 151 PageID #:
                                   12236


 entirety. Daubenspeck is without knowledge or information sufficient to admit or deny the

 remaining allegations in paragraph 129.

               130. On November 15, 2010, Defendant DaMour sent to DOE Fisker
 Automotive’s updated Business Plan, which contained the same false and misleading chart
 entitled “Karma: On Path to February 2011 Launch” as in the Series B-1 Offering CPPM, and
 the Company’s Quarterly Progress Report and Compliance Certificate. Neither the chart nor the
 report and compliance certificate disclosed to DOE the material delays and missed milestones in
 the Karma production.

                  ANSWER: The allegations in paragraph 130 set forth conclusions of law to

 which no response is required. To the extent the allegations in paragraph 130 refer to an updated

 Business Plan that Defendant Damour allegedly sent to the DOE, Daubenspeck refers to that

 business plan for its true and correct contents and denies any inaccurate characterization or

 interpretation of that business plan when read in context and in its entirety. Daubenspeck is

 without knowledge or information sufficient to admit or deny the remaining allegations in

 paragraph 130.

                 131. In November 2010, the Karma experienced another major setback when
 the Company discovered that a key component of the Karma manufactured by Quantum and
 called an “inverter” – which converted DC power into AC power required to power the Karma –
 did not work and did not fit into the Karma chassis. This debacle necessitated a resourcing of the
 inverter to another supplier, Magna – which was many months away from being able even to
 produce the inverter -- and a redesign of the Karma. The domino effect on other components in
 the Karma only further impaired the Company’s ability to meet the required pre-production
 milestones and the February 2011 start of Karma commercial production milestone.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 131.

                132. All of these issues were the subject of a Board of Directors meeting held
 on December 3, 2010, attended by all Defendants, and Zuklie on behalf of Orrick. A presentation
 at that meeting given by Defendant Koehler, entitled “Karma Product Readiness Review”,
 detailed the myriad undisclosed delays and missed Karma production milestones -- and the
 causes of those delays – including the Company’s failure to meet the Karma Production and
 Tooling Release milestones in April and May of 2010, described above, which milestones were
 not completed until June 30, 2010, representing a material delay, according to the testimony of
 Mr. Dupuis. The presentation showed further that the Company would fail to meet any of the
 upcoming required milestones required to meet the February 2011 start of commercial
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 60 of 151 PageID #:
                                   12237


 production of the Karma. The presentation also expressly stated that “Pre-Production Builds
 have been delayed [due to] parts availability caused [by] late designs and design changes.” None
 of these material adverse facts was disclosed to DOE, as required under the ATVM Loan or to
 Plaintiffs.

                ANSWER: To the extent the allegations in paragraph 130 refer to a Board of

 Directors presentation that was purportedly prepared in connection with a Fisker Automotive

 Board Meeting held on December 3, 2010, Daubenspeck refers to that presentation for its true

 and correct contents and denies any inaccurate characterization or interpretation of that

 presentation when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 130.

                 133. As reflected in the presentation, Defendants then secretly agreed to violate
 the definition of the Karma’s start of production and “Ok to sell” as stated and/or depicted in the
 Valmet Assembly Agreement, the Business Plans submitted to the DOE, and the presentations
 given to investors. Specifically, as shown in the chart below, Defendants agreed to violate that
 definition, internally stating that “Test timing has ‘Ok to sell’ falling after SOP (Start of
 Production).” (Emphasis added.)
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 61 of 151 PageID #:
                                   12238




                ANSWER: To the extent the allegations in paragraph 133 refer to a Board of

 Directors presentation that was purportedly prepared in connection with a Fisker Automotive

 Board Meeting held on December 3, 2010, Daubenspeck refers to that presentation for its true

 and correct contents and denies any inaccurate characterization or interpretation of that

 presentation when read in context and in its entirety. Daubenspeck denies the remaining

 allegations in paragraph 133.

                134. Defendants did not disclose this material violation to the DOE, as required
 under the ATVM Loan. Nor did they update any investor presentations, which still contained the
 same misleading chart entitled “Karma: On Path to February 2011 Launch” that falsely reflected
 that all Karma pre-production milestones were met and/or anticipated to be met – including
 FMVSS and EPA certification occurring before the Karma February 2011 start of production.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 62 of 151 PageID #:
                                   12239


                ANSWER: The allegations in paragraph 134 set forth conclusions of law to

 which no response is required. To the extent the allegations in paragraph 134 refer to various

 investor presentations, Daubenspeck refers to those presentations for their true and correct

 contents and denies any inaccurate characterization or interpretation of those presentations when

 read in context and in their entirety. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 134.

               135. On December 5, 2010, Popple sent an email and attachments to the KPCB
 FWG, the KPCB Managing Members, and others at Kleiner Perkins associated with its “green”
 investments, under the subject “Investment Decision: Fisker Series B-1.”




                ANSWER: To the extent the allegations in paragraph 135 refer to a December 5,

 2010 email and the attachments thereto, Daubenspeck refers to that email and its attachments for

 their true and correct contents and denies any inaccurate characterization or interpretation of that

 email and its attachments when read in context and in their entirety. Daubenspeck is without

 knowledge or information sufficient to admit or deny the remaining allegations in paragraph 135.

                136.




                ANSWER: To the extent the allegations in paragraph 136 refer to a December 5,

 2010 email and the attachments thereto, Daubenspeck refers to that email and its attachments for

 their true and correct contents and denies any inaccurate characterization or interpretation of that

 email and its attachments when read in context and in their entirety. Daubenspeck is without

 knowledge or information sufficient to admit or deny the remaining allegations in paragraph 136.

                137. None of this inside information used by the KPCB Managing Members in
 their investment decision was disclosed to investors such as Plaintiffs.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 63 of 151 PageID #:
                                   12240


                ANSWER: To the extent the allegations in paragraph 137 refer to a December 5,

 2010 email and the attachments thereto, Daubenspeck refers to that email and its attachments for

 their true and correct contents and denies any inaccurate characterization or interpretation of that

 email and its attachments when read in context and in their entirety. Daubenspeck is without

 knowledge or information sufficient to admit or deny the remaining allegations in paragraph 137.

               138. Fisker Automotive submitted Advance Requests signed by Defendant
 DaMour in December 2010, January 2011, and February 2011, collecting another $47 million
 from DOE, while falsely certifying that the Karma was proceeding according to the agreed-upon
 Business Plan submitted to DOE in November 2010, and that Fisker Automotive “reasonably
 expected” it would meet the Karma Production Milestone.

                ANSWER: The allegations of paragraph 138 set forth conclusions of law to

 which no response is required. To the extent an answer is required, Daubenspeck is without

 knowledge or information sufficient to admit or deny the remaining allegations in paragraph 138.

                139.

                ANSWER: Paragraph 139 contains no allegations and therefore no answer is

 required.

                  140. By the time the Board next met on February 28, 2011, Fisker
 Automotive’s internal business plan confirmed a disaster consistent with what Defendants
 discussed at the December 3, 2010 meeting. All Defendants were present at this meeting. The
 presentations used at this meeting detailed the same undisclosed change in definition described at
 the December 3, 2010 Board meeting, where Defendants secretly redefined the Karma’s start of
 production and “Ok to sell” to reflect the reality that the Karma production was far behind
 schedule. At this meeting, the Board decided that Fisker would issue another offering of
 securities to raise additional capital necessary in light of these undisclosed issues. The Series B-1
 Round closed March 16, 2011, and raised an additional $190 million, including $27 million from
 AEI through investments from 285 investors, including certain Plaintiffs: I2BF, ASC, and MCP.
 At no time prior to that close did Defendants disclose in any CPPM or SOE provided to Plaintiffs
 and the other investors that: (i) production of the Karma had been delayed and that Fisker
 Automotive would not be able to fulfill the Karma Production Milestone; or (ii) that Fisker
 Automotive had defaulted on the ATVM Loan by falsely certifying in the Advance Requests,
 submitted from December 2010 through February 2011, that Karma production was proceeding
 according to the agreed-upon plan with DOE.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 64 of 151 PageID #:
                                   12241


                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 128, except that Daubenspeck admits that he attended

 the Fisker Automotive Board meeting held on or about December 3, 2010.

              141. The Series B-1 Round Preferred Stock Purchase Agreement placed on the
 Venture Gateway also falsely stated at ¶2.11:

                Disclosure. The Company has provided each Purchaser with all the information
                reasonably available to the Company that such Purchaser has requested for the
                purposes of determining whether to purchase the Shares. None of the Transaction
                Agreements nor any other documents delivered in connection with the
                transactions contemplated by the Transaction Agreements contain any untrue
                statement of a material fact or omit to state a material fact necessary to make the
                statements herein and therein not misleading. To the Knowledge of the Company,
                there is no fact that has not been disclosed herein or otherwise by the Company to
                the Purchasers that would reasonably be likely to have a Material Adverse Effect
                on the Company. (Emphasis added.)

                ANSWER: The allegations in paragraph 141 set forth conclusions of law to

 which no response is required. To the extent that the allegations in paragraph 141 refer to the

 Series B-1 Round Preferred Stock Purchase Agreement, Daubenspeck refers to that purchase

 agreement for its true and correct contents and denies any inaccurate characterization or

 interpretation of that purchase agreement when read in context and in its entirety. Daubenspeck

 denies the remaining allegations in paragraph 141.

               142. On March 17, 2011, Defendant DaMour submitted an Advance Request
 for $9,265,000, again certifying, inter alia, that all milestones triggered as of that date had been
 met.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 142.

                 143. On or about March 21, 2011, Defendants DaMour, Koehler, and Fisker
 delivered a non-public presentation to DOE officials which falsely reflected that the February
 2011 Karma commercial production milestone under the ATVM Loan had been met in Q1 i.e. by
 the date of the meeting with the DOE. Fisker Automotive’s failure to meet this milestone was an
 “Event of Default” under the ATVM Loan. By falsely certifying compliance with the ATVM
 Loan terms, Defendants temporarily avoided DOE’s discovery of a default event concerning the
 Karma Production Milestone and improperly obtained approximately $20 million in three
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 65 of 151 PageID #:
                                   12242


 separate Advance Requests between the end of March and May 2011 by falsely certifying
 compliance with the ATVM Loan terms.

               ANSWER: The allegations of paragraph 143 set forth conclusions of law to

 which no response is required. To the extent an answer is required, Daubenspeck is without

 knowledge or information sufficient to admit or deny the allegations in paragraph 143.

                  144. Fisker Automotive’s Board of Directors, management and significant
 shareholders – including Defendants Lane, Daubenspeck, Richard Li Tzar Kai, Henrik Fisker
 and Koehler, Defendant DaMour in his role as CFO, and controlling shareholders Defendant
 Kleiner Perkins (controlled by Defendant Lane) and non-party AEI (controlled by Defendant
 Daubenspeck) – were aware of or recklessly disregarded the falsity of Fisker Automotive’s
 March 2011 presentation to DOE. They were informed of the truth that Defendants hid from both
 DOE and Plaintiffs – that the Company had missed the Karma Production Milestone -- through,
 inter alia, a presentation made at the February 28 2011, Board of Directors meeting. An email
 exchange dated March 20, 2011, between Matt Paroly, Fisker’s in-house counsel, and Kleiner
 Perkins partner Ryan Popple further confirmed that the Company had missed the commercial
 production milestone.

               ANSWER: The allegations of paragraph 144 set forth conclusions of law to

 which no response is required. To the extent an answer is required, Daubenspeck denies the

 allegations in paragraph 144.

                145. Defendants withheld from the DOE this milestone miss even though
 several of them, including Defendant Lane and other Kleiner Perkins principals, routinely met
 with the DOE, and even though the ATVM Loan terms required full disclosure of such matters
 to the DOE.

               ANSWER: The allegations of paragraph 145 set forth conclusions of law to

 which no response is required. To the extent an answer is required, Daubenspeck denies the

 allegations in paragraph 145.

                 146. [1] In or around March 31, 2011, Advanced Equities solicited investors in
 connection with a $100 million offering of Series C-1 Round Preferred Stock. [2] AEI began
 soliciting investors shortly thereafter and housed the Series C-1 offering documents, including
 the Purchase Agreement, the CPPM, and the SOE for that offering, on AEI’s Venture Gateway.
 [3] Fisker Automotive’s Board of Directors, management and significant shareholders –
 including Defendants Lane, Daubenspeck, Richard Li Tzar Kai, Henrik Fisker and Koehler,
 Defendant DaMour in his role as CFO, and controlling shareholders Defendant Kleiner Perkins
 (controlled by Lane and Doerr) and non-party AEI (controlled by Daubenspeck) – participated in
 the drafting and/or approval of the statements in the Series C-1 Round Purchase Agreement,
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 66 of 151 PageID #:
                                   12243


 CPPM, and SOE given to investors. [4] These statements discussed at length, inter alia, the
 ATVM Loan, including its importance to the Company’s ability to operate and the risks
 associated with the Company’s failure to comply with the ATVM Loan terms.

                  ANSWER: Daubenspeck admits the first and second sentences in paragraph 146.

 With respect to the third sentence of paragraph 146, Daubenspeck denies that he participated in

 the drafting and/or approval of the statements in the Series C-1 Round Purchase Agreement,

 CPPM, and SOE given to investors. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in the third sentence of paragraph 146. The

 fourth sentence of paragraph 146 purports to summarize certain of the contents of the Series C-1

 Round Purchase Agreement, CPPM, and SOE given to investors, and Daubenspeck refers to

 those documents for their true and correct contents and denies any inaccurate characterization or

 interpretation of those documents when read in context and in their entirety. Daubenspeck is

 without knowledge or information sufficient to admit or deny the remaining allegations in

 paragraph 146.

                 147. The CPPM and SOE documents made no disclosure of the material fact
 that the Company had in fact missed the Karma Production Milestone or that Fisker Automotive
 had falsely told DOE it had met that milestone.

                  ANSWER: The allegations in paragraph 147 set forth conclusions of law to

 which no response is required. To the extent an answer is required, Daubenspeck denies the

 allegations in paragraph 147.

              148. The Series C-1 Preferred Stock Purchase Agreement placed on the
 Venture Gateway also falsely stated at ¶2.11:

                  Disclosure. The Company has provided each Purchaser with all the information
                  reasonably available to the Company that such Purchaser has requested for the
                  purposes of determining whether to purchase the Shares. None of the Transaction
                  Agreements nor any other documents delivered in connection with the
                  transactions contemplated by the Transaction Agreements contain any untrue
                  statement of a material fact or omit to state a material fact necessary to make the
                  statements herein and therein not misleading. To the Knowledge of the Company,
                  there is no fact that has not been disclosed herein or otherwise by the Company to
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 67 of 151 PageID #:
                                   12244


                the Purchasers that would reasonably be likely to have a Material Adverse Effect
                on the Company.

                (Emphasis added.)

                ANSWER: The allegations in paragraph 148 set forth conclusions of law to

 which no response is required. To the extent an answer is required, Daubenspeck denies the

 allegations in paragraph 148.

                149.   According to the GP Supercars arbitration claim discussed above:

                In March 2011, Pizzuto attended the Geneva Auto Show. While there, he met
                with Lane who told him that he and the rest of the Board of Directors had just
                come from the Valmet factory where the Fisker Karmas were being produced.
                Lane represented that he observed that the Karmas were ‘close to completion’ and
                would be ‘delivered shortly.’ He was excited and stressed that ‘Franco, we're
                almost there.’ Lane never mentioned or disclosed that there were any
                technological or design problems with the Karmas, which could delay or prevent
                near-term production.

                In April 2011, Pizzuto attended the Top Marques Auto Show in Monaco. The
                Fisker Karmas failed to arrive as planned for the European demonstration and test
                drive. Pizzuto was very upset by this negative development. To allay his
                concerns, Fisker took him for drinks at a nearby hotel and represented that the
                Karmas were delayed slightly, but that they were coming shortly.

                (Emphasis added.)

                ANSWER: To the extent that the allegations in paragraph 149 refer to the GP

 Supercars arbitration claim, Daubenspeck refers to that document for its true and correct contents

 and denies any inaccurate characterization or interpretation of that document when read in

 context and in its entirety. Daubenspeck is without knowledge or information sufficient to admit

 or deny the remaining allegations in paragraph 149.

                150. On April 6, 2011, AutoblogGreen published an article entitled “Electric
 vehicle newcomers still in front after first round, but for how long?” The portion of the article
 discussing Fisker Automotive quoted Defendants Lane and Henrik Fisker, and stated in relevant
 part:
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 68 of 151 PageID #:
                                   12245


                One of the advocates of the newer entrants is Ray Lane, Managing Partner at
                Kleiner Perkins Caufield & Byers who is one of the main shareholders at Fisker.
                He told me:

                     It’s all about focus. Typically start-ups have to have one person that is ‘the
                     best’ at something and that drives the whole culture. OEM’s have lost that.
                     They are monoliths playing out what they think the industry wants rather
                     than trying to change the game. When you take Henrik [Fisker] out of the
                     bureaucracy or have an entrepreneur like Elon, who isn’t encumbered by
                     “what the industry thinks”, then magic happens. When the OEM’s catch up,
                     these companies need to retain what made them special.

                So I asked Henrik Fisker what it was that made Fisker so special that he was
                going to be able to compete and win against the world’s leading luxury car
                makers, and he said:

                     Fisker Automotive’s brand sends a clear message of ‘caring’ about our
                     environment and our dependence of oil, combining this with extreme style
                     and power, to evoke the emotional side, that made us fall in love with the
                     automobile in the first place. This is a clear message that the driver will
                     project by owning one of our cars: Responsible luxury.

                ANSWER: To the extent the allegations in paragraph 150 refer to statements in

 the April 6, 2011 article entitled “Electric vehicle newcomers still in front after first round, but

 for how long?” that was published in AutoblogGreen, Daubenspeck refers to that article for its

 true and correct contents and denies any inaccurate characterization or interpretation of that

 article when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 150.

                 151. On April 13, 2011, Defendants held a webcast conference call with
 investors, a recording of which was maintained for future viewing on AEI’s Venture Gateway
 website. Participating on the conference call were Defendants Henrik Fisker, Koehler, and
 DaMour. During the call, Henrik Fisker falsely stated that commercial production of the Karma
 had begun, while referring investors to a PowerPoint chart falsely depicting that commercial
 production of the Karma had commenced. The PowerPoint and the webcast were stored on
 AEI’s Venture Gateway for future replay.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 151, except Daubenspeck admits that Fisker
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 69 of 151 PageID #:
                                   12246


 Automotive offering materials and other investor materials were made available to investors

 through the Venture Gateway.

                 152. During the same timeframe, on behalf of Fisker Automotive, Middlebury
 circulated a Confidential Private Placement Memorandum (the “April 2011 CPPM”) to the
 Middlebury Plaintiffs, soliciting qualified investors to purchase as much as $25 million in
 “membership units” in Middlebury’s affiliated special purpose vehicles (“SPV”), priced at $1.34
 per unit (the “April 2011 Offering”). The membership units would be based exclusively on
 Middlebury’s purchase of “Fisker [Automotive] Series C-1 Shares pursuant to the Fisker
 [Automotive] Series C-1 transaction documents” which could be viewed only by potential
 investors “by following the instructions set forth on Exhibit D” to the April 2011 CPPM (i.e. the
 Fisker Automotive documents could not be viewed without having the password included in the
 April 2011 CPPM).

                  ANSWER: Daubenspeck admits that Fisker Automotive sold securities and

 made certain offering documents available to accredited investors. To the extent the allegations

 in paragraph 152 refer to those offering documents, Daubenspeck refers to the offering

 documents for their true and correct contents and denies any inaccurate characterization or

 interpretation of the offering documents when read in context and in its entirety. Daubenspeck is

 without knowledge or information sufficient to admit or deny the remaining allegations in

 paragraph 152.

                 153. On or around April 19, 2011, on behalf of Fisker Automotive, Middlebury
 circulated an email to the Middlebury Plaintiffs in connection with the April 2011 Offering
 attaching an LLC Membership Agreement between investors in the Middlebury special purpose
 vehicle (i.e. Middlebury Ventures II, LLC) and Fisker Automotive stating in part:

                  The attached Middlebury SPV Member Acknowledgment Form must be
                  completed before we can accept your completed investment in Fisker
                  Automotive. We received this document today (Wednesday April 19th) and
                  apologies for having not been able to send it out before now. Fisker wants to
                  ensure that each investor is an Accredited Investor as defined by the
                  Securities Act and as such will not accept anyone [sic] investment without
                  having the attached form executed. (Emphasis added.)

                  ANSWER: Daubenspeck admits that Fisker Automotive made certain offering

 documents available and sold securities to accredited investors. To the extent the allegations in

 paragraph 153 refer to those offering documents, Daubenspeck refers to the offering documents
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 70 of 151 PageID #:
                                   12247


 for their true and correct contents and denies any inaccurate characterization or interpretation of

 the offering documents when read in context and in its entirety. Daubenspeck is without

 knowledge or information sufficient to admit or deny the remaining allegations in paragraph 153.

                154.




                ANSWER: To the extent the allegations in paragraph 154 refer to an April 28,

 2011 email from Vassallo and attachments thereto, Daubenspeck refers to those documents for

 their true and correct contents and denies any inaccurate characterization or interpretation of

 those documents when read in context and in their entirety. Daubenspeck is without knowledge

 or information sufficient to admit or deny the remaining allegations in paragraph 154.

                155. None of this inside information used by the KPCB Managing Members in
 their investment decision was disclosed to investors such as Plaintiffs.

                ANSWER: Daubenspeck is without knowledge or information sufficient to admit

 or deny the allegations in paragraph 155.

                156.




                                                                           Similarly, none of this
 inside information was disclosed to other investors such as Plaintiffs.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 71 of 151 PageID #:
                                   12248


                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 156.

               157. As of May 2011, AEI (controlled by Defendant Daubenspeck) owned
 14.61%, Defendant Kleiner Perkins owned a 12.61%, and Defendant Li, through Ace, owned
 10.15% of the voting shares in Fisker. Daubenspeck agreed with Kleiner Perkins and Lane that
 AEI would vote its shares as directed by Kleiner Perkins and Lane.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in the first sentence of paragraph 157, except Daubenspeck admits

 that certain Fisker Automotive stockholders invested in Fisker Automotive through SPVs formed

 by AEI, denies that he controlled AEI, denies that AEI owned 14.61% of the voting share in

 Fisker, and denies the second sentence of paragraph 157.

               158. The Series C-1 Offering was oversubscribed and by early May 2011,
 Fisker Automotive raised an additional $115 million in private equity, including investments
 from Kleiner Perkins and AEI Fisker SPVs.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 158.

                 159. On May 13, 2011, VentureBeat published an article headlined “Luxury
 hybrid electric car maker Fisker Automotive raises an extra $100M” stating in part:

                [Defendant] Lane, a managing partner at storied venture capital firm Kleiner
                Perkins Caufield & Byers, said Fisker Automotive also plans to go public in the
                future in an interview with the Wall Street Journal. The company is backed by
                Kleiner Perkins, as well as New Enterprise Associates and A123 Systems Inc.
                (NASDAQ:AONE). Fisker Automotive raised $190 million just two months ago
                to help fund the production of its electric cars.

                ANSWER: To the extent the allegations in paragraph 159 refer to statements in

 the May 13, 2011 VentureBeat article entitled “Luxury hybrid electric car maker Fisker

 Automotive raises an extra $100M,” Daubenspeck refers to that article for its true and correct

 contents and denies any inaccurate characterization or interpretation of that article when read in
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 72 of 151 PageID #:
                                   12249


 context and in its entirety. Daubenspeck is without knowledge or information sufficient to admit

 or deny the remaining allegations in paragraph 159.

                160. On June 13, 2011, Automotive News published an article entitled
 “Electrifying 100,” profiling Fisker Automotive and Ray Lane, stating in full:

                RAY LANE

                Managing partner, Kleiner Perkins Caufield & Byers Chairman, Fisker
                Automotive Chosen because: Kleiner Perkins Caufield & Byers had invested in
                other green tech plays such as solar power and biofuels but hadn’t found any
                appealing transportation companies, said Lane, 64. Until he saw the Fisker Karma
                luxury plug-in hybrid, that is. It was an electric vehicle that would appeal to more
                than just green buyers, he figured. Kleiner Perkins Caufield & Byers invested
                what Lane calls ‘a lot by our standards’ in Fisker Automotive in 2008. Lane
                chairs the company’s board.

                Kleiner Perkins Caufield & Byers made a smaller investment in Think, a
                Norwegian producer of small city electric vehicles. That stake has since been sold
                back to Think. Lane says he isn’t looking for more electric car companies to
                invest in - for now. But he is eagerly awaiting his Fisker Karma. Several thousand
                of the pricey EVs will be in consumer hands by the end of 2011, Lane says. He
                will receive Serial No. 2.

                Quote: ‘Reduce demand for oil by 5 to 10 percent, and you start to control
                pricing.’

                ANSWER: To the extent that paragraph 160 refers to statements in the June 13,

 2011 Automotive News article entitled “Electrifying 100,” Daubenspeck refers to that article for

 its true and correct contents and denies any inaccurate characterization or interpretation of that

 document when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 160.

 V.     DOE Discovers that Defendants Had Made Misrepresentations about Meeting the
        Karma Production Milestone and Halts Further Funding, and Defendants Mislead
        Investors in the Series D-1 Round as to the Status of the ATVM Loan and the
        Causes and Severity of Fisker Automotive’s Production and Cash Flow Problems

               161. In June 2011, Fisker Automotive made a non-public presentation to the
 DOE that contradicted its March 2011 representation to the DOE that Fisker Automotive had met
 the February 2011 Karma commercial production commencement milestone under the ATVM
 Loan. Importantly, Fisker’s March 2011 representation to the DOE of its satisfaction of that
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 73 of 151 PageID #:
                                   12250


 milestone had avoided a default on the ATVM Loan as of February 2011, even as Fisker
 continued to draw approximately $20 million from March through May 2011. DOE immediately
 challenged this inconsistency, to which Fisker Automotive had no credible response.

               ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 161.

                162. Believing it had been misled, DOE immediately froze the ATVM Loan
 and refused to allow Fisker Automotive to draw any further funds.

               ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 162.

                 163. Needing to raise cash to replace DOE loan funds that had been cut off, in
 July 2011, Fisker Automotive began preparations for a new round of private equity financing to
 raise approximately $150 million by issuing Series D-1 shares of Fisker Automotive. AEI again
 acted as the placement agent.

               ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 163, except Daubenspeck admits that AEI acted as the

 placement agent for the Series D-1 Round.

                164. [1] AEI began soliciting investors shortly thereafter and housed the Series
 D-1 offering documents, including the Purchase Agreement, the DNS, and the SOE for that
 offering, on AEI’s Venture Gateway. [2] Fisker Automotive’s Board of Directors, management
 and significant shareholders – including Defendants Lane, Daubenspeck, Richard Li Tzar Kai,
 Henrik Fisker and Koehler, Defendant DaMour in his role as CFO, and controlling shareholders
 Defendant Kleiner Perkins (controlled by Lane and Doerr) and non-party AEI (controlled by
 Daubenspeck) – participated in the drafting and/or approval of the statements in the Series D-1
 Round Purchase Agreement, CPPM, and/or DNS and SOE given to investors. [3] These
 documents discussed at length, inter alia, the ATVM Loan, including its importance to the
 Company’s ability to operate and the risks associated with the Company’s failure to comply with
 the ATVM Loan terms.

               ANSWER: Daubenspeck admits the first sentence in paragraph 164. With

 respect to the second sentence of paragraph 164, Daubenspeck denies that he participated in the

 drafting and/or approval of the statements in the Series D-1 Round Purchase Agreement, CPPM,

 DNS, and SOE given to investors. Daubenspeck is without knowledge or information sufficient

 to admit or deny the remaining allegations in the second sentence of paragraph 164. The third
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 74 of 151 PageID #:
                                   12251


 sentence of paragraph 164 purports to summarize certain of the contents of the Series D-1 Round

 Purchase Agreement, CPPM, DNS, and SOE given to investors, and Daubenspeck refers to those

 documents for their true and correct contents and denies any inaccurate characterization or

 interpretation of those documents when read in context and in their entirety. Daubenspeck is

 without knowledge or information sufficient to admit or deny the remaining allegations in

 paragraph 164.

                165. The Purchase Agreement for the Series D-1 Round contained the same
 representations as discussed above with respect to Series B-1 and C-1 Rounds Purchase
 Agreements, falsely stating that:

                  The Company has provided each Purchaser with all the information reasonably
                  available to the Company that such Purchaser has requested for the purposes of
                  determining whether to purchase the Shares. None of the Transaction Agreements
                  nor any other documents delivered in connection with the transactions
                  contemplated by the Transaction Agreements contain any untrue statement of a
                  material fact or omit to state a material fact necessary to make the statements
                  herein and therein not misleading.

                  (Emphasis added.)

                  ANSWER: The allegations in paragraph 165 set forth conclusions of law to

 which no response is required. To the extent that the allegations in paragraph 165 refer to the

 Series D-1 Round Purchase Agreement, Daubenspeck refers to that purchase agreement for its

 true and correct contents and denies any inaccurate characterization or interpretation of that

 purchase agreement when read in context and in its entirety. Daubenspeck denies the remaining

 allegations in paragraph 165.

                  166. The statements in the DNS, SOE, and Purchase Agreement were
 materially false and misleading, because they omitted the material fact that DOE had frozen
 Fisker Automotive’s access to the ATVM Loan in June 2011, and that DOE had taken that action
 as a result of its discovery of Defendants’ false statement to DOE in March 2011 that the Karma
 Production Milestone had been met.

                  ANSWER: The allegations in paragraph 166 set forth conclusions of law to

 which no response is required. To the extent that the allegations in paragraph 166 refer to the
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 75 of 151 PageID #:
                                   12252


 Series D-1 Round offering documents, Daubenspeck refers to those documents for their true and

 correct contents and denies any inaccurate characterization or interpretation of those documents

 when read in context and in their entirety. Daubenspeck denies the remaining allegations in

 paragraph 166.

                167. Defendants prepared a PowerPoint presentation for distribution to
 potential investors and also held a conference call with analysts and/or investors on July 27,
 2011, which was recorded. The PowerPoint and the webcast were stored on AEI’s Venture
 Gateway for future replay. On the conference call for Fisker Automotive were Defendants
 Henrik Fisker, Bernhard Koehler and Joe DaMour.

                  ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the remaining allegations in paragraph 167, except Daubenspeck admits that

 offering documents and investor materials were stored on the Venture Gateway, denies that he

 prepared any PowerPoint presentations for distribution to potential investors, and denies that he

 was involved with or participated in any conference call with analysts and/or investors on July

 27, 2011.

                 168. On that call, Defendant DaMour discussed the ATVM Loan (without
 disclosing that draws had been cut off) as well as Fisker Automotive’s cash position, stating in
 part:

                  We’ve already raised over $600 million worth of equity and when you combine
                  that with the Department of Energy loans, which we secured, which are $530
                  million – that’s $1.1 billion of total capital already secured for the business.

                  It’s important to emphasize the Department of Energy loans are low interest rate
                  loans that we’re drawing them down on approximately 2% interest rate. They are
                  long term in nature. The loans are anywhere from 7 years with the Karma to 16
                  years for the Nina, 3 years interest only and then they amortize off for the
                  remaining period. And in my experience, it’s a quasi-equity structure. Again, it
                  gives you an extremely [inaudible] capital base. There aren’t any significant drop-
                  offs or roll-offs in debt that would need to be refinanced at a critical point in the
                  company’s development phase.

                  In this round and you can see if you go down to the equity funding, what we’re
                  targeting and we’ve laid into the 11 financials, we’re targeting a raise of $150
                  million. To be conservative, we’ve assumed that we would raise $100 million in
                  2011 and then we would come back to market in the first half of 2012 to raise
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 76 of 151 PageID #:
                                   12253


               $150 million additional. What that does, if you look at the very bottom of the
               page, is it allows us to keep our cash position very strong anywhere between $100
               to $200 million minimum cash which we think is prudent and appropriate to run
               the business given the way we are scaling it up. But importantly, a significant
               cash cushion which provides significant security and comfort to our suppliers and
               our dealers and all the other major partners we have that run the business with us.
               So in sum, we know we are very well capitalized today.

               (Emphasis added.)

               ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 168.

                169. In reality, as discussed above, DOE had frozen Fisker Automotive’s
 access to the ATVM Loan, and there was no assurance those funds would ever again be available
 to the Company, rendering the Company’s capital structure highly risky.

               ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 169.

                170. On August 21, 2011, the News Journal (Wilmington, Delaware) published
 the following article regarding Fisker Automotive’s latest round of fundraising, including the
 “hype” that a Fisker IPO was just around the corner:

               Fisker Automotive is using a flurry of hype surrounding its first car -- the $98,000
               Karma hybrid -- to ask for another $200 million from investors, according to a
               web report from Fortune magazine. Fortune’s report said the funding round is
               being characterized as a ‘pre-IPO’ round, suggesting that Fisker would not ask
               investors for more money before it offered its stock publicly.

               John Gartner, an electric cars analyst at Pike Research, said ‘it’s a little unusual to
               put it that bluntly’ but said the money Fisker is looking to raise is ‘within reason’
               given that the company is hoping to produce and market thousands of high-end
               luxury hybrids.

               Fisker insiders have been looking forward to an initial public offering for some
               time. Ray Lane, Fisker’s chairman and managing partner at the venture capital
               firm Kleiner Perkins Caufield & Byers, told The News Journal last summer that
               the company would sell shares publicly once the Karma was on the road.

               Contacted by email earlier this month, Lane said he could not ‘speculate on IPO
               probability or timing.’ Either way, Fisker appears to be capitalizing on some
               positive attention -- and even some star power on its side. Actor Leonardo
               DiCaprio was spotted in his silver version of the 2012 Fisker Karma, a $98,000
               plug-in hybrid and the company's first car. DiCaprio was one of the first of around
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 77 of 151 PageID #:
                                   12254


                3,000 Karma deposit-holders to get his car. Lane also took early delivery of a
                silver Karma.

                Delaware, which has $21.5 million invested in Fisker, also should get a closer
                look at the car soon. Union Park Automotive in Wilmington, the state’s only
                Fisker dealer, is scheduled to receive its first Karma next month, says Fisker
                spokesman Roger Ormisher. Delaware, ultimately, is to be a second home for
                Anaheim, Calif.-based Fisker, which plans to produce its second line of hybrids at
                a Newport-area plant formerly owned by General Motors. Production there is
                scheduled to begin late next year, and the company is already hiring electrical and
                mechanical engineers to retrofit equipment left in the facility.

                Fisker would not appear to be short of cash, having raised north of $1 billion
                publicly and privately. The company has raised $290 million privately just in the
                last several months, which Gartner says likely gives the company confidence
                about completing another large funding round.

                ANSWER: To the extent the allegations in paragraph 170 refer to statements in

 the August 21, 2011 News Journal article referenced therein, Daubenspeck refers to that article

 for its true and correct contents and denies any inaccurate characterization or interpretation of

 that article when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 170.

                 171. On August 25, 2011, Fisker Automotive, desperate for cash as a result of
 DOE’s freezing of the ATVM Loan, attempted to submit an Advance Request to DOE. Michael
 Mates, the DOE Senior Investment Officer monitoring the ATVM Loan, responded to this
 request, indicating that DOE refused the Advance Request, thereby maintaining the freeze it had
 put in place two months before. On behalf of DOE, Mates told Fisker Automotive to “withdraw”
 the Advance Request – an alternative to DOE’s formal denial of the Advance Request. Formal
 denial could be triggered under the ATVM Loan only by an “Event of Default”, which would
 have to be publicly disclosed.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 171.

               172. On or about September 15, 2011, Fisker Automotive and AEI opened the
 Series D-1 Round to investors. Around this same time, Fisker Automotive belatedly commenced
 commercial production of the Karma.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 78 of 151 PageID #:
                                   12255


                ANSWER: Daubenspeck admits that on or about September 15, 2011, Fisker

 Automotive opened the Series D-1 Round to investors. Daubenspeck denies the remaining

 allegations in paragraph 172.


                 173. On September 20, 2011, Fisker Automotive held a conference call with
 analysts and investors, which was recorded for future replay to potential investors through AEI’s
 Venture Gateway. Defendant DaMour repeatedly “emphasized” the “importance” of the DOE
 loan to Fisker Automotive. He stated that the DOE loan is “secured” and that “a lot of well
 established companies that have been public for a long period of time … would love to have a
 debt structure that we’ve been able to achieve as a startup company” – thereby underscoring its
 significance to Fisker Automotive and hence, investors, especially with respect to the
 development of the Nina (Fisker Automotive’s high-volume vehicle), which purportedly was on
 track to have a prototype built by 1Q12.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 173, except Daubenspeck admits that offering

 documents and other investor materials were stored on the Venture Gateway i.

                 174. On the call, Defendant DaMour made the following statements that were
 materially false and misleading in light of the undisclosed fact that DOE had frozen the ATVM
 Loan and that there was no assurance those funds would ever again be available to the Company,
 as discussed above:

                One of the things that I think is important to talk about and make sure you are
                aware is the structure of the DOE financing we’ve secured…. we’ve secured
                almost $360 million worth of financing. Approximately $200 million of that
                financing is already drawn down, and $170M was for Karma and that’s
                completely drawn down. . . . $360M for the NINA and that amount we’ve drawn
                down about $30 million amount so between the NINA $360 million and Karma
                you’ve got a total of about $530 million of loans that have been made available to
                us.
                Importantly, these loans are committed loans with the US government with the
                Department of Energy and it’s important to emphasize there has been quite of bit
                of discussion in the context of the budget debate that’s being held between
                Congress and the White House about ways to save money and about possible
                reductions in appropriation money that the DOE has for these technology
                programs…It’s important to emphasize to you all that the reductions they are
                talking about are appropriations that they’ve made to the Department of Energy
                on a total appropriation of $25 billion. The Department of Energy has already
                committed funds of approximately $8 billion, of which our funds, the $530
                million, are already committed. And so when they talk about possible reductions
                in the total amount appropriated to the Department of Energy, it would really only
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 79 of 151 PageID #:
                                   12256


               impact the monies that the DOE was previously appropriated but have not
               committed to a given borrower, and so this has no impact on the loans that we
               have already received from the Department of Energy.
               Now importantly, the Karma loans -- they’re three year interest only and then four
               year amortizing for a total of seven years. The NINA three years interest only,
               thirteen amortized for a total of sixteen years. The interest rates on the loan
               they’re priced flat to Treasuries based on the duration of the loans and our average
               interest rate is about 2%. That’s important to emphasize because when you look at
               this, there are well established companies that have been public for a long period
               of time who would love to have a debt structure that we’ve been able to achieve
               as a startup company. This is long term debt, it’s amortized off in a predictable
               fashion to allow for refinancing and it also has a very low interest rate which in a
               lot ways is almost a mezzanine structure. Now importantly, when you look at the
               financing issue of the Company, when you add to the $530 million of DOE debt,
               we have over $600 million of equity that’s already been raised and that’s really
               the essence of the chart that we have in front of us.

               (Emphasis added.)

               ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 174, except Daubenspeck admits that offering

 documents and other investor materials were stored on the Venture Gateway.

                175. Starting on September 15, 2011 and ending on December 2, 2011, Fisker
 Automotive closed on twelve rounds of sales of Series D-1 stock, raising a total of approximately
 $86 million – including sales of membership units in the AEI SPVs. Throughout this period, the
 Series D-1 Round offering materials, including the Series D-1 Round Purchase Agreement,
 CPPM, DNS, SOE, and investor conference calls were accessed by Plaintiffs and the Class from
 AEI’s Venture Gateway, where they were maintained. The statements in these documents and on
 the July 27, 2011 and September 20, 2011 investor conference calls were materially false and
 misleading because they omitted the material fact that DOE had frozen Fisker Automotive’s
 access to the ATVM Loan in June 2011, and that DOE took that action as a result of Defendants’
 false statement to DOE in March 2011 that the Karma Production Milestone had been met.

               ANSWER: Daubenspeck denies the last sentence of paragraph 175.

 Daubenspeck is without knowledge or information sufficient to admit or deny the remaining

 allegations in paragraph 175, except Daubenspeck admits that certain Fisker Automotive

 stockholders invested in the Company’s Series D-1 Round through AEI SPVs and that offering

 documents and other investor materials were stored on the Venture Gateway.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 80 of 151 PageID #:
                                   12257


                176. However, in September 2011, Defendant Lane and the KPCB FWG, in
 conjunction with Defendants Fisker, DaMour, and Koehler, determined that the Company
 needed to go on a drastic cost reduction program because the Karma’s production costs were far
 higher than had been planned – and could even result in a net loss on sales -- and the Company’s
 expenditures for the NINA were not being reimbursed by the DOE because the ATVM Loan had
 been frozen.

               ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 176.

               177.




               ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 177.

               178.




               ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 178.

                179. None of this inside information used by the KPCB Managing Members in
 their investment decision was disclosed to other investors such as Plaintiffs.

               ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 179.

               180.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 81 of 151 PageID #:
                                   12258


                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 180.

                  181. During this time period, a scandal erupted concerning Solyndra, another
 green energy start up with DOE funding, and Fisker Automotive became a political issue given
 its similar ties to DOE, becoming the subject of negative stories on major news networks like
 ABC, CBS, and Fox, as well as major newspapers. With Fisker Automotive in the middle of the
 Series D-1 Round and on the brink of bankruptcy, the negative publicity could significantly
 hamper Fisker Automotive’s fundraising efforts. Kleiner Perkins quickly sprung into action,
 taking control of all lobbying and public relations on behalf of the Company (and itself). For
 example, Kleiner Perkins brought in a lobbying firm that it had on retainer, Bay Bridge
 Strategies, and hired a public relations firm, TSD Communications, Inc. (“TSD”), to combat any
 criticisms of Fisker Automotive, DOE, and Kleiner Perkins by the media and Congress. Vassallo
 and Keller headed up much of these efforts on Kleiner Perkins’ behalf, which lasted through
 April 2013. The KPCB Managing Members were kept apprised of all these activities.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 181.

                 182. Among other things, TSD created media and lobbying plans to deflect
 attention away from: “questions about the business viability of Fisker”; and “questions about the
 relationship between Kleiner partners and the Administration” in connection with the DOE
 approving the ATVM Loan. TSD’s media plan included disseminating a false “media narrative”
 about, inter alia, the current state of Fisker’s operations to “[p]rotect prospective investors by
 emphasizing progress and concrete plans for production.” TSD also undertook to create an
 “Inventory of enemies [stating] who are they, what are they saying about us, how can their
 credibility be undermined?” Vassallo and TSD created “Talking Points” to target audiences –
 including “confidential” Talking Points to be used to answer questions from Kleiner Perkins
 limited partners that made no mention of the Company’s dire financial state.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 182.

                183. In addition, according to an email among Defendants Fisker, Koehler,
 DaMour, Lane and others (including Doerr), the Company had “liaised” with DOE to combat
 any criticism of Fisker Automotive and the ATVM Loan. On October 20, 2011, DOE issued a
 press release on its website http://energy.gov, falsely stating as follows:

                Two years ago, critics said we shouldn't be investing in American auto
                manufacturing because the industry wouldn't survive. They were wrong then and
                they’re wrong today. From well-established names like Ford to innovative
                startups like Tesla and Fisker, America's auto industry is being reinvented, and
                the Department’s loan program is helping play an important role.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 82 of 151 PageID #:
                                   12259


                                                        ***

                About the Fisker Loan:

                With the help of a $529 million loan, Fisker is producing high performance
                vehicles with an advanced hybrid electric powertrain that could significantly
                improve performance and fuel economy.

                Fisker’s loan has two parts. In the first part, Fisker used $169 million to support
                the engineers who developed the tools, equipment and manufacturing processes
                for Fisker’s first vehicle, the Fisker Karma. That work was done Fisker’s U.S.
                facilities, including its headquarters in Irvine, California which has 700
                employees and plans to continue hiring. While the vehicles themselves are being
                assembled in Fisker’s existing overseas facility, the Department’s funding was
                only used for the U.S. operations. The money could not be, and was not, spent on
                overseas operations. The Karma also relies on an extensive network of hundreds
                of suppliers in more than a dozen U.S. states.

                The larger portion of the loan -- $359 million – is supporting the production of
                Fisker’s Nina vehicles. Fisker is using this funding to bring a shuttered General
                Motors plant in Delaware back to life and employing more than 2,500 workers.
                Fisker was attracted to this site in part by the opportunity to rehire some of the
                trained, dedicated workers who lost their jobs when that plant closed.

                Fisker’s production schedule was delayed by regulatory issues that were outside
                of its control, but the company has successfully raised more than $650 million in
                private sector investment to support its ongoing operations since closing its DOE
                loan.

                (Emphasis added.)

                ANSWER: To the extent the allegations in paragraph 183 refer to statements in a

 October 20, 2011 DOE press release, Daubenspeck refers to that press release for its true and

 correct contents and denies any inaccurate characterization or interpretation of that press release

 when read in context and in its entirety. Daubenspeck is without knowledge or information

 sufficient to admit or deny the remaining allegations in paragraph 183.

                184. On October 26, 2011, Fisker Automotive held a conference call with
 investors, which was stored on AEI’s Venture Gateway for future replay. Defendants
 McDonnell, Henrik Fisker, Koehler, and DaMour participated on that call on behalf of the
 Company. Among other things, investors expressed concerns about the ATVM Loan in light of
 the recent bankruptcy filing of DOE loan guarantee recipient, Solyndra. Defendant Henrik Fisker
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 83 of 151 PageID #:
                                   12260


 stated that there was no risk of losing the DOE loan and further that, “[w]e also have to follow
 the rules of the DOE loan which we have fully to a 100% … [a]t the end of the day if you are
 hiding something then of course you have to be nervous but the fact [is] that we are not hiding
 anything and that we know we are 100% correct in everything we do.” (Emphasis added.)

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the remaining allegations in paragraph 184, except Daubenspeck admits that

 offering documents and other investor materials were stored on the Venture Gateway.

                185.   At the same time, Kleiner Perkins took over the “media control” efforts.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 185.

                 186. As Fisker Automotive came under public scrutiny in fall 2011 due to the
 Solyndra scandal, Defendant Kleiner Perkins orchestrated a sophisticated “media control” effort
 to continue to deceive Plaintiffs and other investors, along with the public and politicians. This
 effort sought to promote the story that, “[O]ur production ramp up was delayed by regulatory
 issues”, even though Kleiner Perkins, along with the other Defendants and DOE, knew that story
 was false.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 186.

               187. In early October 2011, DOE retained Grant Thornton to audit Fisker
 Automotive’s operations and controls. An internal nonpublic DOE document reveals that
 DOE/Grant Thornton discovered on or about October 28, 2011 that



                                                The internal DOE document also reflects that on
 November 1, 2011,



                ANSWER: To the extent the allegations in paragraph 187 refer to an internal

 nonpublic DOE document, Daubenspeck refers to that document for its true and correct contents

 and denies any inaccurate characterization or interpretation of that document when read in
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 84 of 151 PageID #:
                                   12261


 context and in its entirety. Daubenspeck is without knowledge or information sufficient to admit

 or deny the remaining allegations in paragraph 187.

              188. This document further reflects DOE’s refusal to resume funding Fisker
 Automotive despite its dire financial position. Indeed, on or about November 7, 2011, Lane and
 Daubenspeck met with DOE officials to try to convince DOE to resume funding under the
 ATVM Loan (in addition to modifying the financial covenants) -- or to at least to reimburse the
 Company for the $30 million in Nina development expenses the Company had incurred -- but the
 DOE refused to do so.

                ANSWER: To the extent the allegations in paragraph 188 refer to an internal

 nonpublic DOE document, Daubenspeck refers to that document for its true and correct contents

 and denies any inaccurate characterization or interpretation of that document when read in

 context and in its entirety. Daubenspeck denies the remaining allegations in paragraph 188.

                 189. On November 15, 2011, Fisker Automotive confidentially told the DOE
 that it had received a $37 million “equity inject[ion]” and that its “cash [would now] run out”
 around December 15, 2011. Nonetheless, DOE still refused to resume funding Fisker
 Automotive, despite Fisker Automotive’s entreaties, because Fisker Automotive was a financial
 black hole.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 189.

                 190. As a consequence, after October 31, 2011, the statements and disclosures
 regarding Fisker Automotive’s financial position and accounting controls in the D-1 Round
 offering materials, including the CPPM and/or DNS, SOE, and Purchase Agreement, were
 materially false and misleading because, in addition to the ATVM Loan Omissions, they omitted
 the existing material facts that: (i) Fisker Automotive’s over ordering of obsolete and/or useless
 inventory, and lack of accounting and operational controls, had caused a liquidity crisis, bringing
 Fisker Automotive to the brink of insolvency; (ii) these material adverse control issues were
 structural in nature and, as a result, would only worsen with time, as the Company had ordered
 (or was contractually obligated to purchase) hundreds of millions of dollars in excess, unusable
 inventory that it still had to pay for – otherwise Fisker Automotive’s suppliers would refuse to
 deliver any parts, bringing the Karma assembly line to a halt; and (iii) as a result of those
 structural operational and accounting control failures, DOE had refused to resume funding Fisker
 Automotive under the ATVM Loan despite the fact that the Company was on the brink of
 bankruptcy.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 85 of 151 PageID #:
                                   12262


               ANSWER: The allegations in paragraph 190 set forth conclusions of law to

 which no response is required. To the extent an answer is required, Daubenspeck denies the

 allegations in paragraph 190.

                191. On November 18, 2011, the Calgary Herald (Alberta) published an article,
 based on an interview of Defendant Lane, entitled “Fisker on track to make electric sports cars,
 despite delays.” The article stated in full:

               Fisker Automotive is on track to meet production goals for its electric sports cars
               in 2012 despite production delays that have sharply reduced the startup carmaker's
               projected deliveries this year.

               Production of Fisker’s first vehicle, the plug-in hybrid Karma, was held up by
               faulty electrical harnesses and head-lights, topped off by a flood that damaged the
               leather for its interior, according to chairman Ray Lane. ‘In production of a first
               vehicle, everything doesn’t go the way you plan,’ Lane said in a recent interview.
               ‘Next year, we'll do exactly what we plan.’

               Fisker has long said it plans to sell 15,000 Karmas next year. But a spokesman
               later clarified the target was now 10,000 to 12,000. Some in the industry have
               questioned whether the vehicle's price tag - which starts at $96,000 - will make
               that goal unattainable in a weak economy. Fisker’s fortunes have come under
               increased scrutiny in the two months since U.S. solar panel maker Solyndra filed
               for bankruptcy after securing a $535-million federal loan guarantee. Fisker itself
               received $529 million in loans from the U.S. Department of Energy under a
               program similar to the one that funded Solyndra’s factory.

               Lane’s comments come more than a week after Fisker battery supplier A123
               Systems Inc. cut its 2011 revenue out-look 20 per cent, blaming a sharp cut in
               fourth-quarter orders from Fisker. A123 would not say by how much orders were
               cut back, and Fisker had no comment on the delays at the time.

               Lane, however, said Fisker would deliver 1,500 cars this year, a lot fewer than the
               7,000 vehicles the company said it would sell this year when it began production
               of the Karma in Finland in March. The company is building about 150 vehicles a
               week, Lane said.

               The major delays, according to Lane, stemmed from faulty electrical harnesses
               and headlights. The final straw, however, came when leather for the vehicle's
               interior was damaged in a flood. ‘The leather was useless. We had 250 cars
               parked and waiting for leather,’ Lane said.

               ANSWER: To the extent the allegations in paragraph 191 refer to statements in

 the November 18, 2011 Calgary Herald article entitled, “Fisker on track to make electric sports
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 86 of 151 PageID #:
                                   12263


 cars, despite delays,” Daubenspeck refers to that article for its true and correct contents and

 denies any inaccurate characterization or interpretation of that document when read in context

 and in its entirety. Daubenspeck is without knowledge or information sufficient to admit or deny

 the remaining allegations in paragraph 191.

                 192. On November 26, 2011, AutoblogGreen published an article about Fisker
 Automotive entitled “Fisker says Karma will meet 15,000 production target for 2012.” The
 article, based on an interview with Lane, stated:

                A raft of production delays slowed the arrival of the first Fisker Karma. Though
                the initial round of vehicles were finally delivered, the delays mean that Fisker
                will only ship 1,500 of the four door plug-in hybrids in 2011, well short of the
                original target of 7,000. There has been an effort to turn Fisker into a scandal and
                these lower production numbers are enough to fan the flames. Fisker has received
                loans totaling $529 million from the Department of Energy, a number that puts
                the company within $6 million of the assistance lent to failed solar-panel maker
                Solyndra. Fisker's partners at A123 Systems have been forced to chop their
                earnings estimates for 2011, since fewer Karmas out the door means fewer A123
                batteries sold. To some, it all has the look of failure.

                However, Fisker Chairman Ray Lane says that the issues in 2011 were a
                combination of difficulties faced by any start up - such as problems with the
                electrical system that didn’t appear until production was underway - and some
                one-off disasters. For example, a flood soaked the initial shipment of leather
                delivered for the car's interior, leaving Fisker with 250 vehicles that were ready to
                go, except for seats, dashboards, steering wheels and every other surface that
                needed to be covered in cowhide.

                With the Freshman year drawing to a close, Lane is convinced that Fisker will hit
                its mark in 2012. According to Lane, Fisker still plans to meet projections of
                15,000 Karmas delivered in 2012. A123 is taking a more cautious approach,
                projecting around 7,000 vehicles. Either number would actually be very good for
                a car that has a base price of $96,000. Even the 7,000-unit sales number would
                exceed the annual sales of such well-known $100k sedans as the Maserati
                Quattroporte or Audi R8. Those cars don’t have any green chic, though, and that
                might make all the difference.

                ANSWER: To the extent the allegations in paragraph 192 refer refers to a

 November 26, 2011 article published by AutoblogGreen, Daubenspeck refers to that article for

 its true and correct contents and denies any inaccurate characterization or interpretation of that
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 87 of 151 PageID #:
                                   12264


 article when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 192.

               193. On November 17, 2011, DOE Secretary Steven Chu appeared before
 Congress to defend the DOE’s loan programs, including the Solyndra debacle. When asked if
 any other DOE loans were in trouble, Secretary Chu did not mention Fisker Automotive.

               ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 193.

                 194. On November 30, 2011, Fisker Automotive confidentially informed the
 DOE that a modest investment increase of $37 million at mid-month had nudged its available
 cash up to a still-thin $20 million. Fisker Automotive further advised the DOE that it had
 approximately $200 million in accounts payable – $120 million of which were overdue – as
 Fisker Automotive’s liquidity crisis grew ever more grave.

               ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 194.

                 195. According to a confidential Quarterly Credit Report prepared by the DOE
 dated December 12, 2011, Fisker Automotive’s Risk Rating was lowered from CCC+ to CCC,
 with a “Rating Justification” of “Deteriorating financial profile and/or Persistent Operational
 inefficiencies.” The Report stated:

               Background and Update:

               There have been delays in the launch of the Karma from the timing specified in
               the business plan provided when the ATVM loan documents and FFB loan
               documents were executed (April 2010).

               The February 2011 launch date was included as a required milestone in the Loan
               Arrangement and Reimbursement Program . . . . In a presentation delivered by
               Fisker to the DOE in March 2011, Fisker claimed that the launch milestone was
               met. In a subsequent presentation, Fisker presented new information calling into
               question whether the launch milestone had actually been met. After receiving the
               June 2011 presentation, DOE halted further funding of the loan.

               Throughout November [2011] [a] Fisker investor told DOE that Fisker could not
               raise additional equity cash unless DOE agreed to move financial covenants and
               milestones that Fisker would begin to breach on December 31, 2011. During a
               series of internal discussions in November, DOE concluded it was in the
               government’s best interest to move the milestones back by one year in order to
               remove the barrier to equity which in turn would provide sufficient liquidity and
               time for DOE to assess the situation and formulate an action plan and amended
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 88 of 151 PageID #:
                                   12265


                LARA financial covenants and milestones. On December 5, DOE sent a letter to
                Fisker stating that it would move the covenants in order to enable commencement
                of an equity investment plan described in a December 5 letter to DOE from Fisker
                Chairman Ray Lane.

                ANSWER: To the extent the allegations in paragraph 195 refer to a December

 12, 2011Quarterly Credit Report prepared by the DOE, Daubenspeck refers to that report for its

 true and correct contents and denies any inaccurate characterization or interpretation of that

 report when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 195.

                196.    The Quarterly Credit Report also stated that:

                Fisker is raising this additional equity to fund long capital requirements,
                additional cost resulting from delays and last minute engineering changes
                associated with the Karma’s project launch, and additional liquidity needed to
                fund cash short falls caused by the build-up of excessive inventory levels of
                Karma components and delays in assembly, shipping from Finland to the United
                States and being able to wholesale Karmas to dealers. Fisker’s Board of Directors
                reacted to launch delays and problems with supply chain management including
                excessive inventories of some components and shortages of critical parts needed
                to complete the assembly of vehicles by appointing new executive (made public
                December 15) Tom LaSorda as Vice Chairman of Fisker and Richard Beattie as
                Fisker’s Chief Commercial Officer. Fisker will prepare an updated business plan
                with the Assistance (sic) of these new executives.

                ANSWER: To the extent the allegations in paragraph 196 refer to a December

 12, 2011 Quarterly Credit Report prepared by the DOE, Daubenspeck refers to that report for its

 true and correct contents and denies any inaccurate characterization or interpretation of that

 report when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the remaining allegations in paragraph 195.

 VI.    Fisker Automotive Issues the December Capital Call

                197. On the verge of insolvency, Fisker Automotive’s Board of Directors,
 management and significant shareholders – including Defendants Lane, Daubenspeck, Richard
 Li Tzar Kai, Henrik Fisker and Koehler, Defendant DaMour in his role as CFO, and controlling
 shareholders Defendant Kleiner Perkins (directed by Defendant Lane) and non-party AEI
 (directed by Defendant Daubenspeck) – determined to invoke an obscure provision in the
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 89 of 151 PageID #:
                                   12266


 previously issued offering documents that would allow Fisker Automotive to institute a 40%
 “pay to play” capital call provision (the “December Capital Call”) on all current Fisker
 Automotive investors.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 197, except Daubenspeck denies that he was a

 member of the Board of Directors of Fisker Automotive at the time of the December Capital

 Call, denies that the “‘pay to play’ capital call provision” was “obscure” to any investor who

 read the offering documents in question, and denies that he was involved with any of the

 decisions alleged to have been made in paragraph 197.

                  198. Thus, on December 8, 2011, Fisker Automotive’s Board of Directors
 unanimously approved the December Capital Call, which required funding beginning within as
 soon as three weeks. The Information Statement for the December Capital Call sent to investors
 stated that this action was taken after “[t]he Board ha[d] explored multiple financing alternatives
 and transaction structures to meet the Company’s current financial needs.” Investors who chose
 not to participate would be penalized by an automatic 50% reduction in the value of their Fisker
 Automotive Securities as well as further dilution caused by the additional shares being issued.

                ANSWER: To the extent the allegations in paragraph 198 refer to the

 Information Statement for the December Capital Call, Daubenspeck refers to that document for

 its true and correct contents and denies any inaccurate characterization or interpretation of that

 document when read in context and in its entirety. Daubenspeck is without knowledge or

 information sufficient to admit or deny the allegations in paragraph 198, except Daubenspeck

 denies that he was involved with approving the December Capital Call.

                199. On Sunday, December 11, 2011, Greg Osborn of Middlebury sent a
 detailed email, purportedly based on his conversations with Fisker Automotive representatives,
 to the Middlebury Plaintiffs and others describing the “pay to pay” plan for the December
 Capital Call and stating that Fisker Automotive would hold an emergency conference call the
 next day to explain the situation.

                ANSWER: To the extent the allegations in paragraph 199 refer to a December

 11, 2011 email by Greg Osborn, of Middlebury, Daubenspeck refers to that email for its true and

 correct contents and denies any inaccurate characterization or interpretation of the email when
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 90 of 151 PageID #:
                                   12267


 read in context and in its entirety. Daubenspeck is without knowledge or information sufficient

 to admit or deny the remaining allegations in paragraph 199.

                200. Osborn attempted to mollify shocked investors by describing in detail how
 well things were going for Fisker Automotive and describing this forced investment as a prudent
 step towards an initial public offering. Specifically, Osborn stated:

               All,

               Happy Holidays. As you know, we have a call tomorrow regarding Fisker and it is
               IMPORTANT that you attend or follow up during the week with your
               representative. I personally apologize that I have not been able to respond one on
               one to all of the calls the last few (sic) days, but I have been traveling the last 10
               days for various business issues and needed to be with my family this weekend.
               We have been trying to get as many of the facts as possible reference recent
               events at Fisker in preparation of tomorrow’s call.

               The good news is the company;

               1. Has completed approximately $100 mill in a series D funding.

               2. Is operating at approximately 35 cars a day or near 10,000 a year. (full
               production based on 6 days a week)

               3. Has received written confirmation of the DOE’s plans to proceed

               4. Has commitments for an additional $150 mill from current investors.

               For your review enclosed is the recent DOE letter and the Cap Table pre the
               Series D round. At the bottom of the email we cut and paste the ‘waiver’ that
               enabled the majority shareholders to perfect this offering and process (in orange)
               and a UNCONFIRMED general outline of how the deal alters your effective
               investment.(in purple)

               With that said, we wanted to inform you in advance of the importance and
               purpose of tomorrows call. This last minute email will most likely create more
               questions then (sic) answers, but it does bring to the forefront the current situation
               and what action is required by you by December 24th, 2011. Our experience is,
               after understanding the facts surrounding this and the benefits, the original
               reaction wears off a bit and the logic and the positives of the financial upside sets
               in. We will attempt to explain in detail the current environment the best we can
               and we will have Keith Daubenspeck, a Fisker Board member and Chairman of
               Advanced Equities join our call towards the end. We will also accept questions at
               the end via email. Please email Chris@middsec.com for questions during the call
               tomorrow of which we will try to reply.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 91 of 151 PageID #:
                                   12268


                                                     ***

             The fact is that that there is now a 40% ‘pay to play’ requirement by all to be
             funded by Christmas for all Fisker investors. This was approved unanimously by
             the Fisker Board of Directors last Thursday. We share this with you now, because
             at first take it is very frustrating, no one likes a forced hand. What we don’t want
             is for tomorrows call details to be overwhelmed by your initial response, hence
             this email may help manage that. The fact is... This offering increases the security
             of your investment while enhancing the total return and the potential timing of
             return of your investment.

             We hope that after you have had the time to hear the call and understand the
             ‘why’s’ and what a investor gets in return, that you will see it as quite attractive.
             Net net there are benefits and challenges investing with large institutions in late
             stage private equity. We were fortunate to have access to participate alongside
             these people Kleiner, NEA, Richard Lee [sic], Quatar Holdings [sic] as they have
             the deep pockets and can continue to fund and preserve a company.

             For the record: All large investors have voted for this and are participating. We
             hadn’t a choice as we are a minority shareholder.

             Again the dirt is in the details, and tomorrow we will explain in detail the
             situation the best we can. Although no one likes having there (sic) hand forced, it
             is compelling and provides us with great leveraged upside and we encourage
             participation.

             Reminder...WE DO NOT YET HAVE THE OFFICIAL TERM SHEET, but this
             is what we understand the Board has approved.
             However, even without the term sheet, all funds above $10 mill have agreed to
             participate.

             In summary, there is a 40% capital call, if you will.

             1. If you participate for 40% of your original investment by Christmas, you will
             get 30% PENNY warrants on your new money and your original investment.

             2. If you participate for 40% of your original investment by Jan 10th or so, you
             will get 15% PENNY warrant coverage on your new money and your original
             investment.

             3. If you don't participate, you are converted to a 1/2 share of common. Or have a
             fixed cost of approximately $2.78 … a common share.

                                                     ***
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 92 of 151 PageID #:
                                   12269


             Based on preliminary analysis, if you participate prior to Christmas your break
             even is approximately $2.2 billion dollars post funding and you stay in a
             leveraged preferred situation and your cost drops to $1.07 a share. If you elect to
             pass, your break even is approximately $5.5Bill.

                                                     ***

             The public offering is still anticipated to be a Feb thru April goal. Markets
             permitting, pricing discussions suggest a $4 to $5 bill offering price.

             THERE ARE NO GUARANTEES of such a offering. THERE IS MARKET
             AND OPERATIONAL RISK AND YOU COULD LOSE ALL OF YOUR
             INVESTMENT FOR MANY DIFFERENT REASONS. SEE DISCLAIMERS IN
             OFFERING DOCUMENTS.

             But that is the plan and hopeful goal. So, if everything continues on track, we will
             hit our near first quarter goal and a very positive return. I provide a detailed
             example below reference this.

             There are many reasons why the Company is doing this now and we hope
             tomorrow's call will assist in explaining it and see the many positives.

             The bottom line, it was imperative that the Company and the Board be
             PROACTIVE vs. REACTIVE in managing the companies (sic) financial well
             being.

             Allow me to explain. As per the last business plan, the company had suggested
             $150 mill in 2011 revenues and confirmed it needed to raise a total of $250mill in
             the 4th quarter of 2011 and the 1rst quarter of 2012 to assure the DOE funding.
             With some of the operational delays and the Solyndra situation, felt even more
             compelled to reduce market risk and secure its future. They felt with the angst
             surrounding Solyndra and the D.O.E coupled with manufacturing stalls with the
             EPA sticker, flooded leather etc, it was best to secure the DOE and the company
             quickly without depending on the public markets in Q1 2012 and/or future
             financings. This wait and see approach is perceived as too risky considering the
             never ending Euro Crisis. Hence they felt they should take control of their own
             destiny and secure their $650 mill in investments to date and the DOE funds now.

             The terms they have proposed seem to do both. This funding secures our
             investment further and the companies [sic] prospects. In response to this offering
             the company.

             1. Has a fully funded company

             2. Secures the DOE loan follow thru without reliance on the public markets and to
             overcome 4th quarter production delays.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 93 of 151 PageID #:
                                   12270



             3. Enables the company to fully pursue the 2012 and 2013 business plans and
             launch of the NINA

             4. Brings in a new tier one President and Vice Chair, who hales [sic] from a top 3
             worldwide auto firm. Depending confirmation tomorrow, he will join the
             company to compliment the team post the funding.

             5. Securing the above will allow for the S1 to filed post close accelerating the
             potential public offering described and disclaimed above.

             In summary:

             The company HAS successfully raised $98 Mill to date in the series D. All new
             funds in the Series D will get the additional warrant coverage on their new
             investment as well. The new terms have already secured an additional $150 mill
             on top of the $98 mill as committed by all the lead investors for a total of the $250
             mill required for the DOE loan. We expect in excess e$300 mill secures a new
             Executive to the team.

             Richard Lee [sic], Quatar [sic], Kleiner, Perkins [sic], AEI, and NEA are all
             participating. They all have board seats and they all voted for the offering. Other
             new investors in this round include, Eric Schmidt the Google CEO, John
             Chambers the Cisco CEO, the founder and Chairman of Salesforce.com.
             Participating investors include Ray Lane the Chairman of Hewlett Packard and
             Fisker, John Doers Family trust, John is the Chairman of Kleiner and on the
             Google and Amazon Boards, and myself.

             In summary, the NEA (just took Groupon public) and the Kleiner team said of
             Fisker post this offering[:]

             ‘With the Karma winning the Luxury Car of the Year award, the EPA and
             Solyndra issues behind it, a new industry President, fully funded and operational,
             we would expect Fisker to be one of the hottest offerings in early 2012.’

             We look forward to speaking tomorrow. We remain encouraged that barring any
             unforeseen circumstances in the market or at the company, we will all have a very
             positive return on investment.

             Our first reaction and probably yours….

             How were they able to do this? We thought we had "full ratchet anti dilute" etc.

             The board is also the majority shareholders in each class and used the below
             waiver to make the changes described herein.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 94 of 151 PageID #:
                                   12271


                        (j) Waiver of Adjustment of Conversion Price. Notwithstanding anything
                herein to the contrary, any downward adjustment of the Conversion Price of
                Series D-X Preferred Stock may be waived, either prospectively or retroactively
                and either generally or in a particular instance, by the consent of vote of the
                holders of the majority of the outstanding shares of the Series D-X Preferred
                Stock. Notwithstanding anything herein to the contrary, any downward
                adjustment of the Conversion Price of Series A-1 Preferred Stock may be waived,
                either prospectively or retroactively and either generally or in a particular
                instance, by the consent or vote of the holders of at least seventy-five percent
                (75%) of the outstanding shares of the Series A-1 Preferred Stock.
                Notwithstanding anything herein to the contrary, any downward adjustment of the
                Conversion Price of Series B-1 Preferred Stock may be waived, either
                prospectively or retroactively and either generally or in a particular instance, by
                the consent or vote of the holders of the majority of the outstanding shares of the
                Series B-1 Preferred Stock. Notwithstanding anything herein to the contrary, any
                downward adjustment of the Conversion Price of Series C-1 Preferred Stock may
                be waived, either prospectively or retroactively and either generally or in a
                particular instance, by the consent or vote of the holders of the majority of the
                outstanding shares of the Series C-1 Preferred Stock. Notwithstanding anything
                herein to the contrary, any downward adjustment of the Conversion Price of
                Series D-1 Preferred Stock may be waived, either prospectively or retroactively
                and either generally or in a particular instance, by the consent or vote of the
                holders of the majority of the outstanding shares of the Series D-1 Preferred
                Stock. Any such waiver shall bind all future holders of shares of such series of
                Preferred Stock.

                                                       ***

                We hoped this helped, enjoy the DALLAS. New York GAME!

                Regards,

                The team.

                ANSWER: To the extent the allegations in paragraph 200 refer to a December

 11, 2011 email by Greg Osborn, of Middlebury, Daubenspeck refers to that email for its true and

 correct contents, and denies any inaccurate characterization or interpretation of that email when

 read in context and in its entirety. Daubenspeck is without knowledge or sufficient to admit or

 deny the remaining allegations in paragraph 81, except Daubenspeck denies the allegation that he

 was a director of Fisker Automotive at the time of the email referenced in paragraph 200.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 95 of 151 PageID #:
                                   12272


                 201. On December 15, 2011, Fisker Automotive, with AEI as the placement
 agent, made available to Plaintiffs and other investors the Information Statement and associated
 offering documents in connection with the December Capital Call. Fisker Automotive’s Board of
 Directors, management and significant shareholders – including Defendants Lane, Daubenspeck,
 Richard Li Tzar Kai, Henrik Fisker and Koehler, Defendant DaMour in his role as CFO, and
 controlling shareholders Defendant Kleiner Perkins (directed by Defendants Lane and Doerr)
 and non-party AEI (directed by Defendant Daubenspeck) – participated in the drafting and/or
 approval of the Information Statement and the documents attached thereto, including: (i) the
 Executive Summary; (ii) the Investor Presentation; and (iii) the Purchase Agreement and SOE,
 which, inter alia, discussed the ATVM Loan at length, including its importance to the
 Company’s ability to operate and the risks associated with the Company’s failure to comply with
 the ATVM Loan terms. That same day, Osborn sent another email to the Middlebury Plaintiffs,
 attaching a cover letter from Defendant Henrik Fisker, the Fisker Automotive Holdings, Inc.
 Information Statement dated December 14, 2011 detailing the “pay to play” December Capital
 Call, and the Amended and Restated Series D-1 Round Preferred Stock Purchase Agreement.
 Osborn stated, “[o]ur counsel is currently altering the SPV documents so we can get them to you
 as soon as possible. We will have the proper SPV paperwork and wire instructions to you this
 afternoon.” A conference call was also scheduled later that day.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 201, except Daubenspeck admits the first sentence in

 paragraph 201, and denies that he participated in the drafting and/or approval of the statements in

 the December Capital Call offering documents.

                 202. The cover letter from Defendant Henrik Fisker, which Fisker
 Automotive’s Board of Directors had received and approved and was made available to all
 investors, extolled Fisker Automotive’s progress and repeated the theme that the December
 Capital Call was merely a prudent business decision:

                Fisker Automotive continues to make tremendous progress. We are currently at a
                stable production rate of 25 Karma sedans per day and have been generating
                revenue of almost $2 million per day. I have personally engaged with many of our
                retailers and first Karma customers. The enthusiasm surrounding the Karma
                launch and the positive reception of the Karma by our retailers and customers is
                overwhelming. The Karma has also received amazing worldwide media
                recognition and accolades. Some recent examples include:

                     • Top Gear “Luxury Car of the Year”

                     • Automobile Magazine “Design of the Year”

                     • Time Magazine “50 Best Inventions of the Year
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 96 of 151 PageID #:
                                   12273


                That said, I realize that it has been a long, and sometimes difficult, road to get to
                where we are today. We have had several delays to the Karma program due to
                component part shortages, obtaining emissions and regulatory clearances and fine
                tuning the Karma to get it ready for customers. Consequently, we did not realize
                revenue as expected in 2011. We now believe that raising equity is a prudent
                course of action. Improving our cash position will allow us to continue to build
                momentum behind the Karma production and sales launch and maintain the 2013
                launch timing of the Nina sedan.

                Management and the Board of Directors have determined that it is in the best
                interest of Fisker Automotive to raise equity through the D-1 Financing Capital
                Call that is described in detail in the attached Information Statement. We have
                also received the approval of a requisite vote of the stockholders to proceed with
                the Series D-1 Financing Capital Call. I encourage you to carefully review the
                Information Statement and consider a further investment in Fisker Automotive.

                Importantly, three of our major venture capital investors, Kleiner Perkins, NEA
                and Pacific Century, support this action and have already made, or committed to
                make, their capital calls, together totaling more than $57 million.

                The entire Fisker team and I are grateful for the continued support of all of our
                investors. As we move forward, we are working extremely hard to reward this
                support by maximizing shareholder value.

                (Emphasis added.)

                ANSWER: To the extent the allegations in paragraph 202 refer to a cover letter

 sent from Henrik Fisker to investors, Daubenspeck refers to that letter for its true and correct

 contents and denies any inaccurate characterization or interpretation of that letter when read in

 context and in its entirety. Daubenspeck is without knowledge or sufficient to admit or deny the

 remaining allegations in paragraph 202.

                203.    The Information Statement, which was made available to all investors, had

 a boxed and bold face warning to investors on its first page stating:

                NOTE THAT THIS INFORMATION STATEMENT CONTAINS TIME-
                SENSITIVE MATERIAL. IF YOU ACT BY WEDNESDAY, DECEMBER
                28, 2011, YOU WILL RECEIVE ADDITIONAL EQUITY IN THE
                COMPANY, AND IF YOU DO NOT ACT BY JANUARY 20, 2012, YOU
                MAY LOSE 50% OF YOUR INVESTMENT IN THE COMPANY.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 97 of 151 PageID #:
                                   12274


                ANSWER: To the extent the allegations in paragraph 203 refer to an Information

 Statement prepared in connection with the Series D-1 Capital Call, Daubenspeck refers to that

 document for its true and correct contents and denies any inaccurate characterization or

 interpretation of that document when read in context and in its entirety. Daubenspeck is without

 knowledge or information sufficient to admit or deny the remaining allegations in paragraph 203.

                 204. The Executive Summary discussed the ATVM Loan and stated,
 “[a]lthough the DOE has indicated their support of the Company and our equity investment plan,
 and has furthermore agreed to delay the effective dates of the financial covenants in the DOE
 loan facility for approximately [one] year, we have elected not to submit any advanced requests
 for additional funding under the DOE loan facility until our discussions with the DOE are
 completed.” (Emphasis added.) Notably, the Investor Presentation included in the Offering
 Documents reflected DOE funding Fisker for 2012 and 2013 with the remaining balance of $339
 million under the ATVM Loan, even though the ATVM Loan had been frozen since June 2011.

                ANSWER: To the extent the allegations in paragraph 204 refer to an Information

 Statement prepared in connection with the Series D-1 Capital Call, Daubenspeck refers to that

 document for its true and correct contents and denies any inaccurate characterization or

 interpretation of that document when read in context and in its entirety. Daubenspeck is without

 knowledge or information sufficient to admit or deny the remaining allegations in paragraph 204.

                 205. On December 15, 2011, Fisker Automotive held a conference call with
 investors, a replay of which was made available for future listening, to explain the impact of the
 December Capital Call on current investors, as well as the status of the Company. Defendants
 McDonnell, Henrik Fisker, Koehler, and DaMour participated on that call on behalf of Fisker
 Automotive. They justified the need for the December Capital Call on the fiction that it was
 Fisker Automotive’s decision to refrain from making a draw on the ATVM Loan while the
 covenant negotiations were ongoing, as stated in the Board-approved Information Statement
 quoted above. Also on that call, Defendant DaMour discussed the ATVM Loan, stating that,
 “[w]e’re currently not drawing and that was a mutual agreement between us and the government
 as we work to finalize the revised covenants and milestones, but as you see, we have $340
 million remaining to be drawn and that will be drawn through the 2012 and first half 2013
 timeframe.” (Emphasis added.)

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 205.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 98 of 151 PageID #:
                                   12275


               206. In addition, in response to investor questions about the ATVM Loan,
 Defendant Henrik Fisker reiterated that “there is not a risk that they will not continue to fund
 because they have already given us a commitment by letter that they are committed to Fisker
 Automotive.” (Emphasis added.)

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 206.

                  207. Defendant Henrik Fisker also responded to a question about concerns of
 battery fires in light of the Chevrolet Volt’s reported battery fire problems by stating that it “is
 not a risk for us, we have a different chemistry [a] liquid cooled battery.”

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 207.

                  208. DaMour further stated “with the money we raised in this round, [Fisker
 Automotive] can continue with the [Karma] indefinitely,” even if Fisker Automotive received no
 further funds from the DOE or other outside capital. And, in response to specific questions
 regarding Fisker Automotive’s business plan and whether the funding from the $300 million
 Series D Round would be sufficient to fund Fisker Automotive’s business plan without another
 capital call or some other additional funding, Defendant DaMour stated “this is the last . . .
 private raise, and surely the last capital call. . . . The $300 [million] is enough to fund the
 complete plan as we have explained. . . . . We are at the point now that the . . . [Karma] is fully
 funded.” (Emphasis added.)

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 208.

                  209. The materials included in the Information Statement issued in connection
 with the December Capital Call and made available on AEI’s Venture Gateway, including: the
 Executive Summary; the Investor Presentation; the SOE; and the above statements on the
 December 15 investor conference call, were materially false and misleading because they
 omitted: (i) the facts and the nature of DOE’s freezing of Fisker Automotive’s access to the
 ATVM Loan in June 2011, including that the DOE froze the ATVM Loan in June 2011 because
 DOE believed it had been misled when Fisker Automotive told DOE in March 2011 that the
 Karma Production Milestone had been met; (ii) the continued out-of-control inventory and
 supply chain mismanagement issues that had caused Fisker Automotive to order (or be
 contractually obligated to order) hundreds of millions of dollars in useless parts and inventory;
 (iii) that by no later than November 30, 2011, Fisker Automotive had $200 million in payables,
 of which $120 million were overdue, and therefore the vast majority of any funds Fisker
 Automotive raised would be used to pay past due bills – not for ongoing operations; and (iv) as a
 result of these aforementioned issues, DOE had refused Fisker Automotive’s request to resume
 funding under the ATVM Loan.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 99 of 151 PageID #:
                                   12276


                ANSWER: The allegations in paragraph 209 set forth conclusions of law to

 which no response is required. To the extent an answer is required, the allegations of paragraph

 209 are denied.

                210. Like the preceding Purchase Agreements, the Series D-1 Purchase
 Agreement for the December Capital Call placed on the Venture Gateway contained the same
 false representation at ¶2.11: “None of the Transaction Agreements nor any other documents
 delivered in connection with the transactions contemplated by the Transaction Agreements
 contain any untrue statement of a material fact or omit to state a material fact necessary to make
 the statements herein and therein not misleading.”

                ANSWER: The allegations in paragraph 210 set forth conclusions of law to

 which no response is required. To the extent that the allegations in paragraph 210 refer to the

 Series D-1 Round Purchase Agreement for the December Capital Call, Daubenspeck refers to

 that purchase agreement for its true and correct contents and denies any inaccurate

 characterization or interpretation of that purchase agreement when read in context and in its

 entirety. Daubenspeck denies the remaining allegations in paragraph 210, except he admits that

 Fisker Automotive offering documents were placed on the Venture Gateway.

               211. On December 21, 2011, the National Highway Traffic Safety Commission
 sent a non-public letter to Fisker “acknowledging” a Fisker Automotive report of a “safety recall
 campaign which [would] be conducted under Federal law” of 239 Fisker Karmas due a battery
 problem that could cause a fire.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 211.

                212. On Thursday, December 29, 2011, one day after the first deadline to
 invest in the mandatory pay to play capital call, Fisker Automotive publicly announced its recall
 of 239 Fisker Karmas due to the battery fire issue.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

 admit or deny the allegations in paragraph 91, except that he admits that Fisker Automotive

 publicly announced a recall of Karmas on or around December 29, 2011.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 100 of 151 PageID #:
                                    12277


                  213. According to a report in the News Journal (Wilmington, Delaware) dated
  December 30, 2011, “Fisker spokesman Roger Ormisher said customers were alerted of the
  faulty batteries last week -- and insists that the company is on top of the issue.” The article also
  noted the seriousness of this issue, quoting John Gartner, an electric cars analyst at market
  research firm Pike Research, as saying customers likely expected more from Fisker’s Karma,
  given its lofty price tag, and “[i]t’s certainly not good for their company in their initial outing of
  the vehicle to have something come up so quickly . . . . It’s a little surprising that it’s happening
  now and it wasn’t caught before the vehicle was released.”

                 ANSWER: To the extent the allegations in paragraph 92 refer to statements in

  the December 30, 2011 News Journal article referenced therein, Daubenspeck refers to that

  article for its true and correct contents and denies any inaccurate characterization or

  interpretation of that article when read in context and in its entirety. Daubenspeck is without

  knowledge or information sufficient to admit or deny the remaining allegations in paragraph 213.

                214. At the same time, Tom LaSorda, the former President and CEO of
  Chrysler Group, whom Kleiner Perkins and Fisker Automotive brought into the Company, as
  announced on the December 15, 2011 conference call, began a “deep dive” into the Company’s
  accounting and operating functions.

                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 214.

                    215. In or around late December 2011 or early January 2012, Defendant Lane
  and other Fisker Automotive representatives met with DOE. A non-public PowerPoint
  presentation prepared by the DOE Loans Program Office entitled “Risk Management Committee
  Briefing” and dated January 4, 2012, summarized that meeting and the relevant events leading up
  to it, stating in part:

                 Reminder – Events Leading Up to December Briefing

                 In 1H11, faulty components led to launch delays and business plans revisions

                 ● February 2011 - to date – Fisker repeatedly missed launch dates and
                   downwardly revised sales and production

                     ● Main problems were faulty inverter and wiring, but there were numerous
                       engineering changes occurring into late September.

                     ● These changes led to suppliers missing deadlines, in turn led to parts
                       shortages, further delaying launch.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 101 of 151 PageID #:
                                    12278


                     ● 2011 production plan: Feb 2011 = 10k, June2011 = 4.5k, Sep = 3- 3.5k,
                       Oct 2011 = 2k, Nov 2011 = 1.25k

                 ● May 2011 -- DOE stopped funding loan pending approval revisions to
                   business plan.

                 By October 2011, mismanagement of the launch and supply chain
                 (inventory) created a cash crisis:

                 ● Oct 13 – Fisker said it will make 2k, sell 1.7k cars during 2011

                 ● Oct 28 – Fisker said it will make 1.2k, sell 542 cars during 2011, will be out
                   of cash Dec 1.

                     ● Fisker over-ordered batteries, engines and other components – leading to
                       $30m plus of excess inventory.

                     ● Poor oversight of complex supply chain – Fisker had significant
                       accounting and payables management lapses.

                 ● Nov 1 – Fisker said its cash would run out [around] Nov 4 without DOE loan
                   and equity injection

                 ● Nov 15 – Equity injected $37m, Fisker said cash will now run out [around]
                   Dec 15.
                 ● Nov 30 – Fisker says $20m cash on hand, with [around] $200m in payables,
                   [around] $120m of which were overdue.

                 ANSWER: To the extent the allegations in paragraph 215 refer to an internal

  nonpublic DOE PowerPoint presentation, Daubenspeck refers to that presentation for its true and

  correct contents and denies any inaccurate characterization or interpretation of that presentation

  when read in context and in its entirety. Daubenspeck is without knowledge or information

  sufficient to admit or deny the remaining allegations in paragraph 215.

                  216. In that PowerPoint presentation, the DOE discussed four “Potential
  Alternative Solutions.” but stated that the “current PMD [Portfolio Management Division]
  proposal” to Fisker Automotive is “‘All CPs, no dates’ – DOE agree[s] to resumption of funding
  upon satisfaction of required CPs.” It is reasonable to infer that “CPs” means “conditions
  precedent.” Logically, then, the term “CPs” refers to DOE’s requirement that, before DOE would
  loan the Company any more money under the ATVM Loan, Fisker Automotive must
  demonstrate to DOE’s satisfaction that it had remedied Fisker Automotive’s severe and structural
  deficiencies in its accounting and financial controls. One of the alternative solutions was for
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 102 of 151 PageID #:
                                    12279


  Fisker Automotive to “Forego Nina,” Fisker Automotive’s more affordable hybrid electric car
  scheduled for later release. That alterative was explained as follows: “DOE refuses to resume
  advances until [around] September time frame or later. Fisker and Kleiner Perkins say they
  would forego the Nina, repay the $23m already advanced for Nina, and pursue sale or move the
  company to China or Russia (either of which would require first repaying DOE loan).”
  (Emphasis added.)

                 ANSWER: To the extent the allegations in paragraph 216 refer to an internal

  nonpublic DOE PowerPoint presentation, Daubenspeck refers to that presentation for its true and

  correct contents and denies any inaccurate characterization or interpretation of that presentation

  when read in context and in its entirety. Daubenspeck is without knowledge or information

  sufficient to admit or deny the remaining allegations in paragraph 216.

                 217. On January 16, 2012, a meeting of Fisker Automotive’s Board of
  Directors was held and attended by all Defendants (except Li or his representatives) as well as
  Doerr, Vassallo, and Popple. At that meeting, the Board discussed a letter sent earlier by DOE to
  Defendant Fisker on December 30, 2011, detailing the undisclosed causes of, inter alia, the
  Company’s liquidity crisis and stating that DOE would only consider (i.e., not commit to)
  resuming funding under the ATVM Loan at the earliest in September 2012, and only if the
  Company demonstrated compliance with a long list of conditions precedent (“CPs”) which DOE
  had detailed in writing.

                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the remaining allegations in paragraph 216, except Daubenspeck admits the he

  attended the January 16, 2012 meeting as a Board observer, but denies that he was a member of

  Fisker’s Board of Directors at the time of this meeting.

                 218. At that meeting, LaSorda also gave his assessment of the results of his
  “deep dive” into the Company’s accounting and operations.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 103 of 151 PageID #:
                                    12280


                ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 218.

                 219. Between January 18-20, 2012, Fisker Automotive’s general counsel,
  Matthew Paroly, Defendant DaMour, and others (including Zucklie) exchanged revisions to the
  Company’s SOE made available previously in connection with December Capital Call –
  including a revised statement concerning the negotiations with the DOE. None of the information
  discussed above concerning, inter alia, DOE’s December 30, 2011 letter and conditions
  precedent for DOE to “consider” resuming funds, LaSorda’s findings that the Company’s
  financials were “not reliable”, and the Company’s off the books $38 million in accounts payable,
  was disclosed in the revised SOE or otherwise disclosed to all investors such as Plaintiffs.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 219.

  VII.   Fisker Automotive Continues Raising Cash As It Implodes

                   220. On February 7, 2012, the New Journal (Wilmington, Delaware) published
  an article entitled “Fisker slows work at former GM site, lays off 26.” The article stated that:

                A cash crunch has forced Fisker Automotive to lay off 26 of about 100 workers
                refurbishing the former General Motors plant near Newport as a U.S.
                manufacturing base for the startup company. The layoffs, which affected both
                regular employees and subcontractors, come as Fisker trims expenses while it
                waits to qualify to draw down more cash from the Department of Energy, which
                conditionally promised to lend the automaker $529 million to help build its first
                two models and get its Delaware operations running.

                The company, which also laid off 40 to 45 workers at its California headquarters,
                must meet specific fundraising, production and sales goals to qualify for
                successive disbursements from the loan. Fisker is behind schedule for producing
                and selling its first model, the $108,000 Karma sedan. ‘Until that happens, they're
                trying to preserve the cash that they have,’ said Alan Levin, Delaware’s director
                of economic development. ‘And unfortunately, until they meet the milestone that
                DOE continues to set ... they're not able to access the additional capital that they
                need.’

                In recent weeks, the company has scaled back 2012 sales projections for the
                Karma luxury sports car, blaming mileage and emissions certification that took
                longer than expected. It also needed to recall sold models to fix a coolant hose
                problem and, later, to issue a software upgrade to tame a balky console computer.
                Fisker has said it would begin assembling the company's second plug-in hybrid
                model -- still with just the project name ‘Nina’ -- at the Boxwood Road plant in
                mid-2013. Prototypes were to begin rolling out of the factory this fall.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 104 of 151 PageID #:
                                    12281


                 A Fisker spokesman said Monday that negotiations are under way with the
                 Energy Department to modify the loan achievement goals to allow some cash to
                 be drawn down. ‘To date we have received $193 million of the $529 million
                 Department of Energy loan, mostly for the Karma program, and received our last
                 reimbursement in May 2011,’ Fisker spokesman Roger Ormisher said in a
                 statement Monday. ‘We are renegotiating some terms of the DOE agreement for
                 the $336 million balance of the loan related to the Project Nina program.’
                 Ormisher said the exact terms of the loan conditions are confidential. ‘The DOE
                 can sometimes take a little bit of time,’ Ormisher said. ‘We can't keep going and
                 going and going without that money.’

                 With design work on the Karma largely complete, 40 to 45 workers also have
                 been let go recently at Fisker's head-quarters in Anaheim, Calif., where about 350
                 to 400 are employed. Subcontractors at the Delaware plant were told earlier this
                 year that work would be unavailable through January. Now it looks like their
                 return this month will be delayed, Levin said.

                 Glitches and delays

                 Fisker officials characterized the layoffs as part of the complicated process of
                 getting a billion-dollar car company off the ground. ‘A flex model of expanding
                 and contracting staffing for development of new cars is routine in the automotive
                 industry,’ Ormisher wrote. ‘Project Nina is already well-advanced. Much of the
                 engineering, design and development is near complete, and we expect to ramp up
                 operations again quickly.’

                 ANSWER: To the extent the allegations in paragraph 220 refer to statements in

  the February 7, 2012 News Journal article entitled “Fisker slows work at former GM site, lays

  off 26,” Daubenspeck refers to that article for its true and correct contents and denies any

  inaccurate characterization or interpretation of that article when read in context and in its

  entirety. Daubenspeck is without knowledge or information sufficient to admit or deny the

  remaining allegations in paragraph 220.

                  221. On February 17, 2012, Tom LaSorda confidentially informed Defendants
  Lane, Henrik Fisker, Koehler and Daubenspeck that he was resigning from the Board of
  Directors and would not agree to step up to the position of CEO, replacing Henrik Fisker, as had
  been planned. He wrote in an email: “My agreement to join was clearly based on information
  provided to me including accessing AEI’s financial info on the Company. Obviously, the reality
  set in quickly. As I stated before it was like being misled.” (Emphasis added.)
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 105 of 151 PageID #:
                                    12282


                 ANSWER: To the extent the allegations in paragraph 221 refer to statements in a

  February 17, 2012 email from Tom LaSorda, Daubenspeck refers to that email for its true and

  correct contents and denies any inaccurate characterization or interpretation of that email when

  read in context and in its entirety. Daubenspeck is without knowledge or information sufficient

  to admit or deny the remaining allegations in paragraph 221, except Daubenspeck admits that on

  February 17, 2012, Tom LaSorda advised him and others that he was resigning as CEO.

                  222. In his February 17, 2012 email, stating facts also known to Defendants but
  hidden from Plaintiffs and other investors, he addressed the Company’s lack of liquidity caused
  by its lack of functioning accounting controls: “We have 18m of cash. To preserve it, we won’t
  pay suppliers again. Our commitments to payment plans will be in jeopardy again. This will
  drive a run to advanced payments and new terms all weakening our cash position.” He also
  addressed the floundering Nina project: “Nina needs a total new business case before it can
  relaunch. Material costs need to be slashed by $8-10,000 and investment totals by over 150m to
  make it profitable.”

                 ANSWER: To the extent the allegations in paragraph 222 refer to statements in a

  February 17, 2012 email from Tom LaSorda, Daubenspeck refers to that email for its true and

  correct contents and denies any inaccurate characterization or interpretation of that email when

  read in context and in its entirety. Daubenspeck is without knowledge or information sufficient

  to admit or deny the remaining allegations in paragraph 222, except Daubenspeck admits that, on

  February 17, 2012, Tom LaSorda advised him and others that he was resigning as CEO.

                223. However, for LaSorda to resign so quickly after joining the Company
  would be a disaster for the Company. Under pressure from Defendants,

                 LaSorda agreed to stay with Fisker Automotive and take on the role of CEO. But
  he didn’t last. Six months later he resigned again, this time for good.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 106 of 151 PageID #:
                                    12283




                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 223.

                  224. Though Fisker Automotive raised approximately $300 million in the
  Series D-1 Round, including the December Capital Call, Fisker Automotive’s undisclosed lack
  of accounting controls and inability to manage its supply chain and accounts payable made
  another liquidity crisis inevitable. On February 22, 2012, Fisker Automotive held a conference
  call to update investors about the Company’s status, revisions to its business plan, and a change
  in the Series D-1 Round of financing (the Series D-1 Round Extension), whereby the Company
  wanted to raise an additional $100 million by the end of March. On the call for Fisker
  Automotive were Defendants McDonnell, Henrik Fisker, Koehler, and DaMour.

                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 224.

                  225. Among other things, Defendant Henrik Fisker acknowledged recent
  negative press regarding the ATVM Loan, and characterized Fisker Automotive’s problems as
  “essentially driven by more political views around whether the government should be lending
  money or not. And unfortunately, we have become somewhat a political football . . . .”

                 ANSWER: To the extent the allegations in paragraph 225 refer to a transcript

  and/or recording of the February 22, 2012 conference call referenced therein, Daubenspeck

  refers to the transcript and/or recording for their true and correct contents and denies any

  inaccurate characterization or interpretation of the transcript and/or recording when read in
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 107 of 151 PageID #:
                                    12284


  context and in their entirety. Daubenspeck is without knowledge or information sufficient to

  admit or deny the remaining allegations in paragraph 225.

                  226. Henrik Fisker further stated that Fisker Automotive’s Board of Directors
  had made a decision that it was in Fisker Automotive’s “better interests . . . in the future to pay
  back the [DOE] and basically get alternative financing.” In furtherance of that decision, Henrik
  Fisker stated that Fisker Automotive’s Board of Directors had engaged the Royal Bank of
  Canada (“RBC”) to raise debt for Fisker Automotive. He also stated that they would continue
  negotiating with the DOE to obtain the remaining funds under the ATVM Loan.

                 ANSWER: To the extent the allegations in paragraph 226 refer to a transcript

  and/or recording of the February 22, 2012 conference call referenced therein, Daubenspeck

  refers to the transcript and/or recording for their true and correct contents and denies any

  inaccurate characterization or interpretation of the transcript and/or recording when read in

  context and in their entirety. Daubenspeck is without knowledge or information sufficient to

  admit or deny the remaining allegations in paragraph 226.

                  227. Critically, as stated earlier on the December 15, 2011 conference call,
  Defendant Henrik Fisker stated that with the completed Series D-1 financing, Fisker Automotive
  had a “Karma plan” whereby Fisker Automotive would be “self-sustaining as a company” with
  just the Fisker Karma, even without any other financing or the ATVM Loan. According to
  Defendant Henrik Fisker, any of the funds from the Series D-1 Extension Round were necessary
  only to allow Fisker Automotive to bring its more affordable follow-on vehicle the Nina to
  market.

                 ANSWER: To the extent the allegations in paragraph 227 refer to a transcript

  and/or recording of the December 15, 2011 and February 22, 2012 conference calls referenced

  therein, Daubenspeck refers to the transcript and/or recording for their true and correct contents

  and denies any inaccurate characterization or interpretation of the transcript and/or recording

  when read in context and in their entirety. Daubenspeck is without knowledge or information

  sufficient to admit or deny the remaining allegations in paragraph 227.

                 228. Fisker Automotive’s liquidity crisis was so severe that Kleiner Perkins
  began putting together a $40 million bridge loan because the upcoming offering would not close
  in time to prevent the Company’s insolvency. Lane began soliciting help from the Company’s
  insider investors including, inter alia, Defendant Li. On February 24, 2012, Doerr sent an email
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 108 of 151 PageID #:
                                    12285


  to several Kleiner Perkins partners, including Keller and the KPCB Managing Members – but
  excluding Defendant Lane – concerning a meeting Kleiner Perkins had set up with LaSorda to
  show their support for him and Fisker Automotive. Illustrating the gravity of the situation, Doerr
  stated, “There’s so much angst now about what [Fisker Automotive] means for KPCB and the
  future of our funds, even folks’ careers, that I favor . . . inviting all senior partners, [KPCB’s
  Greentech] team” as well as other Kleiner Perkins partners to attend the meeting.

                 ANSWER: To the extent the allegations in paragraph 228 refer to statements in a

  February 24, 2012 email from Doerr to several Kleiner Perkins partners, Daubenspeck refers to

  that email for its true and correct contents and denies any inaccurate characterization or

  interpretation of that email when read in context and in its entirety. Daubenspeck is without

  knowledge or information sufficient to admit or deny the remaining allegations in paragraph 228.

                  229. On February 26, 2012, Defendant Li rejected Lane’s plea to join Kleiner
  Perkins in extending the bridge loan to Fisker Automotive, stating “[w]e are uncomfortable with
  the financial projections.”

                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 229.

                 230.




                 ANSWER: To the extent the allegations in paragraph 230 refer to statements in a

  February 27, 2012 email from Lane to several KPCB LLC partners, Daubenspeck refers to that

  email for its true and correct contents and denies any inaccurate characterization or interpretation

  of that email when read in context and in its entirety. Daubenspeck is without knowledge or

  information sufficient to admit or deny the remaining allegations in paragraph 230.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 109 of 151 PageID #:
                                    12286


                231.




                ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 231.

                 232. None of this inside information used by the KPCB Managing Members in
  their investment decision was disclosed to investors such as Plaintiffs.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 232.

                 233. On February 28, 2012, Fisker Automotive announced that Defendant
  Henrik Fisker would resign as Fisker Automotive’s CEO to be replaced by Tom LaSorda, who
  had joined Fisker Automotive two and half months earlier as its Vice Chairman. Notably, the
  confidential ATVM Loan contains a “Key Personnel” covenant requiring Henrik Fisker to be
  “responsible for the management of the borrower.” The New York Times Blogs (Wheels)
  reported that day on the Company’s conference call as well as a post-conference call interview
  with Fisker Automotive spokesman Ormisher, stating that:

                ‘The D.O.E. funding has been played a lot in the media,’ Mr. LaSorda said during
                Tuesday's call, before claiming that the company could be profitable as early as
                2013 without the federal money, and with the Karma sedan as the company's
                primary revenue generator. The Nina launch date was uncertain, he said, but
                development was continuing, despite the halt in federal financing.

                Roger Ormisher, a Fisker spokesman, said in a telephone interview after the
                conference call that talks were continuing with the Energy Department on
                ‘agreeable milestones and deadlines.’ He added, however, that the company was
                ‘exploring other revenue sources" in the event the loan was not renewed. ‘But we
                still have confidence that we can reach an agreement with the D.O.E.,’ he said.

                ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in the first sentence of paragraph 233, except Daubenspeck admits

  that Henrik Fisker resigned as Fisker Automotive’s CEO on or about February 28, 2012 and Tom

  LaSorda was appointed Fisker Automotive’s CEO thereafter. Daubenspeck is without
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 110 of 151 PageID #:
                                    12287


  knowledge or information sufficient to admit or deny the allegations in the second sentence of

  paragraph 233. To the extent the remaining allegations in paragraph 100 refer to statements in

  the New York Times Blogs (Wheels) report referenced therein, Daubenspeck refers to that report

  for its true and correct contents and denies any inaccurate characterization or interpretation of

  that report when read in context and in its entirety. Daubenspeck is without knowledge or

  information sufficient to admit or deny the remaining allegations in paragraph 233.

                  234. [1] On or about March 5, 2012, Advanced Equities solicited investors in
  connection with the Series D-1 Extension Round, making the offering documents, including the
  Purchase Agreement, the DNS, and the SOE, available on AEI’s Venture Gateway. [2] Fisker
  Automotive’s Board of Directors, management and significant shareholders – including
  Defendants Lane, Daubenspeck, Richard Li Tzar Kai, Henrik Fisker and Koehler, Defendant
  DaMour in his role as CFO, and controlling shareholders Defendant Kleiner Perkins (controlled
  by Defendant Lane) and non-party AEI (controlled by Defendant Daubenspeck) – approved the
  Series D-1 Extension Round, as well as the offering documents. [3] Investors would again face
  severe dilution of their investment if they did not purchase yet more Fisker Automotive
  Securities. [4] As with the prior Series D-1 Round offering documents, the statements in these
  documents regarding the DOE, the status of the ATVM Loan, DOE’s reasons for not resuming
  funding, and Fisker Automotive’s controls and accounting, as well as the representation that no
  material information had been omitted from any offering documents, were materially false and
  misleading because they omitted: (i) the facts and nature of DOE’s freezing the ATVM Loan in
  June 2011, including that the DOE froze the ATVM Loan because DOE believed it had been
  misled when Fisker Automotive told DOE in March 2011 that the Karma Production Milestone
  had been met; (ii) the continued out-of-control inventory and supply chain management issues
  that had caused Fisker Automotive to order (or be contractually obligated to order) hundreds of
  millions of dollars in useless parts and inventory; and (iii) that it was these aforementioned
  issues, not “politics”, that had caused DOE to refuse Fisker Automotive’s request to resume
  funding under the ATVM Loan.

                 ANSWER: Daubenspeck admits the first sentence in paragraph 234. With

  respect to the second sentence of paragraph 234, Daubenspeck denies that he participated in the

  drafting and/or approval of the Series D-1 Extension Round offering materials given to investors.

  Daubenspeck is without knowledge or information sufficient to admit or deny the remaining

  allegations in the second sentence of paragraph 234. Daubenspeck denies the remaining

  allegations in paragraph 234.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 111 of 151 PageID #:
                                    12288


                  235. On or about March 22, 2012, Greg Osborn sent another email to the
  Middlebury Plaintiffs and other Fisker Automotive investors notifying them of this “pay to play”
  capital call. Osborn’s email directed the Middlebury Plaintiffs to Fisker Automotive’s offering
  documents online, stating:

                Dear Fisker SPV Investors,

                We are pleased to enclose for your review the current Middlebury Ventures 2
                SPV documents for the Extended D-1 Round with a link to EXHIBIT D. Due to
                the magnitude of the offering documents including Exhibit D, we have separated
                the Middlebury SPV Ventures 2 and Middlebury Ventures 3 offering documents
                in two separate emails and have provided a link to EXHIBIT D, the
                ‘CONFIDENTIAL & PROPRIETARY DISCLOSURE AND NOTICE
                STATEMENT DATED AS OF MARCH 5, 2012, INCLUDING, WITHOUT
                LIMITATION, COPIES OF ALL FISKER SERIES D-1 TRANSACTION
                DOCUMENTS’. This is to assist those of you with sensitive servers that block
                emails containing large amount of data. For your added convenience, we have
                provided the signature pages as a separate attachment. Please make sure you are
                filling out the proper SPV 2 or SPV 3 documents and wiring to the appropriate
                titled account.

                In typical Fisker fashion this offering is time sensitive and rather rushed. Our
                apologies. Please note this is not our doing. It has been quite a task and we are
                pleased to have completed these documents along with Wollmuth Maher &
                Deutsch in such a timely fashion. Many of you have requested from us that we
                provide an exact percentage of your current investment needed to maintain your
                current position.

                Since this is a moving number and the final amount of the D-1 Round will not be
                known until post closing, we are suggesting a 15% participation in the Series D-1
                extension based on an ~ $110 million closing. (If you do not participate, there is a
                approximate 22% dilution based on a ~$100 million offering. Should the round
                grow to $150 million or more, these numbers would increase. Although the
                official closing date is Friday March 30th, 2012, The Middlebury SPV Funds
                need your funds in house Thursday March 29th so we can transfer the SPV funds
                direct to Fisker on the final closing date, Friday March 29th, 2012.

                                                       ***

                To access the Fisker Documents, (EXHIBIT D) please visit
                https://themiddleburygroup.securevdr.com/ and login. Then proceed to the Fisker
                D-1 Round Subscription Documents subfolder.
                If you experience any difficulties during the login process, please contact Max
                Levine via telephone at (802) 377-5161 or via e-mail at
                Maxlevine@middsec.com.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 112 of 151 PageID #:
                                    12289


                 ANSWER: To the extent the allegations in paragraph 235 refer to a March 22,

  2012 email from Greg Osborn, Daubenspeck refers to that email for its true and correct contents

  and denies any inaccurate characterization or interpretation of that email when read in context

  and in its entirety. Daubenspeck is without knowledge or information sufficient to admit or deny

  the remaining allegations in paragraph 235.

                 236.




                 ANSWER: To the extent the allegations in paragraph 236 refer to statements in a

  March 26, 2012 Quarterly Credit Report prepared by the DOE, Daubenspeck refers to that report

  for its true and correct contents and denies any inaccurate characterization or interpretation of

  that report when read in context and in its entirety. Daubenspeck is without knowledge or

  information sufficient to admit or deny the remaining allegations in paragraph 236.

                  237. On April 2, 2012, Fisker Automotive filed a Form D/A stating that it had
  raised $392 million in the entire D-1 Round, including the D-1 Extension. Of that amount, at
  least $34 million came from 277 investors in AEI’s Fisker SPVs. Afterwards, Fisker Automotive
  and Defendant Lane continued to portray the Company as simply suffering the same problems
  common to any start-up automobile company and, having now turned the corner, Fisker
  Automotive was on the path to prosperity.

                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 237.

                  238. On April 19, 2012, the Detroit Free Press reported that “Fisker
  Automotive has laid off another dozen workers at the former General Motors plant in Delaware
  that it has been refitting with federal and state money to build a new sedan.” The article stated
  further that
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 113 of 151 PageID #:
                                    12290


                 ‘[t]he layoffs, which occurred quietly Friday, come as California-based Fisker
                 continues talks with the U.S. Energy Department to unfreeze loan money that
                 could determine whether it ever builds a car at the plant. Meanwhile, the state
                 continues to pay utility bills for the factory in hopes that Fisker will still provide
                 jobs there.

                 For now, Fisker employs only a small maintenance team at the site ‘protecting
                 plant assets and maintaining the facility,’ said Fisker spokesman Russell Datz.
                 ‘We have always had a flexible business model. The plant is now ready for the
                 next phase of installing new production equipment.’

                 ANSWER: To the extent the allegations in paragraph 238 refer to statements in

  the April 19, 2012 Detroit Free Press article referenced therein, Daubenspeck refers to that

  article for its true and correct contents and denies any inaccurate characterization or

  interpretation of that article when read in context and in its entirety. Daubenspeck is without

  knowledge or information sufficient to admit or deny the remaining allegations in paragraph 238.

                 239. On June 26, 2012, the Wall Street Journal Venture Capital Dispatch Blog
  published an article entitled “Fisker Pursues $87M Capital Raise, Debt Deal, Amid DOE Loan
  Suspension” and extensively quoted Defendant Lane, writing:

                 Even as it’s trying to raise $87 million in new equity marketed to investors by
                 brokerage firm Advanced Equities, along with the debt deal, the company is
                 continuing to sell its first car, the luxury plug-in Karma. ‘We have 1,700 cars sold
                 now,’ said Ray Lane, managing partner at Kleiner Perkins Caufield & Byers and
                 director on Fisker's board.

                 In the first quarter, the company said it drew in $100 million in revenue. ‘I'm
                 looking at about $400 million in revenue this year. That would make it the fastest
                 growing start-up ever,’ Lane said.

                 These projections, he added, don’t include sales in China and Middle East, where
                 the company is building relation-ships with dealerships. Fisker Automotive,
                 however, is not profitable, said Lane. The Irvine, Calif.-based company still needs
                 new capital to finance operations and to start ordering parts and production tools
                 to build its next car model, Atlantic, which is central to the viability of the
                 business longer-term. ‘You don’t make money until volumes are up,’ said Lane.
                 The company needs to build the Atlantic, which would increase its volumes, and
                 amortize its fixed costs across more units, as well as allow Fisker to negotiate
                 better deals with suppliers. ‘We can't move forward without the debt,’ said Lane,
                 referring to the Atlantic program.’
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 114 of 151 PageID #:
                                    12291


             For a while, Irvine, Calif.-based Fisker was operating under the assumption that it
             has $529 million in federal loans, but last year the Department of Energy, which
             handles the loans, suspended issuing new checks because the car company missed
             some milestones. Fisker delayed the release of Karma and sold fewer Karmas
             than it promised under the DOE loan agreement. As a result of the loan
             suspension, Fisker stopped additional work on a plant in Delaware where it was
             planning to build the cars and laid off some employees.

             The company has been using equity, the most expensive capital, to pay for the
             development of Atlantic to date. ‘We spent $130 million on the Atlantic,’ Lane
             said. ‘No one wants to spend’ more equity,’ he said. That is the reason Fisker is in
             discussions with a syndicate of private lenders, led by the Royal Bank of Canada,
             he added.

             A spokesman for the Royal Bank of Canada didn’t respond to a request for
             comment. Roger Ormisher, spokesman for Fisker, declined to comment on any
             involvement of the bank. ‘We've opened every door,’ said Ormisher, adding that
             the company is evaluating different options. Negotiations with the DOE are
             ongoing, said Ormisher. He declined to discuss Fisker’s cash-burn.

             Should the deal with the DOE fall through and the company has to turn to private
             lenders, it will have to pay more than it would have in interest, said Lane. The
             attractiveness of the federal loan lay in its low interest rate. Under the private deal
             that's being negotiated now, the DOE may be partially or fully repaid the amount
             that it already loaned to Fisker, said Lane. In the meantime, Fisker is using the
             services of Advanced Equities, a Chicago-based broker, to raise a new tranche of
             its Series D-1 financing.

             Advanced Equities, which started marketing the new tranche for Fisker in the past
             few days, is aiming to raise $87 million toward a $500 million target with several
             closings to be complete by July 16, according to a person familiar with the
             situation. As of early April, Fisker raised $392 million in that round.

             The Series D-1 preferred shares are being sold for $1.46 each. Investors can pay
             an extra cent to get a warrant to buy another preferred D-1 share, and another cent
             to buy two shares of common stock, according to two people familiar with the
             offering.

             ‘We’ve added warrants as a sweetener,’ said Lane. Ormisher declined to comment
             on details of the funding. Advanced Equities' spokesman didn't respond to a
             request for comment. The structure of the deal essentially allows an investor to
             buy two preferred shares for the price of one. At the same time, the company's
             previous investors are not diluted until new investors exercise the warrant, and so
             for the time being, the valuation of the company remains higher than it would be
             if investors were sold two preferred shares for half the price.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 115 of 151 PageID #:
                                    12292


                 The situation with the DOE, said Lane, ‘caused us to accelerate capital raising.’
                 That is leading to certain compromises. Advanced Equities has recently been
                 served a Wells Notice from the Securities & Exchange Commission, which
                 indicates the SEC may enforce action against it.

                 Asked why Kleiner Perkins is continuing to use Advanced Equities' services in
                 light of the SEC investigation, Lane said: ‘They are good at what they do.’

                 ANSWER: To the extent the allegations in paragraph 239 refer to statements in

  the June 26, 2012 article entitled “Fisker Pursues $87M Capital Raise, Debt Deal, Amid DOE

  Loan Suspension” that appeared in the Wall Street Journal Venture Capital Dispatch Blog,

  Daubenspeck refers to that article for its true and correct contents and denies any inaccurate

  characterization or interpretation of that article when read in context and in its entirety.

  Daubenspeck is without knowledge or information sufficient to admit or deny the remaining

  allegations in paragraph 239.

                240. On July 6, 2012, 4WheelsNews reported that Jim Yost, a former executive
  at Ford Motor Co. and Dana Holdings Corporation, had replaced Defendant DaMour as Fisker
  Automotive’s CFO and that DaMour would “stay on as a special advisor to the [C]ompany.”

                 ANSWER: Daubenspeck is without knowledge or information sufficient to admit

  or deny the allegations in paragraph 240.

                 241. Meanwhile, Fisker Automotive’s liquidity crisis – caused by its
  undisclosed accounting control and supply chain issues – continued. A confidential DOE “Risk
  Management Committee Briefing” PowerPoint presentation dated August 2, 2012 stated that the
  DOE had “spoke[n] to Fisker board member and Kleiner Perkins Caufield & Byers managing
  partner Ray Lane, who confirmed that a waiver of existing financial covenants and milestones
  would facilitate an equity raise of at least $100 million.” That presentation also reflected that
  Fisker Automotive had told the DOE that it was down to $12 million in cash, that the Company
  expected to run out of cash “within a month,” and that it had “suspended Karma production
  through September . . . to preserve cash.” Critically, the DOE was also told that “[w]eekly
  wholesale Karma sales had slowed significantly . . . [and] that Fisker had lowered its 2012
  wholesale target from 4,000 to 2,250.”

                 ANSWER: To the extent that the allegations of paragraph 241 refer to a

  confidential DOE “Risk Management Committee Briefing” PowerPoint presentation dated

  August 2, 2012, Daubenspeck refers to that presentation for its true and correct contents and
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 116 of 151 PageID #:
                                    12293


  denies any inaccurate characterization or interpretation of that presentation when read in context

  and in its entirety. Daubenspeck is without knowledge or information sufficient to admit or deny

  the remaining allegations in paragraph 241.

                 242.




                 ANSWER: To the extent that the allegations of paragraph 242 refer to an August

  9, 2012 email from LaSorda to Defendant Fisker, Daubenspeck refers to that email for its true

  and correct contents and denies any inaccurate characterization or interpretation of that email

  when read in context and in its entirety. Daubenspeck is without knowledge or information

  sufficient to admit or deny the remaining allegations in paragraph 242.

                 243.




                 ANSWER: To the extent that the allegations of paragraph 242 refer to an August

  13, 2012 email from LaSorda to Doerr, Daubenspeck refers to that email for its true and correct

  contents and denies any inaccurate characterization or interpretation of that email when read in

  context and in its entirety. Daubenspeck is without knowledge or information sufficient to admit

  or deny the allegations in paragraph 242, except Daubenspeck denies that he controlled AEI.

                244. On August 14, 2012, LaSorda was replaced as CEO by the former head of
  the Chevy Volt hybrid program, Tony Posawatz.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 117 of 151 PageID #:
                                    12294


                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 244.

                  245. In late August 2012, Fisker Automotive’s Board of Directors,
  management and significant shareholders – including Defendants Lane, Daubenspeck, Richard
  Li Tzar Kai, Henrik Fisker and Koehler, Defendant DaMour in his role as CFO, and controlling
  shareholders Defendant Kleiner Perkins (controlled by Defendant Lane) and non-party AEI
  (controlled by Defendant Daubenspeck) – approved the issuance of offering documents in
  connection with a Series E Round of financing that would occur in two parts. First, Fisker
  Automotive, in dire need of cash, sought to raise at least $30 million in bridge loan financing,
  which would convert into Series E Preferred stock if the full amount of the Series E offering was
  actually raised. If Fisker Automotive raised that amount, the DOE agreed to waive Fisker
  Automotive’s covenant violations and not declare the Company in default of the ATVM Loan.
  Fisker Automotive was able to raise $50 million by early September, satisfying the DOE’s
  waiver.

                 ANSWER: Daubenspeck is without knowledge or information sufficient to admit

  or deny the allegations in paragraph 245, except Daubenspeck denies that he was a member of

  Fisker Automotive’s Board of Directors in late August 2012, and denies that he had any

  involvement with the alleged approval of the Series E Round of financing.

                  246. The Series E Offering was the second part. On August 15, 2012, Henrik
  Fisker sent a letter to stockholders to discuss, among other things, the Series E-1 offering. He
  stated in part:

                 We believe the main obstacle to obtaining the necessary financing has been the
                 uncertain status of the Company’s senior secured loan from the Department of
                 Energy (the “DOE”). Compounding the issues with the DOE loan has been the
                 fact that the Company has been under a media microscope as a new company with
                 new technology and also been the target of politically motivated PR attacks.
                 Compared to an established automotive manufacturer, events relating to Fisker
                 have been scrutinized and blown out of proportion, especially in the
                 “blogosphere.”
                 Notwithstanding these allegations, we are pleased to inform you that we have
                 reached an agreement in principle with the DOE that we expect will allow us to
                 implement our business plan. Specifically, the DOE has indicated that, as part of
                 an overall financing plan, the DOE would be willing to eliminate any past defaults
                 related to project milestones and covenants and, in addition, waive compliance
                 with project milestones and financial covenants through December 30, 2014. We
                 expect that our discussions with the DOE will conclude favorably with a formal
                 waiver agreement in the next few weeks. The effectiveness of the DOE waiver
                 agreement is expected to be contingent upon timely and successful completion of
                 a new equity financing. Importantly, the initial closing of the new equity raise will
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 118 of 151 PageID #:
                                    12295


                 be conditioned upon the execution and concurrent effectiveness of the formal
                 waiver agreement with the DOE.

                 ANSWER: To the extent the allegations in paragraph 246 refer to statements in a

  letter from Henrik Fisker to Fisker Automotive investors, Daubenspeck refers to that letter for its

  true and correct contents and denies any inaccurate characterization or interpretation of that letter

  when read in context and in its entirety. Daubenspeck is without knowledge or information

  sufficient to admit or deny the remaining allegations in paragraph 246.

                  247. On August 16, 2012, Reuters published an interview of Ray Lane in which
  he stated the Company was seeking to raise an additional $150 million to increase cash on Fisker
  Automotive’s balance sheet and to fund development of Fisker Automotive’s next model car.
  Lane held out the prospect of an upcoming IPO, which would save Fisker Automotive’s
  investors, stating that “[o]nce Fisker breaks even, the company could pursue an initial public
  offering or a sale to a strategic investor, which could come in late 2013.”

                 ANSWER: To the extent the allegations in paragraph 247 refer to statements in

  the August 16, 2012 Reuters article referenced therein, Daubenspeck refers to that article for its

  true and correct contents and denies any inaccurate characterization or interpretation of that

  article when read in context and in its entirety. Daubenspeck is without knowledge or

  information sufficient to admit or deny the remaining allegations in paragraph 247.

                  248. On or about August 22, 2012, AEI, on behalf of Fisker Automotive,
  solicited investors in connection with the Series E Round offering, which was structured initially
  as a convertible debt offering of between $20,000,000 and $30,000,000 in the form of
  convertible promissory notes (“Bridge Financing”) and up to an additional $150,000,000 in
  Series E-1 Preferred Stock.

                 ANSWER: Daubenspeck is without knowledge or information sufficient to admit

  or deny the allegations in paragraph 248, except Daubenspeck admits that Fisker Automotive

  retained AEI to help facilitate a Series E Round offering.

                 249. AEI made the offering documents, including the Purchase Agreement, the
  DNS, and the SOE for the Series E Round available on AEI’s Venture Gateway. Investors would
  again face severe dilution of their investment if they did not purchase yet more Fisker
  Automotive Securities. As with the prior Series D-1 Round offering documents, the statements in
  these documents regarding the DOE, the status of the ATVM Loan, DOE’s reasons for not
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 119 of 151 PageID #:
                                    12296


  resuming funding, and Fisker Automotive’s controls and accounting, as well as the
  representation that no material information had been omitted from any offering documents, were
  materially false and misleading because they omitted: (i) the facts and nature of DOE’s freezing
  of Fisker Automotive’s access to the ATVM Loan in June 2011, including that DOE froze the
  ATVM Loan in June 2011 because DOE believed it had been misled when Fisker Automotive
  told DOE in March 2011 that the Karma Production Milestone had been met; (ii) the continued
  out-of-control inventory and supply chain management issues that had caused Fisker Automotive
  to order (or be contractually obligated to order) hundreds of millions of dollars in useless parts
  and inventory; and (iii) that it was these aforementioned issues, not “politics”, that had caused
  DOE to refuse Fisker Automotive’s request to resume funding under the ATVM Loan.

                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the remaining allegations in paragraph 249, except Daubenspeck denies the third

  sentence of paragraph 249, and admits that offering documents and other investor materials were

  stored on the Venture Gateway.

                 250.




                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 250.

                 251.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 120 of 151 PageID #:
                                    12297




                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 251.

                 252. None of this inside information used by the KPCB Managing Members in
  their investment decision was disclosed to investors such as Plaintiffs.




                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 252.

                  253. On or around September 19, 2012, Greg Osborn sent the Middlebury
  Plaintiffs and others another “pay to play” capital call to invest in Series E Fisker Automotive
  preferred stock through a renamed entity Ridgemakers SPV. Again, the prior investors’ failure to
  participate would result is severe dilution of their current holdings. As with the previous
  offerings, investors were directed to view Fisker Automotive documents which were available
  only by “electronic… access.”

                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 111, except he admits that Fisker Automotive sold

  securities to accredited investors in September 2012.

                 254. Combined with the $50 million raised in the convertible bridge loan
  financing, Fisker Automotive raised approximately $104 million through this Series E private
  placement offering by October 1, 2012.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 121 of 151 PageID #:
                                    12298


                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 112, except he admits that Fisker Automotive sold

  securities to accredited investors in September 2012.

                   255. On or about October 16, 2012, Fisker Automotive’s battery supplier,
  A123, filed for bankruptcy protection. Shortly thereafter, Fisker Automotive stopped production
  of the Karma, laid off another 40 employees, and retained an investment banking advisory firm
  to find a “strategic partner” to save the Company.

                 ANSWER: Daubenspeck is without knowledge or information sufficient to admit

  or deny the allegations in paragraph 255.

                  256. On March 13, 2013, Defendant Henrik Fisker resigned from Fisker
  Automotive’s Board of Directors. Shortly thereafter, it was announced that Fisker Automotive
  had hired the law firm of Kirkland & Ellis, PC to advise it on a possible bankruptcy filing.

                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 256.

                 257. In April 2013, Fisker Automotive laid off another 160 employees (75% of
  its remaining workforce).

                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 257.

                  258. On April 17, 2013, PrivCo, a private research firm, made available a
  detailed report (“the PrivCo Report”) entitled “FISKER AUTOMOTIVE’S ROAD TO RUIN:
  How a ‘Billion-Dollar Startup Became a Billion-Dollar Disaster’”, which was “supported by
  over 11,000 pages of original never-before published documents obtained through multiple
  Freedom Of Information Act requests.” The PrivCo Report also stated that “[a] Kleiner Perkins
  partner reached by PrivCo confirmed several facts on Fisker and Kleiner Perkin’s [sic]
  investment in Fisker on condition of anonymity. . . . [and] PrivCo confirmed through sources
  familiar with the matter that Kleiner Perkins Managing Partner Ray Lane had been ‘encouraged
  to resign’ as head of the firm, and had in fact resigned.” (Emphasis in original.)

                 ANSWER: To the extent that the allegations of paragraph 258 refer to the

  PrivCo Report, Daubenspeck refers to that report for its true and correct contents and denies any

  inaccurate characterization or interpretation of that report when read in context and in its
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 122 of 151 PageID #:
                                    12299


  entirety. Daubenspeck is without knowledge or information sufficient to admit or deny the

  remaining allegations in paragraph 258.

                 259. On April 21, 2013, the U.S. Government reported that it had seized $21
  million in cash from Fisker Automotive to fulfill the first loan payment.

                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 259.

                260. On April 24, 2013, the U.S. House of Representatives Subcommittee On
  Economic Growth, Job Creation And Regulatory Affairs Of The Committee On Oversight And
  Government Reform held a hearing to investigate Fisker Automotive’s travails (the “House
  Fisker Hearing”).

                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 260.

                261. Nicholas Whitcombe, the Supervisory Senior Investment Officer at the
  Department of Energy's Loan Program Office, testified that, regarding the ATVM Loan, the
  DOE “had all discussions … with Fisker senior executives and the board of directors.” This
  would have included, at least, Defendants Lane, Daubenspeck, Henrik Fisker, Koehler and
  DaMour.

                 ANSWER: To the extent that the allegations of paragraph 261 refer to testimony

  given at the April 24, 2013 hearing held by the U.S. House of Representatives Subcommittee on

  Economic Growth, Job Creation and Regulatory Affairs of the Committee on Oversight and

  Government Reform, Daubenspeck refers to that testimony for its true and correct contents and

  denies any inaccurate characterization or interpretation of that testimony when read in context

  and in its entirety. Daubenspeck is without knowledge or information sufficient to admit or deny

  the allegations contained in the remaining allegations of the first sentence of paragraph 261,

  except Daubenspeck denies the second sentence of paragraph 261.

                262. However, according to information brought to light in that hearing, on
  May 14th, 15th, and 24th 2011 -- just before DOE froze the ATVM Loan -- John Doerr and/or
  Ray Lane, of Kleiner Perkins, had meetings with Jonathan Silver, who was the director of this
  ATVM program at the time, and others at the Loan Program Office. The House Fisker Hearing
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 123 of 151 PageID #:
                                    12300


  record also reflects that Mr. Doerr had meetings with Jonathan Silver on March 24, 2010, April
  16, 2010, and October 4, 2010.

                 ANSWER: To the extent that the allegations of paragraph 262 refer to testimony

  given at the April 24, 2013 hearing of the U.S. House of Representatives Subcommittee On

  Economic Growth, Job Creation And Regulatory Affairs Of The Committee On Oversight And

  Government Reform, Daubenspeck refers to that testimony for its true and correct contents and

  denies any inaccurate characterization or interpretation of that testimony when read in context

  and in its entirety. Daubenspeck is without knowledge or information sufficient to admit or deny

  the remaining allegations in paragraph 262.

                 263. The evidence in the House Fisker Hearing record reflects that the DOE
  had waived earlier violations of certain required milestones and/or financial covenants under the
  ATVM Loan in 2010. Despite that fact, Mr. Whitcombe testified that when the DOE saw the
  information presented in the June 2011 meeting, which conflicted with Defendants’ prior
  representation that Fisker Automotive had met the February 2011 Karma production milestone,
  “[w]e [the DOE] believe[d] it did not happen and, therefore, we took decisive action” to
  terminate further funding. (Emphasis added.)

                 ANSWER: To the extent that the allegations of paragraph 263 refer to testimony

  given at the April 24, 2013 hearing of the U.S. House of Representatives Subcommittee On

  Economic Growth, Job Creation And Regulatory Affairs Of The Committee On Oversight And

  Government Reform, Daubenspeck refers to that testimony for its true and correct contents and

  denies any inaccurate characterization or interpretation of that testimony when read in context

  and in its entirety. Daubenspeck is without knowledge or information sufficient to admit or deny

  the remaining allegations in paragraph 263.

                  264. In addition, Mr. Whitcombe was asked at the hearing: “So after the DOE
  froze Fisker’s loan in June of 2011, why did the DOE not make this public? If the taxpayer was
  in fact on the hook, don't you think that they had a right to know that the loan was not going
  smoothly?” Whitcombe responded stating “Fisker is responsible for raising its own capital and
  notifying investors of its situation. Having said that, as to why no press releases or no public
  notification were provided by the Department of Energy . . . . I don’t have an answer, sir.”
  (Emphasis added.)
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 124 of 151 PageID #:
                                    12301


                 ANSWER: To the extent that the allegations of paragraph 264 refer to testimony

  given at the April 24, 2013 hearing of the U.S. House of Representatives Subcommittee On

  Economic Growth, Job Creation And Regulatory Affairs Of The Committee On Oversight And

  Government Reform, Daubenspeck refers to that testimony for its true and correct contents and

  denies any inaccurate characterization or interpretation of that testimony when read in context

  and in its entirety. Daubenspeck is without knowledge or information sufficient to admit or deny

  the remaining allegations in paragraph 264.

                 265.   Defendant Lane resigned from Fisker Automotive’s Board of Directors in
  May 2013.

                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 265.

               266. On September 17, 2013, the DOE put the remaining $168 million Fisker
  Automotive owed on the ATVM Loan out to bid in a public auction.

                 ANSWER: Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in paragraph 266.

                 267.   On November 22, 2013, Fisker Automotive filed for bankruptcy
  protection.

                 ANSWER: Daubenspeck is without knowledge or information sufficient to admit

  or deny the allegations in paragraph 267, except Daubenspeck admits that Fisker Automotive

  filed bankruptcy at some point well after he had stepped down as a director.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 125 of 151 PageID #:
                                    12302


                                   FIRST CLAIM FOR RELIEF2

               For Violations of Section 12(a)(2) of the Securities Act Against All
           Defendants Except KPCB LLC, KPCB XII, KPCB XIII, KPCB Associates
                                XII, and KPCB Associates XIII

                  268.    Plaintiffs incorporate by reference and reallege each of the foregoing
  paragraphs.

                  ANSWER: Daubenspeck incorporates by reference and realleges each of the

  foregoing paragraphs as if fully set forth herein.

                  269. Plaintiffs do not claim for purposes of this Count that the Defendants
  against whom it is asserted committed intentional or reckless misconduct or acted with scienter
  or fraudulent intent.

                  ANSWER: Paragraph 127 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 127 sets forth conclusions of

  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 269.

                 270. This Count is asserted against Defendants Fisker, Koehler, DaMour, Lane,
  Li, Daubenspeck and McDonnell (“Section 12 Defendants”) with respect to Plaintiffs’ purchases
  in the Series C-1 Round, the Series D-1 Round, the December Capital Call, the Series D-1
  Extension, and the Series E-1 Round.

                  ANSWER: Daubenspeck admits that Plaintiffs purport to assert this count

  against Defendants Fisker, Koehler, DaMour, Lane, Li, Daubenspeck and McDonnell with

  respect to Plaintiffs’ purchases in the Series C-1 Round, the Series D-1 Round, the December

  Capital Call, the Series D-1 Extension, and the Series E-1 Round, but deny that Plaintiffs are

  entitled to any such relief.



  2
    In its September 9, 2015 Order (D.I. 70), the Court dismissed Counts I and II alleging
  violations of the Securities Act. Counts I and II are pled herein solely to preserve Plaintiffs’
  rights in connection with any appeal of the Order.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 126 of 151 PageID #:
                                    12303


                   271. Fisker Automotive is the issuer of the Fisker Automotive Securities the
  Fisker Automotive Plaintiffs purchased, and from which the Fisker Automotive Securities the
  Middlebury Plaintiffs purchased are derived. The Section 12 Defendants were sellers and
  offerors and/or solicitors of purchasers of the Fisker Automotive Securities offered, including to
  Plaintiffs. Plaintiffs purchased these securities as a result of the material omissions set forth
  below.

                 ANSWER: Paragraph 271 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 271 sets forth conclusions of

  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 271, except Daubenspeck admits that Fisker Automotive

  was the issuer of the Fisker Automotive Securities.

                  272. Specifically, as to Fisker Automotive’s operations described herein, all of
  the offering materials including Prospectuses/Private Placement Memoranda and other offering
  documents made available to purchasers of Fisker Automotive Securities, as described above,
  and public statements by Defendants Lane, Henrik Fisker, DaMour, Koehler and/or McDonnell
  described above, omitted material information because they failed to disclose the facts that (i)
  Fisker Automotive had in fact not met the February 2011 Fisker Karma commercial production
  milestone under the ATVM Loan covenants, as represented to the DOE in March 2011; (ii) the
  Section 12 Defendants falsely told the DOE in March 2011 that this milestone had been met; (iii)
  in June of 2011, the Section 12 Defendants gave a presentation to the DOE that contradicted the
  earlier representation to the DOE that Fisker Automotive had complied with the February 2011
  Karma commercial production milestone; and (iv) as a result, the DOE enforced its Drawstop
  Notice, thereby halting any further advancements under the ATVM Loan in June 2011.

                 ANSWER: Paragraph 272 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 272 sets forth conclusions of

  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 272.

                  273. As Mr. Whitcombe testified, the DOE “took decisive action” to cut off
  further funding as soon as this contradictory information was presented to them in June 2011. In
  addition, the confidential Quarterly Credit Report prepared by the DOE dated December 12,
  2011 (described above), which was made public in the PrivCo Report dated April 17, 2013, also
  confirms the omitted material facts described above, stating that in June 2011, “Fisker presented
  new information calling into question whether the [February 2011] launch milestone had been
  met. After receiving the June 2011 presentation, DOE halted further funding of the loan.” In
  addition, another confidential DOE document made available in the PrivCO Report states that
  after DOE enforced the Drawstop Notice in June 2011, “in follow-up meetings with [Defendants
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 127 of 151 PageID #:
                                    12304


  Fisker, Koehler, and DaMour] . . . Fisker gave varied and incomplete explanations” as to whether
  the milestone had been met and thus, “loan draws were not resumed.”

                  ANSWER: Paragraph 273 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. To the extent an answer is required, Daubenspeck is

  without knowledge or information sufficient to admit or deny the allegations in paragraph 273.

                   274. In addition, in connection with the December 2011 “pay to play” capital
  call described above, the Section 12 Defendants omitted the material fact that Fisker Automotive
  had notified NHTSA on December 21, 2011 that it would recall 239 Fisker Karmas due to
  battery fires. Fisker Automotive publicly announced that recall on December 29, 2011 -- exactly
  one day after this financing round closed. This NHTSA document first became public as part of
  the PrivCo Report.

                  ANSWER: Paragraph 274 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. To the extent an answer is required, (a) the first

  sentence of paragraph 274 sets forth conclusions of law to which no response is required; (b)

  Daubenspeck is without knowledge or information sufficient to admit or deny the allegations in

  the second and third sentences of paragraph 274, except that he admits that Fisker Automotive

  publicly announced a recall of Karmas on or around December 29, 2011.

                   275. Another confidential DOE document described above, also revealed in the
  PrivCo Report, demonstrates that the Section 12 Defendants failed to disclose material facts to
  Plaintiffs in the offering documents described above associated with the December 2011 “pay to
  play” round. Specifically, the Section 12 Defendants omitted the material fact that Fisker
  Automotive owed $200 million in payables as of no later than November 30, 2011, of which
  $120 million were overdue – while, at the same time, Fisker Automotive had only had $20
  million in cash “on hand” and was burning cash so fast that it would be out money by around
  December 15th. In this connection, Defendant DaMour’s statement on the December 15, 2011
  conference call, discussed above that, inter alia, “this is the last . . . private raise, and surely the
  last capital call. . . . The $300 [million] is enough to fund the complete plan as we have
  explained. . . . We are at the point now that the . . . [Karma] is fully funded,” also omitted the
  material fact that the vast majority of the funds raised in the capital call would simply go to pay
  down existing obligations rather than fund Fisker Automotive’s business plan going forward.
  The same is true with similar statements made on the February 22, 2012 conference call
  described above whereby Henrik Fisker repeated the assertion that Fisker Automotive could be
  “self-sustaining as a company” without additional funds.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 128 of 151 PageID #:
                                    12305


                 ANSWER: Paragraph 275 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 275 sets forth conclusions of

  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 275.

                  276. The offering documents in connection with the March 2012 and
  September 2012 offerings, described above, were also materially false and misleading because
  they did not disclose that Defendant Henrik Fisker’s stepping down from the day to day
  management of Fisker Automotive as its CEO in February 2012 caused Fisker Automotive to be
  in default of the ATVM Loan “Key Personnel” covenant requiring him to be “responsible for the
  management of the borrower.”

                 ANSWER: Paragraph 276 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 276 sets forth conclusions of

  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 276.

                  277. The Section 12 Defendants were obligated to make a reasonable and
  diligent investigation of the statements made in various offering documents to ensure such
  statements were true and that there was no omission of material fact required to be stated in order
  to make the statements contained therein not misleading. None of the Section 12 Defendants
  made a reasonable investigation or possessed reasonable grounds for the belief that their
  statements were accurate and complete in all material respects. Had they done so, these
  Defendants would have known of the material omissions alleged herein.

                 ANSWER: Paragraph 277 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 277 sets forth conclusions of

  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 277.

                  278. At the time they purchased Fisker Automotive Securities, Plaintiffs did not
  know, and by the reasonable exercise of care could not have known, of the material omitted facts
  alleged herein.

                 ANSWER: Paragraph 278 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 278 sets forth conclusions of
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 129 of 151 PageID #:
                                    12306


  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 278.

                 279. In connection with the sale of Fisker Automotive Securities, these
  Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce
  and the United States Mails.

                 ANSWER: Paragraph 279 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 279 sets forth conclusions of

  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 279.

                 280.   This action is brought within one year after the discovery of the material
  omissions.

                 ANSWER: Paragraph 280 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 280 sets forth conclusions of

  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 280.

                 281. By reason of the foregoing, the Section 12 Defendants have violated
  Section 12(a)(2) of the Securities Act and are liable to Plaintiffs, which have been damaged by
  reason of such violations.

                 ANSWER: Paragraph 281 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 281 sets forth conclusions of

  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 281.

                 282. Accordingly, Plaintiffs have the right to rescind and recover the
  consideration paid for their Fisker Automotive Securities and hereby elect to rescind and tender
  their Fisker Automotive Securities to the Section 12 Defendants.

                 ANSWER: Paragraph 282 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 282 sets forth conclusions of
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 130 of 151 PageID #:
                                    12307


  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 282.

                                SECOND CLAIM FOR RELIEF
           For Violations of Section 15 of the Securities Act Against Defendants KPCB
             LLC, Ray Lane, Henrik Fisker, Bernhard Koehler, Joe DaMour, Keith
                             Daubenspeck, and Richard Li Tzar Kai

                 283. Plaintiffs repeat and reallege each and every allegation contained above.
  This count is asserted against KPCB LLC, Ray Lane, Henrik Fisker, Bernhard Koehler, Joe
  DaMour, Keith Daubenspeck, and Richard Li Tzar Kai (the “Section 15 Defendants”), and is
  based upon Section 15 of the Securities Act.

                  ANSWER: Daubenspeck incorporates by reference and realleges each of the

  foregoing paragraphs as if fully set forth herein. Daubenspeck admits that Plaintiffs purportedly

  assert this count against KPCB LLC, Ray Lane, Henrik Fisker, Bernhard Koehler, Joe DaMour,

  Keith Daubenspeck, and Richard Li Tzar Kai under Section 15 of the Securities Act, but denies

  that Plaintiffs are entitled to any such relief.

               284. Plaintiffs do not claim, for purposes of this Count, that the Section 15
  Defendants committed intentional or reckless misconduct or acted with scienter or fraudulent
  intent.

                  ANSWER: Paragraph 284 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 284 sets forth conclusions of

  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 284.

                 285. This Count is asserted against these Defendants with respect to Plaintiffs’
  purchases in the Series C-1 Round, the Series D-1 Round, the December Capital Call, the Series
  D-1 Extension, and the Series E-1 Round.

                  ANSWER: Daubenspeck admits that Plaintiffs purportedly assert this count

  against KPCB LLC, Ray Lane, Henrik Fisker, Bernhard Koehler, Joe DaMour, Keith

  Daubenspeck, and Richard Li Tzar Kai with respect to Plaintiffs’ purchases in the Series C-1
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 131 of 151 PageID #:
                                    12308


  Round, the Series D-1 Round, the December Capital Call, the Series D-1 Extension, and the

  Series E-1 Round, but denies that Plaintiffs are entitled to any such relief.

                  286. The Section 15 Defendants, by virtue of their senior management
  positions, stock ownership, directorships and specific acts were, at the time of the wrongs alleged
  herein and as set forth herein, each a controlling person of Fisker Automotive. The Section 15
  Defendants had the power and influence and exercised the same to cause Fisker Automotive to
  disseminate offering documents that omitted material information.

                 ANSWER: Paragraph 286 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 286 sets forth conclusions of

  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 286.

                  287. Based on each Section 15 Defendant’s having been a signatory to the
  offering documents and/or having otherwise participated in the process which allowed the
  offerings to be completed, and the Section 15 Defendants’ conduct alleged herein, the Section 15
  Defendants are jointly and severally liable for Fisker Automotive’s violations of Section 12(a)(2)
  of the Securities Act.

                 ANSWER: Paragraph 287 contains allegations that do not require a response by

  Daubenspeck in light of the Court’s Order. In addition, paragraph 287 sets forth conclusions of

  law to which no response is required. To the extent an answer is required, Daubenspeck denies

  each and every allegation in paragraph 287.

                                   THIRD CLAIM FOR RELIEF

              For Violation of Section 10(b) of the Exchange Act and Rule 10b-5
           Promulgated Thereunder Against All Defendants Except Kleiner Perkins,
            KPCB XII, KPCB XIII, KPCB Associates XII, KPCB Associates XIII,
                                        and McDonnell

                 288.    Plaintiffs repeat and reallege each and every allegation contained above.

                 ANSWER: Daubenspeck incorporates by reference and realleges each of the

  foregoing paragraphs as if fully set forth herein.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 132 of 151 PageID #:
                                    12309


                289. This Count is asserted against defendants Fisker, Koehler, DaMour, Lane,
  Li and Daubenspeck (“Section 10b Defendants”) for violations of Section 10(b) of the Exchange
  Act and Rule 10b-5 promulgated thereunder.

                   ANSWER: Daubenspeck admits that Plaintiffs purport to assert this count

  against defendants Fisker, Koehler, DaMour, Lane, Li and Daubenspeck for alleged violations of

  Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but denies that

  Plaintiffs are entitled to any such relief.

                 290. This Count is asserted against these Defendants with respect to Plaintiffs’
  purchases in the Series C-1 Round, the Series D-1 Round, the December Capital Call, the Series
  D-1 Extension, and the Series E-1 Round.

                   ANSWER: Daubenspeck admits that Plaintiffs purport to assert this count

  against defendants Fisker, Koehler, DaMour, Lane, Li and Daubenspeck with respect to

  Plaintiffs’ supposed purchases in the Series C-1 Round, the Series D-1 Round, the December

  Capital Call, the Series D-1 Extension, and the Series E-1 Round, but denies that Plaintiffs are

  entitled to any such relief.

                  291. The Section 10b Defendants knowingly or with deliberate recklessness
  disseminated or approved materially false and misleading statements specified herein in that they
  failed to disclose material facts necessary in order to make the statements made, in light of the
  circumstances under which they were made, not misleading.

                   ANSWER: Paragraph 291 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 291.

                  292. The Section 10b Defendants individually and in concert, directly and
  indirectly, by the use, means or instrumentalities of interstate commerce and/or of the mails,
  engaged and participated in a continuous course of conduct to conceal adverse information about
  the business, operations and future prospects of the Company as specified herein.

                   ANSWER: Paragraph 292 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 292.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 133 of 151 PageID #:
                                    12310


                  293. The Section 10b Defendants had actual knowledge of the material
  omission of facts set forth herein, or acted with deliberate reckless disregard for the truth in that
  they failed to ascertain and disclose such facts, even though such facts were available to them.
  The Section 10b Defendants’ material omissions in offering documents described above and
  Defendants Lane’s, Fisker’s, DaMour’s, Koehler’s and/or McDonnell’s statements described
  above were made knowingly or recklessly and for the purpose and effect of concealing material
  information from Plaintiffs.

                   ANSWER: Paragraph 293 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 293.

                  294. Specifically, the Purchase Agreements, CPPMs, DNSs, and SOEs and/or
  other offering documents made available to purchasers of Fisker Automotive Securities, as
  described above, and public statements by Defendants Lane, Henrik Fisker, DaMour, Koehler
  and/or McDonnell described above, were materially misleading and/or omitted material
  information because they failed to disclose the material facts that, inter alia: (i) the Section10b
  Defendants had misled the DOE in connection with the CCL by submitting a Business Plan to
  the DOE in August 2009 that falsely reflected Fisker Automotive commencing production of the
  Karma in mid-2010 with sales of 6,000 Karmas in that year, as discussed above; (ii) it was
  impossible for the Company to meet the Production and Tooling Release milestone dates
  required under the Valmet Assembly Agreement and April 2010 Business Plan, because the
  Company’s suppliers had stopped working on the Karma project months earlier, and, contrary to
  Defendants’ statements to the DOE, in, e.g., the February 4, 2010 meeting at Orrick’s office, not
  all of them had restarted work on the Karma project; (iii) the April 2010 Business Plan given to
  the DOE, upon which the ATVM Loan was executed, was based on materially false and
  understated costs for the Karma and Nina programs; (iv) the Section 10b Defendants’ failure to
  disclose this information to the DOE violated the CCL issued in September 2009 and ATVM
  Loan terms; (v) the financial information presented in the Series A-1 Round CPPM materially
  understated the cost information for the Karma and Nina programs; and (vi) Fisker Automotive
  had defaulted on the ATVM Loan by, inter alia, falsely certifying compliance with the ATVM
  Loan terms in its monthly Compliance Certificates and the Advance Requests that Fisker
  Automotive submitted between May 2010 and September 2010, receiving approximately $125
  million from DOE.

                   ANSWER: Paragraph 294 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 294.

                295. Further, the above referenced offering materials were materially false
  and/or misleading because they failed to disclose the material facts that: (i) the production of the
  Karma had been delayed and that Fisker Automotive would not be able to fulfill the Karma
  Production Milestone; (ii) the Section 10b Defendants secretly violated the definition of the
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 134 of 151 PageID #:
                                    12311


  Karma start of production milestone agreed to with the DOE to cover up the Karma production
  delays by pretending that required milestones for “Ok to sell” fell after the start of production
  rather than before the start of production, as mandated under the ATVM Loan and reflected in
  investor presentations; and (iii) Fisker Automotive had defaulted on the ATVM Loan by, inter
  alia, falsely certifying compliance with the ATVM Loan terms in its monthly Compliance
  Certificates and the Advance Requests that Fisker Automotive submitted between December
  2010 through February 2011, totaling approximately $47 million.

                   ANSWER: Paragraph 295 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 295.

                   296. The Section 10b Defendants failed to disclose the facts that: (i) Fisker
  Automotive had not met the February 2011 Fisker Karma commercial production milestone
  under the ATVM Loan covenants; (ii) the Section 10b Defendants had knowingly, or recklessly,
  falsely told the DOE in March 2011 that Fisker Automotive had complied with that milestone;
  (iii) in June of 2011, the Section 10b Defendants had given a presentation to the DOE that
  contradicted the earlier representation to the DOE that Fisker Automotive had complied with the
  February 2011 Karma commercial production milestone under the ATVM Loan covenants; and
  (iv) as a result, the DOE halted any further advancements under the ATVM Loan in June 2011
  because DOE officials believed they had been misled by the Section 10b Defendants in the
  March 2011 presentation.

                   ANSWER: Paragraph 296 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 296.

                  297. The Section 10b Defendants’ knowing or reckless disregard of the
  aforementioned facts is also strongly supported by detailed confidential DOE documents and the
  testimony of Mr. Whitcombe. As demonstrated above, Mr. Whitcombe testified that DOE
  officials worked closely with Fisker Automotive’s executives, Board of Directors, Ray Lane and
  non-defendant John Doerr (also of Kleiner Perkins) regarding the ATVM Loan. A confidential
  Quarterly Credit Report prepared by the DOE dated December 12, 2011(described above) ,
  which was first made public in the PrivCo Report, also confirms the omitted facts described
  above, stating that in June 2011, “Fisker presented new information calling into question whether
  the [February 2011] launch milestone had been met. After receiving the June 2011 presentation,
  DOE halted further funding of the loan.”

                   ANSWER: Paragraph 297 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 297.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 135 of 151 PageID #:
                                    12312


                  298. As Mr. Whitcombe testified at the House Fisker Hearing, so clear was the
  fact that Fisker Automotive had not met the February 2011 Fisker Karma commercial production
  milestone as the Section 10b Defendants falsely told the DOE in March 2011, that the DOE
  “took decisive action” to cut off further funding when this contradictory information was
  presented to them in June 2011. The DOE refused to waive this milestone despite that fact that
  DOE had earlier waived other financial covenants and/or milestones under the ATVM Loan,
  further evidencing an inference that the DOE believed the Section 10b Defendants had misled
  the DOE in March 2011 as to the fulfillment of that milestone. Indeed, the Section 10b
  Defendants’ scienter is further supported in another confidential DOE document revealed in the
  PrivCo Report, stating that after June 2011, “in follow-up meetings with [Defendants Fisker,
  Koehler, and DaMour] . . . Fisker gave varied and incomplete explanations” as to their failure to
  meet the February 2011 milestone and thus, “loan draws were not resumed.”

                   ANSWER: Paragraph 298 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 298.

                  299. In addition, in connection with the December 2011 “pay to play” capital
  call described above, the Section 10b Defendants omitted the material fact that Fisker
  Automotive had notified NHTSA on December 21, 2011 that it would recall 239 Fisker Karmas
  necessitated by battery fires. Fisker Automotive publicly announced that recall on December 29,
  2011 -- exactly one day after this financing round closed. This NHTSA document first became
  public as part of the PrivCo Report.

                   ANSWER: The first sentence of paragraph 299 sets forth conclusions of law to

  which no response is required. Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in the second and third sentences of paragraph 299, except that he

  admits that Fisker Automotive publicly announced a recall of Karmas on or around

  December 29, 2011.

                    300. In addition, another confidential DOE document described above, also
  revealed in the PrivCo Report, demonstrates that Defendants omitted material facts in the
  offering documents described above associated with the December 2011 “pay to play” round.
  Specifically, Defendants knowingly or recklessly concealed the material fact that Fisker
  Automotive had $200 million in payables as of no later than November 30, 2011, of which $120
  million were overdue – while, at the same time, Fisker Automotive had only had $20 million in
  cash “on hand” and was burning cash so fast that it would be out of money by around December
  15th. In this connection, among other things, Defendant DaMour’s statement on the December
  15, 2011 conference call, above, that, “this is the last . . . private raise, and surely the last capital
  call. . . . The $300 [million] is enough to fund the complete plan as we have explained. . . . We
  are at the point now that the . . . [Karma] is fully funded,” was also knowingly or recklessly
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 136 of 151 PageID #:
                                    12313


  materially false and misleading because the vast majority of the funds raised in the capital call
  would simply go to pay down existing obligations rather than fund Fisker Automotive’s business
  plan going forward as DaMour stated. The same is true with similar statements made on the
  February 22, 2012 conference call described above whereby Henrik Fisker repeated the assertion
  that Fisker Automotive could be a “self-sustaining as a company” without additional funds.

                   ANSWER: Paragraph 300 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 300.

                301. In addition, the offering documents in connection with the March 2012
  and September 2012 offerings described above were materially false and misleading because the
  Section 10b Defendants knowingly or recklessly concealed the material fact that Defendant
  Henrik Fisker’s stepping down from the day to day management of Fisker Automotive as its
  CEO in February 2012 caused Fisker Automotive to be in default of the ATVM Loan “Key
  Personnel” covenant requiring him to be “responsible for the management of the borrower.”

                   ANSWER: Paragraph 301 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 301.

                 302. As demonstrated by statements at all relevant times, if the Section 10b
  Defendants did not have actual knowledge of the omissions alleged, they were reckless in failing
  to obtain such knowledge by deliberately refraining from taking those steps necessary to
  discover whether those statements were false or misleading.

                   ANSWER: Paragraph 302 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 302.

                  303. Had Plaintiffs known the truth regarding the material facts not revealed to
  them – including Fisker Automotive’s failure to meet the February 2011 Fisker Karma
  commercial production milestone and the Section 10b Defendants’ misleading of the DOE in
  their March 2011 presentation as to Fisker Automotive’s fulfillment of that milestone, the DOE’s
  issuance of the Drawstop Notice in June 2011, the December 2011 recall due to battery fires
  and/or that the Section 10b Defendants had concealed the Company’s notification to NHTSA on
  December 21, 2011 of the recall, the fact that the funds raised in the December 2011 capital call
  would largely go to pay down $200 million in payables rather than funding the Company’s
  business plan to make it a self-sustaining company as Defendants represented, and/or Fisker
  Automotive’s default of the DOE confidential “Key Personnel” loan covenant -- Plaintiffs would
  not have purchased or otherwise acquired their Fisker Automotive Securities, or, if Plaintiffs had
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 137 of 151 PageID #:
                                    12314


  purchased such securities, they would not have done so at the artificially inflated prices which
  they paid.

                   ANSWER: Paragraph 303 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 303, except that he is without sufficient knowledge or information to admit or deny

  what the Plaintiffs would or would not have done under various hypothetical circumstances such

  as those posed in paragraph 303.

                  304. The Section 10b Defendants were motivated to conceal the
  aforementioned material information and otherwise mislead Plaintiffs and other investors in
  order to protect Defendants’ own investments in and executive/control positions with Fisker
  Automotive. Specifically, the Section 10b Defendants concealed this material information from
  Plaintiffs and other investors because they needed huge sums of additional cash to fund Fisker
  Automotive to position the Company for a sale or an initial public offering (“IPO”). The Section
  10b Defendants stood to make huge profits in either transaction. But, without Plaintiffs’ and
  other investors’ money, Fisker Automotive was not a viable company -- a fact that would render
  Defendants’ investments in Fisker Automotive worthless and threaten their executive/control
  positions. The fact that KPCB LLC, through its two top partners, non-Defendant John Doerr and
  Defendant Lane, took an active role in dealing with the DOE on behalf of Fisker Automotive, as
  described above, not only is strong evidence of Lane’s and Kleiner Perkins’ actual knowledge
  and concealment of the material facts that were concealed from Plaintiffs and other investors, but
  also supports a strong inference of motive, as described above.

                   ANSWER: Paragraph 304 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 304.

                  305. At the time they purchased Fisker Automotive Securities, Plaintiffs did not
  know, and by the reasonable exercise of care could not have known, of the material omitted facts
  alleged herein, which made the offering materials described herein, and upon which Plaintiffs
  relied, materially false and misleading.

                   ANSWER: Paragraph 305 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 305.

                 306. By virtue of the foregoing, the Section 10b Defendants violated Section
  10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 138 of 151 PageID #:
                                    12315


                   ANSWER: Paragraph 306 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 306.

                 307. As a direct and proximate result of the Section 10b Defendants’ wrongful
  conduct, Plaintiffs suffered damages in connection with their purchases of Fisker Automotive
  Securities.

                   ANSWER: Paragraph 307 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 307.

                                   FOURTH CLAIM FOR RELIEF

              For Violation of Section 20(a) of the Exchange Act Against Defendants
                       KPCB LLC, Ray Lane, Henrik Fisker, Joe DaMour,
                Bernhard Koehler, Keith Daubenspeck, and Richard Li Tzar Kai

                   308.   Plaintiffs repeat and reallege each and every allegation contained above.

                   ANSWER: Daubenspeck incorporates by reference and realleges each of the

  foregoing paragraphs as if fully set forth herein.

                 309. This Count is asserted against KPCB LLC, Ray Lane, Henrik Fisker, Joe
  DaMour, Bernhard Koehler, Keith Daubenspeck, and Richard Li Tzar Kai (the “Section 20
  Defendants”), for violations of Section 20(a) of the Exchange Act.

                   ANSWER: Daubenspeck admits that Plaintiffs purport to assert this count

  against KPCB LLC, Ray Lane, Henrik Fisker, Joe DaMour, Bernhard Koehler, Keith

  Daubenspeck, and Richard Li Tzar Kai under Section 20(a) of the Exchange Act, but denies that

  Plaintiffs are entitled to any such relief.

                 310. This Count is asserted against these Defendants with respect to Plaintiffs’
  purchases in the Series C-1 Round, the Series D-1 Round, the December Capital Call, the Series
  D-1 Extension, and the Series E-1 Round.

                   ANSWER: Daubenspeck admits that Plaintiffs purport to assert this count against

  KPCB LLC, Ray Lane, Henrik Fisker, Joe DaMour, Bernhard Koehler, Keith Daubenspeck, and
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 139 of 151 PageID #:
                                    12316


  Richard Li Tzar Kai with respect to Plaintiffs’ purchases in the Series C-1 Round, the Series D-1

  Round, the December Capital Call, the Series D-1 Extension, and the Series E-1 Round, but

  denies that Plaintiffs are entitled to any such relief.

               311. The Section 20 Defendants acted as controlling persons of Fisker
  Automotive within the meaning of Section 20(a) of the Exchange Act.

                   ANSWER: Paragraph 311 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 311.

                  312. By virtue of their high-level positions, and their ownership and contractual
  rights, participation in and/or awareness of the Company’s operations and/or intimate knowledge
  of the material omissions withheld from the investing public, the Section 20 Defendants had the
  power to influence and control, and did influence and control, directly or indirectly, the decision-
  making of Fisker Automotive, including the contents and dissemination of the various statements
  which Plaintiffs contend omit material information.

                   ANSWER: Paragraph 312 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 312.

                 313. The Section 20 Defendants were provided with or had unlimited access to
  copies of the Company’s reports, press releases, public filings, and other statements alleged to
  have omitted material information prior to these statements being issued and had the ability to
  prevent the issuance of the statements or cause the statements to be corrected.

                   ANSWER: Paragraph 313 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 313.

                 314. As set forth above, each Section 10b Defendant, as well as Fisker
  Automotive, violated Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this
  Complaint. By virtue of their positions as controlling persons, the Section 20 Defendants are
  liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate cause result of
  the Section 20 Defendants’ wrongful conduct, Plaintiffs suffered damages in connection with
  their purchases of Fisker Automotive Securities.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 140 of 151 PageID #:
                                    12317


                   ANSWER: Paragraph 314 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 314.

                                     FIFTH CLAIM FOR RELIEF

                          For Fraud Against All Defendants Except McDonnell

                   315.    Plaintiffs repeat and reallege each and every allegation contained above.

                   ANSWER: Daubenspeck incorporates by reference and realleges each of the

  foregoing paragraphs as if fully set forth herein.

                  316. This Count is asserted against defendants Fisker, Koehler, DaMour, Lane,
  Li, KPCB LLC, KPCB XII, KPCB Associates XII, KPCB XIII, KPCB Associates XIII and
  Daubenspeck (“Fraud Defendants”) for fraud with respect to Plaintiffs’ purchases in the Series
  A-1 Round, the Series B-1 Round, the Series C-1 Round, the Series D-1 Round, the December
  Capital Call, the Series D-1 Extension, and the Series E-1 Round.

                   ANSWER: Daubenspeck admits that Plaintiffs purport to assert this count

  against defendants Fisker, Koehler, DaMour, Lane, Li, KPCB LLC, KPCB XII, KPCB

  Associates XII, KPCB XIII, KPCB Associates XIII and Daubenspeck for fraud with respect to

  Plaintiffs’ purchases in the Series A-1 Round, the Series B-1 Round, the Series C-1 Round, the

  Series D-1 Round, the December Capital Call, the Series D-1 Extension, and the Series E-1

  Round, but denies that Plaintiffs are entitled to any such relief.

               317. The purchase agreements through which the Fraud Defendants issued
  Fisker Automotive stock in the Offerings at issue here each contained a paragraph stating:

                   Governing Law. This Agreement and all acts and transactions pursuant hereto and
                   the rights and obligations of the parties hereto shall be governed, construed, and
                   interpreted in accordance with the laws of the State of Delaware, without giving
                   effect to principles of conflicts of law.

                   ANSWER: To the extent that the allegations of paragraph 317 refer to the

  content of various purchase agreements, Daubenspeck refers to those purchase agreements for
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 141 of 151 PageID #:
                                    12318


  their true and correct contents and denies any inaccurate characterization or interpretation of the

  those purchase agreement when read in context and in their entirety.

                  318. The Fraud Defendants knowingly, intentionally, or with reckless
  indifference to the truth approved, made, disseminated or caused to be disseminated materially
  false and misleading statements specified herein while concealing material facts in order to
  induce Plaintiffs to invest in Fisker Automotive.

                   ANSWER: Paragraph 318 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 318.

                 319. The Fraud Defendants, individually and in concert, directly and indirectly,
  engaged and participated in a continuous course of conduct to misrepresent and conceal adverse
  information about the business, operations and future prospects of Fisker Automotive, as
  described herein.

                   ANSWER: Paragraph 319 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 319.

                   320. The Fraud Defendants had actual knowledge of the material omission of
  facts set forth herein, or acted with deliberate reckless disregard for the truth in that they failed to
  ascertain and disclose such facts, even though such facts were available to them. The Fraud
  Defendants’ material omissions in offering documents described above and their materially false
  and misleading statements described above were made knowingly or recklessly and for the
  purpose and effect of concealing material information from Plaintiffs.

                   ANSWER: Paragraph 320 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 320.

                 321. The Fraud Defendants knew or recklessly disregarded that the information
  provided to investors was materially false and/or misleading as described by the ATVM Loan
  and Cash Burn Omissions in light of, inter alia, the undisclosed information in the Board
  materials and presentations given to all Defendants as described herein.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 142 of 151 PageID #:
                                    12319


                   ANSWER: Paragraph 321 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 321.

                   322. In connection with the Series A-1 Round, at no time prior to the May 5,
  2010 close did the Fraud Defendants disclose in any CPPM or SOE for the Series A-1 Round
  provided to Plaintiffs that, inter alia: (i) that they had misled the DOE in connection with the
  CCL by submitting a Business Plan to the DOE in August 2009 that falsely reflected Fisker
  Automotive commencing production of the Karma in mid-2010 with sales of 6,000 Karmas in
  that year, as discussed above; (ii) it was impossible for the Company to meet the Production and
  Tooling Release milestone dates required under the Valmet Assembly Agreement and April 2010
  Business Plan, because the Company’s suppliers had stopped working on the Karma project
  months earlier, and, contrary to the Fraud Defendants’ statements to the DOE, in, e.g., the
  February 4, 2010 meeting at Orrick’s office, not all of them had restarted work on the Karma
  project; (iii) the April 2010 Business Plan given to the DOE, upon which the ATVM Loan was
  executed, was based on materially false and understated costs for the Karma and Nina programs;
  (iv) the Fraud Defendants’ failure to disclose this information to the DOE violated the CCL
  issued in September 2009 and ATVM Loan terms; (v) the financial information presented in the
  Series A-1 Round CPPM materially understated the cost information for the Karma and Nina
  programs; and (vi) Fisker Automotive had defaulted on the ATVM Loan by, inter alia, falsely
  certifying compliance with the ATVM Loan terms in its monthly Compliance Certificates and
  the Advance Requests that Fisker Automotive submitted between May 2010 and September
  2010, receiving approximately $125 million from DOE.

                   ANSWER: Paragraph 322 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 322.

                    323. In connection with Series B-1 Round, at no time prior to the March 16,
  2011 close did the Fraud Defendants disclose in any CPPM or SOE provided to Plaintiffs and
  other investors that: (i) production of the Karma had been delayed and that Fisker Automotive
  would not be able to fulfill the Karma Production Milestone; (ii) that the Fraud Defendants
  secretly violated the definition of the Karma start of production milestone agreed to with the
  DOE to cover up the Karma production delays by pretending that required milestones for “Ok to
  sell” fell after the start of production rather than before the start of production, as mandated
  under the ATVM Loan and reflected in investor presentations; and (iii) Fisker Automotive had
  defaulted on the ATVM Loan by, inter alia, falsely certifying compliance with the ATVM Loan
  terms in its monthly Compliance Certificates and the Advance Requests that Fisker Automotive
  submitted between December 2010 through February 2011, totaling approximately $47 million.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 143 of 151 PageID #:
                                    12320


                   ANSWER: Paragraph 323 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 323.

                  324. In connection with the Series C-1 Round, the Fraud Defendants failed to
  disclose the facts that: (i) Fisker Automotive had not met the February 2011 Fisker Karma
  commercial production milestone under the ATVM Loan covenants; (ii) the Fraud Defendants
  had knowingly, or recklessly, falsely told the DOE in March 2011 that Fisker Automotive had
  complied with that milestone; (iii) in June of 2011, the Fraud Defendants gave a presentation to
  the DOE that contradicted the earlier representation to the DOE that Fisker Automotive had
  complied with the February 2011 Karma commercial production milestone under the ATVM
  Loan covenants; and (iv) as a result, the DOE halted any further advancements under the ATVM
  Loan in June 2011 because DOE officials believed they had been misled by the Fraud
  Defendants in the March 2011 presentation.

                   ANSWER: Paragraph 324 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 324.

                  325. The Fraud Defendants’ knowing, intentional or reckless disregard of the
  aforementioned facts is also strongly supported by detailed confidential DOE documents and the
  testimony of Mr. Whitcombe. As demonstrated above, Mr. Whitcombe testified that DOE
  officials worked closely with Fisker Automotive’s executives, Board of Directors, Ray Lane and
  non-defendant John Doerr (also of KPCB LLC) regarding the ATVM Loan. A confidential
  Quarterly Credit Report prepared by the DOE dated December 12, 2011(described above) ,
  which was first made public in the PrivCo Report, also confirms the omitted facts described
  above, stating that in June 2011, “Fisker presented new information calling into question whether
  the [February 2011] launch milestone had been met. After receiving the June 2011 presentation,
  DOE halted further funding of the loan.”

                   ANSWER: Paragraph 325 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 325.

                  326. As Mr. Whitcombe testified at the House Fisker Hearing, so clear was the
  fact that Fisker Automotive had not met the February 2011 Fisker Karma commercial production
  milestone as the Fraud Defendants falsely told the DOE in March 2011, that the DOE “took
  decisive action” to cut off further funding when this contradictory information was presented to
  them in June 2011. The DOE refused to waive this milestone despite that fact that DOE had
  earlier waived other financial covenants and/or milestones under the ATVM Loan, further
  evidencing an inference that the DOE believed the Fraud Defendants had misled the DOE in
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 144 of 151 PageID #:
                                    12321


  March 2011 as to the fulfillment of that milestone. Indeed, the Fraud Defendants’ scienter is
  further supported in another confidential DOE document revealed in the PrivCo Report, stating
  that after June 2011, “in follow-up meetings with [Defendants Fisker, Koehler, and DaMour] . . .
  Fisker gave varied and incomplete explanations” as to their failure to meet the February 2011
  milestone and thus, “loan draws were not resumed.”

                 ANSWER: Paragraph 326 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck is without information or knowledge

  sufficient to admit or deny the allegations in paragraph 326.

                  327. In addition, in connection with the December 2011 “pay to play” capital
  call described above, the Fraud Defendants were aware, but failed to disclose the material fact
  that Fisker Automotive had notified NHTSA on December 21, 2011 that it would recall 239
  Fisker Karmas necessitated by battery fires. Fisker Automotive publicly announced that recall on
  December 29, 2011 -- exactly one day after this financing round closed. This NHTSA document
  first became public as part of the PrivCo Report.

                 ANSWER: The first sentence of paragraph 327 sets forth conclusions of law to

  which no response is required. Daubenspeck is without knowledge or information sufficient to

  admit or deny the allegations in the second and third sentences of paragraph 227, except that he

  admits that Fisker Automotive publicly announced a recall of Karmas on or around

  December 29, 2011.

                  328. In addition, another confidential DOE document described above, also
  revealed in the PrivCo Report, demonstrates that Defendants concealed material facts by
  omitting them from the offering documents described above associated with the December 2011
  “pay to play” round. Specifically, the Fraud Defendants knowingly or recklessly concealed the
  material fact that Fisker Automotive had $200 million in payables as of no later than November
  30, 2011, of which $120 million were overdue – while, at the same time, Fisker Automotive had
  only had $20 million in cash “on hand” and was burning cash so fast that it would be out of
  money by around December 15th. In this connection, among other things, Defendant DaMour’s
  statement on the December 15, 2011 conference call, above, that, “this is the last . . . private
  raise, and surely the last capital call. . . . The $300 [million] is enough to fund the complete plan
  as we have explained. . . . We are at the point now that the . . . [Karma] is fully funded,” was also
  knowingly or recklessly materially false and misleading because the vast majority of the funds
  raised in the capital call would simply go to pay down existing obligations rather than fund
  Fisker Automotive’s business plan going forward as DaMour stated. The same is true with
  similar statements made on the February 22, 2012 conference call described above whereby
  Henrik Fisker repeated the assertion that Fisker Automotive could be a “self-sustaining as a
  company” without additional funds.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 145 of 151 PageID #:
                                    12322


                   ANSWER: Paragraph 328 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 328.

                 329. In addition, the offering documents in connection with the March 2012
  and September 2012 offerings described above were materially false and misleading because the
  Fraud Defendants knowingly or recklessly concealed the material fact that Defendant Henrik
  Fisker’s stepping down from the day to day management of Fisker Automotive as its CEO in
  February 2012 caused Fisker Automotive to be in default of the ATVM Loan “Key Personnel”
  covenant requiring him to be “responsible for the management of the borrower.”

                   ANSWER: Paragraph 329 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 329.

                   330. As a consequence, the Fraud Defendants also falsely stated, and/or caused
  to be stated, in the Purchase Agreement for each offering of Fisker Automotive Securities that
  “[n]one of the Transaction Agreements nor any other documents delivered in connection with the
  transactions contemplated by the Transaction Agreements contain any untrue statement of a
  material fact or omit to state a material fact necessary to make the statements herein and therein
  not misleading.”

                   ANSWER: Paragraph 330 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 330.

                 331. As demonstrated above, at all relevant times, the Fraud Defendants had
  actual knowledge or recklessly disregarded that their statements regarding Fisker Automotive
  were false and misleading; the Fraud Defendants intentionally omitted critical facts that they
  were aware of concerning the Company in order to induce Plaintiffs and other investors to invest
  in Fisker Automotive.

                   ANSWER: Paragraph 331 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 331.

                   332. In addition, Defendant KPCB LLC, through KPCB XII and XIII, invested
  its clients’ funds in each of the Series A-1 through E-1 Rounds. As detailed above, the
  investment decision packages used by the KPCB Managing Members in their investment
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 146 of 151 PageID #:
                                    12323


  decisions contained material inside information that contradicted the information provided
  generally to outside shareholders and/or investors such as Plaintiffs and showed the true state of
  Fisker Automotive’s disastrous operations. The KPCB Managing Members are all experienced
  and sophisticated business people, many of whom such as Lane, Doerr, and Schlein sit on
  numerous boards of directors. Given their deep business experience and sophistication, they
  would know that it was unlawful to utilize the contradictory inside information about Fisker
  Automotive obtained through their designated director on Fisker Automotive’s board of directors
  – Defendant Lane (who owed fiduciary obligations to all shareholders) -- and/or through the
  KPCB FWG members who worked directly with Fisker Automotive’s officers and management,
  that was not made available to other shareholders and/or investors such as Plaintiffs.

                 ANSWER: Paragraph 332 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck is without knowledge or information

  sufficient to admit or deny the allegations in paragraph 332.

                 333. Had Plaintiffs known the truth regarding the material facts not revealed to
  them – including Fisker Automotive’s failure to meet the February 2011 Fisker Karma
  commercial production milestone and the Fraud Defendants’ misleading of the DOE in their
  March 2011 presentation as to Fisker Automotive’s fulfillment of that milestone, the DOE’s
  issuance of the Drawstop Notice and halting any further funding of Fisker Automotive in June
  2011, the December 2011 recall due to battery fires and/or that Defendants had concealed the
  Company’s notification to NHTSA on December 21, 2011 of the recall, the fact that the funds
  raised in the December 2011 capital call would largely go to pay down $200 million in payables
  rather than funding the Company’s business plan to make it a self-sustaining company as the
  Fraud Defendants represented, and/or Fisker’s default of the DOE confidential “Key Personnel”
  loan covenant -- Plaintiffs would not have purchased or otherwise acquired their Fisker
  Automotive Securities.

                 ANSWER: Paragraph 333 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 333, except that he is without sufficient knowledge or information to admit or deny

  what the Plaintiffs would or would not have done under various hypothetical circumstances such

  as those posed in paragraph 333.

                 334. The Fraud Defendants made such false and misleading statements and
  concealed critical information necessary to make the statements made, in light of the
  circumstances under which they were made, not misleading, with the intent that Plaintiffs rely on
  such statements.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 147 of 151 PageID #:
                                    12324


                   ANSWER: Paragraph 334 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 334.

                   335. Plaintiff reasonably believed and relied on the Fraud Defendants’ false and
  misleading statements about Fisker Automotive and were unaware that the Fraud Defendants
  were concealing critical information about the Company necessary to make the statements made,
  in light of the circumstances under which they were made, not misleading. As a result, Plaintiffs
  were induced to invest millions of dollars in Fisker Automotive.

                   ANSWER: Paragraph 335 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 335.

                  336. As a direct and proximate result of the Fraud Defendants’ actions,
  Plaintiffs suffered damages in connection with their purchases of Fisker Automotive Securities.

                   ANSWER: Paragraph 336 sets forth conclusions of law to which no response is

  required. To the extent an answer is required, Daubenspeck denies each and every allegation in

  paragraph 336.

                                   SIXTH CLAIM FOR RELIEF

            Aiding and Abetting Fraud Against KPCB LLC, KPCB XII, KPCB XIII,
                       KPCB Associates XII and KPCB Associates XIII

                   337.   Plaintiffs repeat and reallege each and every allegation contained above.

                   ANSWER: Daubenspeck incorporates by reference and realleges each of the

  foregoing paragraphs as if fully set forth herein.

                  338. This Count is asserted against defendants KPCB LLC, KPCB XII, KPCB
  XIII, KPCB Associates XII and KPCB Associates XIII (“AA Defendants”) for aiding and
  abetting fraud.

                   ANSWER: Daubenspeck is not required to respond to the allegations in

  paragraph 328 because this count is not directed at him.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 148 of 151 PageID #:
                                    12325


                  339. To the extent that, arguendo, any of the AA Defendants did not make any
  statements to Plaintiffs in the offering documents described above, each knowingly participated
  and assisted in the fraud as alleged in Fifth Claim for Relief above.

                 ANSWER: Daubenspeck is not required to respond to the allegations in

  paragraph 339 because this count is not directed at him.

                  340. Each of the AA Defendants had actual knowledge of, and rendered
  substantial assistance, in connection with the fraud.

                 ANSWER: Daubenspeck is not required to respond to the allegations in

  paragraph 340 because this count is not directed at him.

                  341. As a direct and proximate result of the actions of the AA Defendants,
  Plaintiffs suffered damages in connection with their purchases of Fisker Automotive Securities.

                 ANSWER: Daubenspeck is not required to respond to the allegations in

  paragraph 341 because this count is not directed at him.

                                    AFFIRMATIVE DEFENSES

                 Daubenspeck asserts the following separate and affirmative defenses:

                 1.      The Complaint, including each Count, claim, and allegation contained

  therein, fails to state a claim against Daubenspeck upon which relief can be granted.

                 2.      Each Count, claim, and allegation against Daubenspeck in the Complaint

  is barred, in whole or in part, because they fail to comply with the pleading requirements of the

  Federal Rules of Civil Procedure and the Private Securities Litigation Reform Act of 1995,

  15 U.S.C. § 78u-4.

                 3.      Plaintiffs lack standing to assert any claims against Daubenspeck.

                 4.      Plaintiffs’ claims against Daubenspeck are barred because the harm

  allegedly suffered, if any, was caused by factors, persons, or entities other than Daubenspeck.

                 5.      Plaintiffs’ claims against Daubenspeck are barred because Daubenspeck

  acted in good faith and did not directly or indirectly induce the act or acts constituting the alleged
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 149 of 151 PageID #:
                                    12326


  violation(s) or cause(s) of action. Furthermore, Daubenspeck did not “make” any of the alleged

  misrepresentations or omissions.

                    6.    Plaintiffs’ claims against Daubenspeck are barred because Daubenspeck,

  after reasonable investigation and due diligence, did not know, and in the exercise of reasonable

  care could not have known, that any misrepresentations or omissions existed in any of the

  statements allegedly supporting Plaintiffs’ claims.

                    7.    Plaintiffs’ claims are barred in whole or in part by the applicable statute(s)

  of limitations.

                    8.    Plaintiffs’ claims are barred in whole or in part by the doctrines of waiver,

  estoppel, ratification, unclean hands, laches and/or other related doctrines and principles.

                    9.    Plaintiffs’ claims are barred in whole or in part because Plaintiffs have not

  sustained any cognizable injury.

                    10.   Plaintiffs’ claims are barred in whole or in part because Plaintiffs were

  expressly advised of the material facts and risks to Fisker Automotive that the Complaint alleges

  were the cause of Plaintiffs’ purported damages, and they voluntarily assumed that risk.

                    11.   Plaintiffs’ claims are barred in whole or in part because some or all of the

  matters now claimed by Plaintiffs to be the subject of misrepresentations or omissions were

  publicly disclosed or were in the public domain and, as such, were available to Plaintiffs at all

  times.

                    12.   Plaintiffs’ claims are barred in whole or in part because, at the time they

  purchased Fisker Automotive securities, Plaintiffs had actual or constructive knowledge of some

  or all of the facts alleged in the Complaint upon which liability is asserted, and, therefore, each

  such Plaintiff assumed the risk that the value of their Fisker Automotive securities could decline.
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 150 of 151 PageID #:
                                    12327


                 13.     Plaintiffs’ claims are barred in whole or in part because Plaintiffs would

  have acquired Fisker Automotive securities even if they had known, at the time they acquired the

  securities, of the allegedly untrue statements of material fact, omissions of material fact,

  misleading statements or other allegedly wrongful conduct (none being admitted).

                 14.     Plaintiffs’ claims are barred in whole or in part because, when they

  acquired Fisker Automotive securities, Plaintiffs knew, or in the exercise of reasonable care

  should have known, of the facts allegedly misrepresented or omitted, and each Plaintiff was

  negligent and this negligence was a cause-in-fact and a proximate cause of any alleged damages.

                 15.     Plaintiffs’ claims are barred in whole or in part because, to the extent

  Plaintiffs have suffered any damages (which is denied), such damages were caused by that

  plaintiff’s own negligence in failing to conduct a reasonably diligent investigation of the risks

  associated with its investment .

                 16.     Plaintiffs’ claims are barred in whole or in part because, to the extent

  Plaintiffs have suffered any damages (which is denied), they have failed to mitigate those

  damages.

                 17.     Because Plaintiffs cannot establish the primary liability necessary to

  support their claims against Daubenspeck for “control person” liability under Section 20(a) of

  the Exchange Act, such claims are barred.

                 18.     Because Plaintiffs cannot establish Daubenspeck controlled any pertinent

  entity or person, as the term “controlled” is defined by the Exchange Act and under the case law,

  such claims are barred.

                 19.     Without admitting that Plaintiffs suffered damages, or that Daubenspeck is

  or should be liable for any such damages, Daubenspeck asserts that the liability of Daubenspeck
Case 1:13-cv-02100-CFC-SRF Document 585 Filed 11/16/18 Page 151 of 151 PageID #:
                                    12328


  and any other responsible persons, named or unnamed, should be apportioned according to their

  relative degrees of fault, and any alleged liability of Daubenspeck should be reduced

  accordingly.

                 20.     Any damages recovery by plaintiffs or a member of the putative Class is

  subject to an offset for the amount of tax benefits actually received by that plaintiff through its

  investments.

                 21.     To the extent applicable, Daubenspeck incorporates by reference, as

  though fully set forth herein, any pertinent defenses raised by any other defendant to this action.

                 22.     Daubenspeck reserves the right to amend the above answer and

  affirmative defenses consistent with further discovery and evidence throughout the pendency of

  this action.

                                       PRAYER FOR RELIEF

                 WHEREFORE, Daubenspeck requests that the Court dismiss all claims against

  Daubenspeck with prejudice, grant judgment in favor of Daubenspeck and against Plaintiffs, and

  grant Daubenspeck such other or further relief as the Court deems just and equitable.


                                                      /s/ M. Duncan Grant
                                                      M. Duncan Grant (DE Bar No. 2994)
                                                      Christopher B. Chuff (DE Bar No. 5729)
                                                      PEPPER HAMILTON LLP
                                                      Hercules Plaza, Suite 5100
                                                      1313 N. Market Street
                                                      P.O. Box 1709
                                                      Wilmington, DE 19899-1709
                                                      (302) 777-6500
                                                      grantm@pepperlaw.com
                                                      chuffc@pepperlaw.com

  Dated: November 9, 2018                             Attorneys for Defendant Keith Daubenspeck
